

	

		III

		109th CONGRESS

		1st Session

		S. RES. 338

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Lautenberg (for

			 himself, Mr. Akaka,

			 Mr. Alexander, Mr. Allard, Mr.

			 Allen, Mr. Baucus,

			 Mr. Bayh, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mr. Bond, Mrs.

			 Boxer, Mr. Brownback,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Frist, Mr. Graham,

			 Mr. Grassley, Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Leahy,

			 Mr. Levin, Mr.

			 Lieberman, Mrs. Lincoln,

			 Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Mr.

			 McConnell, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Obama,

			 Mr. Pryor, Mr.

			 Reed, Mr. Reid,

			 Mr. Roberts, Mr. Rockefeller, Mr.

			 Salazar, Mr. Santorum,

			 Mr. Sarbanes, Mr. Schumer, Mr.

			 Sessions, Mr. Shelby,

			 Mr. Smith, Ms.

			 Snowe, Mr. Specter,

			 Ms. Stabenow, Mr. Stevens, Mr.

			 Sununu, Mr. Talent,

			 Mr. Thomas, Mr.

			 Thune, Mr. Vitter,

			 Mr. Voinovich, Mr. Warner, and Mr.

			 Wyden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Honoring the memory of the members of the

		  Armed Forces of the United States who have given their lives in service to the

		  United States in Operation Iraqi Freedom and Operation Enduring

		  Freedom.

	

	

		Whereas the basic liberties that all Americans enjoy are

			 secured through the valor and dedication of the members of the Armed Forces of

			 the United States;

		Whereas over 1,000,000 members of the Armed Forces are

			 currently serving on active duty in over 120 countries worldwide;

		Whereas the United States initiated Operation Enduring

			 Freedom on October 19, 2001, and as of December 15, 2005, 322 members of the

			 Armed Forces have died and 652 have been wounded in that Operation;

		Whereas the United States initiated Operation Iraqi

			 Freedom on March 22, 2003, and as of December 15, 2005, 2,153 members of the

			 Armed Forces have died and 15,568 have been wounded in that Operation;

		Whereas, in the words of President Franklin D. Roosevelt,

			 each of America's fallen stands in the unbroken line of patriots who

			 have dared to die that freedom might live, and grow, and increase its

			 blessings. Freedom lives, and through it, he lives—in a way that humbles the

			 undertakings of most men;

		Whereas all Americans owe the fallen, the wounded, and

			 their families a debt that can never be fully repaid; and

		Whereas the sacrifices of members of the Armed Forces are

			 often invoked in general but the fallen are seldom recognized and honored

			 individually: Now, therefore, be it

		

	

		That the Senate—

			(1)honors the memory

			 of Master Sergeant Evander E. Andrews, 36, of Solon, Maine, who died on October

			 10, 2001, in service to the United States in Operation Enduring Freedom;

			(2)honors the memory

			 of Specialist John J. Edmunds, 20, of Cheyenne, Wyoming, who died on October

			 19, 2001, in service to the United States in Operation Enduring Freedom;

			(3)honors the memory

			 of Private First Class Kristofor T. Stonesifer, 28, of Missoula, Montana, who

			 died on October 19, 2001, in service to the United States in Operation Enduring

			 Freedom;

			(4)honors the memory

			 of Machinist’s Mate Fireman Apprentice Bryant L. Davis, 20, of Chicago,

			 Illinois, who died on November 7, 2001, in service to the United States in

			 Operation Enduring Freedom;

			(5)honors the memory

			 of Electronics Technician Third Class Benjamin Johnson, 21, of Rochester, New

			 York, who died on November 18, 2001, in service to the United States in

			 Operation Enduring Freedom;

			(6)honors the memory

			 of Engineman First Class Vincent Parker, 38, of Preston, Mississippi, who died

			 on November 18, 2001, in service to the United States in Operation Enduring

			 Freedom;

			(7)honors the memory

			 of CIA Officer Johnny Michael Spann, 32, of Winfield, Alabama, who died on

			 November 25, 2001, in service to the United States in Operation Enduring

			 Freedom;

			(8)honors the memory

			 of Private Giovanny Maria, 19, of New York, New York, who died on November 29,

			 2001, in service to the United States in Operation Enduring Freedom;

			(9)honors the memory

			 of Electrician’s Mate Fireman Apprentice Michael J. Jakes, Jr., 20, of

			 Brooklyn, New York, who died on December 4, 2001, in service to the United

			 States in Operation Enduring Freedom;

			(10)honors the

			 memory of Master Sergeant Jefferson D. Davis, 39, of Clarksville, Tennessee,

			 who died on December 5, 2001, in service to the United States in Operation

			 Enduring Freedom;

			(11)honors the

			 memory of Sergeant First Class Daniel H. Petithory, 32, of Cheshire,

			 Massachusetts, who died on December 5, 2001, in service to the United States in

			 Operation Enduring Freedom;

			(12)honors the

			 memory of Staff Sergeant Brian C. Prosser, 28, of Frazier Park, California, who

			 died on December 5, 2001, in service to the United States in Operation Enduring

			 Freedom;

			(13)honors the

			 memory of Sergeant First Class Nathan R. Chapman, 31, of San Antonio, Texas,

			 who died on January 4, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(14)honors the

			 memory of Captain Matthew W. Bancroft, 29, of Shasta, California, who died on

			 January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(15)honors the

			 memory of Lance Corporal Bryan P. Bertrand, 23, of Coos Bay, Oregon, who died

			 on January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(16)honors the

			 memory of Gunnery Sergeant Stephen L. Bryson, 35, of Montgomery, Alabama, who

			 died on January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(17)honors the

			 memory of Staff Sergeant Scott N. Germosen, 37, of Queens, New York, who died

			 on January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(18)honors the

			 memory of Sergeant Nathan P. Hays, 21, of Lincoln, Washington, who died on

			 January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(19)honors the

			 memory of Captain Daniel G. McCollum, 29, of Richland, South Carolina, who died

			 on January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(20)honors the

			 memory of Sergeant Jeannette L. Winters, 25, of Du Page, Illinois, who died on

			 January 9, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(21)honors the

			 memory of Staff Sergeant Walter F. Cohee III, 26, of Wicomico, Maryland, who

			 died on January 20, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(22)honors the

			 memory of Staff Sergeant Dwight J. Morgan, 24, of Mendocino, California, who

			 died on January 20, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(23)honors the

			 memory of Specialist Jason A. Disney, 21, of Fallon, Nevada, who died on

			 February 13, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(24)honors the

			 memory of Specialist Thomas F. Allison, 22, of Roy, Washington, who died on

			 February 21, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(25)honors the

			 memory of Staff Sergeant James P. Dorrity, 32, of Goldsboro, North Carolina,

			 who died on February 21, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(26)honors the

			 memory of Chief Warrant Officer Jody L. Egnor, 34, of Middletown, Ohio, who

			 died on February 21, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(27)honors the

			 memory of Major Curtis D. Feistner, 25, of White Bear Lake, Minnesota, who died

			 on February 21, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(28)honors the

			 memory of Staff Sergeant Kerry W. Frith, 37, of Las Vegas, Nevada, who died on

			 February 21, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(29)honors the

			 memory of Master Sergeant William L. McDaniel II, 36, of Greenville, Ohio, who

			 died on February 21, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(30)honors the

			 memory of Captain Bartt D. Owens, 29, of Middletown, Ohio, who died on February

			 21, 2002, in service to the United States in Operation Enduring Freedom;

			(31)honors the

			 memory of Staff Sergeant Juan M. Ridout, 36, of Maple Tree, Washington, who

			 died on February 21, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(32)honors the

			 memory of Specialist Curtis A. Carter, 25, of Lafayette, Louisiana, who died on

			 February 27, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(33)honors the

			 memory of Chief Warrant Officer 2 Stanley L. Harriman, 34, of Wade, North

			 Carolina, who died on March 2, 2002, in service to the United States in

			 Operation Enduring Freedom;

			(34)honors the

			 memory of Specialist Marc A. Anderson, 30, of Brandon, Florida, who died on

			 March 4, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(35)honors the

			 memory of Technical Sergeant John A. Chapman, 36, of Waco, Texas, who died on

			 March 4, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(36)honors the

			 memory of Private First Class Matthew A. Commons, 21, of Boulder City, Nevada,

			 who died on March 4, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(37)honors the

			 memory of Sergeant Peter P. Crose, 22, of Orange Park, Florida, who died on

			 March 4, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(38)honors the

			 memory of Senior Airman Jason D. Cunningham, 26, of Camarillo, California, who

			 died on March 4, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(39)honors the

			 memory of Aviation Boatswain’s Mate-Handling First Class Neil C. Roberts, 32,

			 of Woodland, California, who died on March 4, 2002, in service to the United

			 States in Operation Enduring Freedom;

			(40)honors the

			 memory of Sergeant Philip J. Svitak, 31, of Joplin, Missouri, who died on March

			 4, 2002, in service to the United States in Operation Enduring Freedom;

			(41)honors the

			 memory of Chief Petty Officer Matthew J. Bourgeois, 35, of Tallahassee,

			 Florida, who died on March 27, 2002, in service to the United States in

			 Operation Enduring Freedom;

			(42)honors the

			 memory of Staff Sergeant Brian T. Craig, 27, of Houston, Texas, who died on

			 April 15, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(43)honors the

			 memory of Staff Sergeant Justin J. Galewski, 28, of Olathe, Kansas, who died on

			 April 15, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(44)honors the

			 memory of Sergeant Jamie O. Maugans, 27, of Wichita, Kansas, who died on April

			 15, 2002, in service to the United States in Operation Enduring Freedom;

			(45)honors the

			 memory of Sergeant First Class Daniel A. Romero, 30, of Lafayette, Colorado,

			 who died on April 15, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(46)honors the

			 memory of Sergeant Gene A. Vance Jr., 38, of Morgantown, West Virginia, who

			 died on May 19, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(47)honors the

			 memory of Technical Sergeant Sean M. Corlew, 37, of Thousand Oaks, California,

			 who died on June 12, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(48)honors the

			 memory of Staff Sergeant Anissa A. Shero, 31, of Grafton, West Virginia, who

			 died on June 12, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(49)honors the

			 memory of Sergeant First Class Peter P. Tycz II, 32, of Tonawanda, New York,

			 who died on June 12, 2002, in service to the United States in Operation

			 Enduring Freedom;

			(50)honors the

			 memory of Sergeant First Class Christopher J. Speer, 28, of Albuquerque, New

			 Mexico, who died on August 7, 2002, in service to the United States in

			 Operation Enduring Freedom;

			(51)honors the

			 memory of Sergeant Ryan D. Foraker, 31, of Logan, Ohio, who died on September

			 24, 2002, in service to the United States in Operation Enduring Freedom;

			(52)honors the

			 memory of Lance Corporal Antonio J. Sledd, 20, of Tampa, Florida, who died on

			 October 8, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(53)honors the

			 memory of Private James H. Ebbers, 19, of Bridgeview, Illinois, who died on

			 October 14, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(54)honors the

			 memory of Specialist Pedro Pena, 35, of Florida, who died on November 7, 2002,

			 in service to the United States in Operation Enduring Freedom;

			(55)honors the

			 memory of Sergeant Steven Checo, 22, of New York, New York, who died on

			 December 20, 2002, in service to the United States in Operation Enduring

			 Freedom;

			(56)honors the

			 memory of Sergeant Gregory Michael Frampton, 37, of Fresno, California, who

			 died on January 30, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(57)honors the

			 memory of Chief Warrant Officer 2 Thomas J. Gibbons, 31, of Calvert County,

			 Maryland, who died on January 30, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(58)honors the

			 memory of Staff Sergeant Daniel Leon Kisling, Jr., 31, of Neosho, Missouri, who

			 died on January 30, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(59)honors the

			 memory of Chief Warrant Officer 3 Mark O'Steen, 43, of Ozark, Alabama, who died

			 on January 30, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(60)honors the

			 memory of Sergeant Michael C. Barry, 29, of Overland Park, Kansas, who died on

			 February 1, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(61)honors the

			 memory of Operations Officer Helge Boes, 32, of Virginia, who died on February

			 5, 2003, in service to the United States in Operation Enduring Freedom;

			(62)honors the

			 memory of Specialist Brian Michael Clemens, 19, of Kokomo, Indiana, who died on

			 February 7, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(63)honors the

			 memory of Specialist Rodrigo Gonzalez-Garza, 26, of San Antonio, Texas, who

			 died on February 25, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(64)honors the

			 memory of Chief Warrant Officer Timothy Wayne Moehling, 35, of Panama City,

			 Florida, who died on February 25, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(65)honors the

			 memory of Chief Warrant Officer John D. Smith, 32, of West Valley City, Utah,

			 who died on February 25, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(66)honors the

			 memory of Sergeant William John Tracy, Jr., 27, of Webster, New Hampshire, who

			 died on February 25, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(67)honors the

			 memory of Petty Officer Second Class Darrell Jones, 22, of Wellston, Ohio, who

			 died on March 8, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(68)honors the

			 memory of Private First Class Spence A. McNeil, 19, of Bennettsville, South

			 Carolina, who died on March 8, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(69)honors the

			 memory of Private First Class James R. Dillon, Jr., 19, of Grove City,

			 Pennsylvania, who died on March 13, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(70)honors the

			 memory of Navy Petty Officer Third Class Jason Profitt, 23, of Charlestown,

			 Indiana, who died on March 17, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(71)honors the

			 memory of Major Jay Thomas Aubin, 36, of Waterville, Maine, who died on March

			 21, 2003, in service to the United States in Operation Iraqi Freedom;

			(72)honors the

			 memory of Captain Ryan Anthony Beaupre, 30, of Bloomington, Illinois, who died

			 on March 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(73)honors the

			 memory of Second Lieutenant Therrel Shane Childers, 30, of Harrison Co.,

			 Mississippi, who died on March 21, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(74)honors the

			 memory of Lance Corporal Jose Antonio Gutierrez, 22, of Guatemala City,

			 Guatemala, who died on March 21, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(75)honors the

			 memory of Corporal Brian Matthew Kennedy, 25, of Houston, Texas, who died on

			 March 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(76)honors the

			 memory of Staff Sergeant Kendall Damon Waters-Bey, 29, of Baltimore, Maryland,

			 who died on March 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(77)honors the

			 memory of Lieutenant Thomas Mullen Adams, 27, of La Mesa, California, who died

			 on March 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(78)honors the

			 memory of Lance Corporal Eric James Orlowski, 26, of Buffalo, New York, who

			 died on March 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(79)honors the

			 memory of Specialist Brandon Scott Tobler, 19, of Portland, Oregon, who died on

			 March 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(80)honors the

			 memory of Specialist Jamaal Rashard Addison, 22, of Roswell, Georgia, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(81)honors the

			 memory of Specialist Edward John Anguiano, 24, of Brownsville, Texas, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(82)honors the

			 memory of First Lieutenant Tamara Long Archuleta, 23, of Belen, New Mexico, who

			 died on March 23, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(83)honors the

			 memory of Sergeant Michael Edward Bitz, 31, of Ventura, California, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(84)honors the

			 memory of Lance Corporal Brian Rory Buesing, 20, of Cedar Key, Florida, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(85)honors the

			 memory of Sergeant George Edward Buggs, 31, of Barnwell, South Carolina, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(86)honors the

			 memory of Private First Class Tamario Demetrice Burkett, 21, of Buffalo, New

			 York, who died on March 23, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(87)honors the

			 memory of Corporal Kemaphoom Ahn Chanawongse, 22, of Waterford,

			 Connecticut, who died on March 23, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(88)honors the

			 memory of Lance Corporal Donald John Cline, Jr., 21, of Sparks, Nevada, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(89)honors the

			 memory of Master Sergeant Robert John Dowdy, 38, of Cleveland, Ohio, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(90)honors the

			 memory of Private Ruben Estrella-Soto, 18, of El Paso, Texas, who died on March

			 23, 2003, in service to the United States in Operation Iraqi Freedom;

			(91)honors the

			 memory of Lance Corporal David Keith Fribley, 26, of Lee, Florida, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(92)honors the

			 memory of Corporal Jose Angel Garibay, 21, of Orange, California, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(93)honors the

			 memory of Private Jonathan Lee Gifford, 30, of Macon, Illinois, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(94)honors the

			 memory of Corporal Jorge Alonso Gonzalez, 20, of Los Angeles, California, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(95)honors the

			 memory of Staff Sergeant Jason Carlyle Hicks, 25, of Jefferson, South Carolina,

			 who died on March 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(96)honors the

			 memory of Sergeant Nicolas Michael Hodson, 22, of Smithville, Missouri, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(97)honors the

			 memory of Private Nolen Ryan Hutchings, 19, of Boiling Springs, South Carolina,

			 who died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(98)honors the

			 memory of Private First Class Howard Johnson II, 21, of Mobile, Alabama, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(99)honors the

			 memory of Staff Sergeant Phillip Andrew Jordan, 42, of Brazoria, Texas, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(100)honors the

			 memory of Specialist James Michael Kiehl, 22, of Comfort, Texas, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(101)honors the

			 memory of Master Sergeant Michael Maltz, 42, of St. Petersburg, Florida, who

			 died on March 23, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(102)honors the

			 memory of Chief Warrant Officer Johnny Villareal Mata, 35, of Amarillo, Texas,

			 who died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(103)honors the

			 memory of Lance Corporal Patrick Ray Nixon, 21, of Nashville, Tennessee, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(104)honors the

			 memory of Private First Class Lori Ann Piestewa, 23, of Tuba City, Arizona, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(105)honors the

			 memory of Senior Airman Jason Thomas Plite, 21, of Lansing, Michigan, who died

			 on March 23, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(106)honors the

			 memory of Second Lieutenant Frederick Eben Pokorney, Jr., 31, of Nye, Nevada,

			 who died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(107)honors the

			 memory of Sergeant Brendon Curtis Reiss, 23, of Casper, Wyoming, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(108)honors the

			 memory of Corporal Randal Kent Rosacker, 21, of San Diego, California, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(109)honors the

			 memory of Captain Christopher Scott Seifert, 27, of Easton, Pennsylvania, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(110)honors the

			 memory of Private Brandon Ulysses Sloan, 19, of Cleveland, Ohio, who died on

			 March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(111)honors the

			 memory of Lance Corporal Thomas Jonathan Slocum, 22, of Adams, Colorado, who

			 died on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(112)honors the

			 memory of Lieutenant Colonel John Stein, 39, of Bardolph, Illinois, who died on

			 March 23, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(113)honors the

			 memory of Staff Sergeant John Mike Teal, 29, of Dallas, Texas,

			 who died on March 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(114)honors the

			 memory of Sergeant Donald Ralph Walters, 33, of Kansas City, Missouri, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(115)honors the

			 memory of Lance Corporal Michael Jason Williams, 31, of Yuma, Arizona, who died

			 on March 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(116)honors the

			 memory of Lance Corporal Thomas Alan Blair, 24, of Wagoner, Oklahoma, who died

			 on March 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(117)honors the

			 memory of Corporal Evan Tyler James, 20, of Hancock, Illinois, who died on

			 March 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(118)honors the

			 memory of Sergeant Bradley Steven Korthaus, 28, of Scott, Iowa, who died on

			 March 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(119)honors the

			 memory of Specialist Gregory Paul Sanders, 19, of Hobart, Indiana, who died on

			 March 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(120)honors the

			 memory of Hospital Corpsman Third Class Michael Vann Johnson, Jr., 25, of

			 Little Rock, Arkansas, who died on March 25, 2003, in service to the United

			 States in Operation Iraqi Freedom;

			(121)honors the

			 memory of Major Gregory Lewis Stone, 40, of Boise, Idaho, who died on March 25,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(122)honors the

			 memory of Major Kevin Gerard Nave, 36, of Union Lake, Michigan, who died on

			 March 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(123)honors the

			 memory of Private First Class Francisco Abraham Martinez-Flores, 21, of Los

			 Angeles, California, who died on March 27, 2003, in service to the United

			 States in Operation Iraqi Freedom;

			(124)honors the

			 memory of Staff Sergeant Donald Charles May, Jr., 31, of Richmond, Virginia,

			 who died on March 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(125)honors the

			 memory of Gunnery Sergeant Joseph Menusa, 33, of San Jose, California, who died

			 on March 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(126)honors the

			 memory of Lance Corporal Patrick Terence O'Day, 20, of Sonoma, California, who

			 died on March 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(127)honors the

			 memory of Corporal Robert Marcus Rodriguez, 21, of Queens, New York, who died

			 on March 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(128)honors the

			 memory of Lance Corporal Jesus Alberto Suarez del Solar, 20, of Escondido,

			 California, who died on March 27, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(129)honors the

			 memory of Sergeant Fernando Padilla-Ramirez, 26, of San Luis, Arizona, who died

			 on March 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(130)honors the

			 memory of Sergeant Roderic Antoine Solomon, 32, of Fayetteville, North

			 Carolina, who died on March 28, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(131)honors the

			 memory of Staff Sergeant James Wilford Cawley, 41, of Roy, Utah, who died on

			 March 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(132)honors the

			 memory of Private First Class Michael Russell Creighton-Weldon, 20, of Palm

			 Bay, Florida, who died on March 29, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(133)honors the

			 memory of Corporal Michael Edward Curtin, 23, of Howell, New Jersey, who died

			 on March 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(134)honors the

			 memory of Staff Sergeant Jacob L. Frazier, 24, of St. Charles, Illinois, who

			 died on March 29, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(135)honors the

			 memory of Sergeant Orlando Morales, 33, of Manati, Puerto Rico, who died on

			 March 29, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(136)honors the

			 memory of Private First Class Diego Fernando Rincon, 19, of Conyers, Georgia,

			 who died on March 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(137)honors the

			 memory of Lance Corporal William Wayne White, 24, of Brooklyn, New York, who

			 died on March 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(138)honors the

			 memory of Sergeant Eugene Williams, 24, of Highland, New York, who died on

			 March 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(139)honors the

			 memory of Captain Aaron Joseph Contreras, 31, of Sherwood, Oregon, who died on

			 March 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(140)honors the

			 memory of Sergeant Michael Vernon Lalush, 23, of Troutville, Virginia, who died

			 on March 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(141)honors the

			 memory of Sergeant Brian Daniel McGinnis, 23, of St. George, Delaware, who died

			 on March 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(142)honors the

			 memory of Specialist William Andrew Jeffries, 39, of Evansville, Indiana, who

			 died on March 31, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(143)honors the

			 memory of Specialist Brandon Jacob Rowe, 20, of Roscoe, Illinois, who died on

			 March 31, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(144)honors the

			 memory of Sergeant Jacob Lee Butler, 24, of Wellsville, Kansas, who died on

			 April 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(145)honors the

			 memory of Lance Corporal Joseph Basil Maglione III, 22, of Lansdale,

			 Pennsylvania, who died on April 1, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(146)honors the

			 memory of Captain James Francis Adamouski, 29, of Springfield, Virginia, who

			 died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(147)honors the

			 memory of Lance Corporal Brian Edward Anderson, 26, of Durham, North Carolina,

			 who died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(148)honors the

			 memory of Specialist Matthew George Boule, 22, of Dracut, Massachusetts, who

			 died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(149)honors the

			 memory of Master Sergeant George Andrew Fernandez, 36, of El Paso, Texas, who

			 died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(150)honors the

			 memory of Private First Class Christian Daniel Gurtner, 19, of Ohio City, Ohio,

			 who died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(151)honors the

			 memory of Chief Warrant Officer (CW4) Erik Anders Halvorsen, 40, of Bennington,

			 Vermont, who died on April 2, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(152)honors the

			 memory of Chief Warrant Officer (CW2) Scott Jamar, 32, of Granbury, Texas, who

			 died on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(153)honors the

			 memory of Sergeant Michael Francis Pedersen, 26, of Flint, Michigan, who died

			 on April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(154)honors the

			 memory of Chief Warrant Officer (CW3) Eric Allen Smith, 41, of Rochester, New

			 York, who died on April 2, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(155)honors the

			 memory of Lieutenant Nathan Dennis White, 30, of Mesa, Arizona, who died on

			 April 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(156)honors the

			 memory of Private First Class Chad Eric Bales, 20, of Coahoma, Texas, who died

			 on April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(157)honors the

			 memory of Staff Sergeant Wilbert Davis, 40, of Tampa, Florida, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(158)honors the

			 memory of Corporal Mark Asher Evnin, 21, of Burlington, Vermont, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(159)honors the

			 memory of Captain Edward Jason Korn, 31, of Savannah, Georgia, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(160)honors the

			 memory of Staff Sergeant Nino Dugue Livaudais, 23, of Syracuse, Utah, who died

			 on April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(161)honors the

			 memory of Specialist Ryan Patrick Long, 21, of Seaford, Delaware, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(162)honors the

			 memory of Specialist Donald Samuel Oaks, Jr., 20, of Erie, Pennsylvania, who

			 died on April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(163)honors the

			 memory of Sergeant First Class Randall Scott Rehn, 36, of Longmont, Colorado,

			 who died on April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(164)honors the

			 memory of Captain Russell Brian Rippetoe, 27, of Seaford, Delaware, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(165)honors the

			 memory of Sergeant Todd James Robbins, 33, of Pentwater, Michigan, who died on

			 April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(166)honors the

			 memory of Corporal Erik Hernandez Silva, 22, of Chula Vista, California, who

			 died on April 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(167)honors the

			 memory of Captain Tristan Neil Aitken, 31, of State College, Pennsylvania, who

			 died on April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(168)honors the

			 memory of Private First Class Wilfred Davyrussell Bellard, 20, of Lake Charles,

			 Louisiana, who died on April 4, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(169)honors the

			 memory of Specialist Daniel Francis Cunningham, Jr., 33, of Lewiston, Maine,

			 who died on April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(170)honors the

			 memory of Captain Travis Allen Ford, 30, of Ogallala, Nebraska, who died on

			 April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(171)honors the

			 memory of Corporal Bernard George Gooden, 22, of Mt. Vernon, New York, who died

			 on April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(172)honors the

			 memory of Private Devon Demilo Jones, 19, of San Diego, California, who died on

			 April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(173)honors the

			 memory of First Lieutenant Brian Michael McPhillips, 25, of Pembroke,

			 Massachusetts, who died on April 4, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(174)honors the

			 memory of Sergeant Duane Roy Rios, 25, of Hammond, Indiana, who died on April

			 4, 2003, in service to the United States in Operation Iraqi Freedom;

			(175)honors the

			 memory of Captain Benjamin Wilson Sammis, 29, of Rehobeth, Massachusetts, who

			 died on April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(176)honors the

			 memory of Sergeant First Class Paul Ray Smith, 33, of Tampa, Florida, who died

			 on April 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(177)honors the

			 memory of Staff Sergeant Stevon Alexander Booker, 34, of Apollo, Pennsylvania,

			 who died on April 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(178)honors the

			 memory of Specialist Larry Kenyatta Brown, 22, of Jackson, Mississippi, who

			 died on April 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(179)honors the

			 memory of First Sergeant Edward Smith, 38, of Chicago, Illinois, who died on

			 April 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(180)honors the

			 memory of Private First Class Gregory Paul Huxley, Jr., 19, of Forestport, New

			 York, who died on April 6, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(181)honors the

			 memory of Private Kelley Stephen Prewitt, 24, of Birmingham, Alabama, who died

			 on April 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(182)honors the

			 memory of Lance Corporal Andrew Julian Aviles, 18, of Palm Beach, Florida, who

			 died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(183)honors the

			 memory of Captain Eric Bruce Das, 30, of Amarillo, Texas, who died on April 7,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(184)honors the

			 memory of Staff Sergeant Lincoln Daniel Hollinsaid, 27, of Malden, Illinois,

			 who died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(185)honors the

			 memory of Second Lieutenant Jeffrey Joseph Kaylor, 24, of Clifton, Virginia,

			 who died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(186)honors the

			 memory of Corporal Jesus Martin Antonio Medellin, 21, of Fort Worth, Texas, who

			 died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(187)honors the

			 memory of Private First Class Anthony Scott Miller, 19, of San Antonio, Texas,

			 who died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(188)honors the

			 memory of Specialist George Arthur Mitchell, Jr., 35, of Rawlings, Maryland,

			 who died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(189)honors the

			 memory of Major William Randolph Watkins III, 37, of Danville, Virginia, who

			 died on April 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(190)honors the

			 memory of Corporal Henry Levon Brown, 22, of Natchez, Mississippi, who died on

			 April 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(191)honors the

			 memory of Private First Class Juan Guadalupe Garza, Jr., 20, of Temperance,

			 Michigan, who died on April 8, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(192)honors the

			 memory of Sergeant First Class John Winston Marshall, 50, of Los Angeles,

			 California, who died on April 8, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(193)honors the

			 memory of Private First Class Jason Michael Meyer, 23, of Swartz Creek,

			 Michigan, who died on April 8, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(194)honors the

			 memory of Staff Sergeant Scott Douglas Sather, 29, of Clio, Michigan, who died

			 on April 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(195)honors the

			 memory of Staff Sergeant Robert Anthony Stever, 36, of Pendleton, Oregon, who

			 died on April 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(196)honors the

			 memory of Gunnery Sergeant Jeffrey Edward Bohr, Jr., 39, of Ossian, Iowa, who

			 died on April 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(197)honors the

			 memory of Staff Sergeant Terry Wayne Hemingway, 39, of Willingboro, New Jersey,

			 who died on April 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(198)honors the

			 memory of Staff Sergeant Riayan Augusto Tejeda, 26, of New York, New York, who

			 died on April 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(199)honors the

			 memory of Corporal Jesus Angel Gonzalez, 22, of Indio, California, who died on

			 April 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(200)honors the

			 memory of Lance Corporal David Edward Owens, Jr., 20, of Winchester, Virginia,

			 who died on April 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(201)honors the

			 memory of Commander Joseph Acevedo, 46, of Bronx, New York, who died on April

			 13, 2003, in service to the United States in Operation Iraqi Freedom;

			(202)honors the

			 memory of Specialist Gil Mercado, 25, of Paterson, New Jersey, who died on

			 April 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(203)honors the

			 memory of Private First Class John Eli Brown, 21, of Troy, Alabama, who died on

			 April 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(204)honors the

			 memory of Specialist Thomas Arthur Foley III, 23, of Dresden, Tennessee, who

			 died on April 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(205)honors the

			 memory of Corporal Armando Ariel Gonzalez, 25, of Hileah, Florida, who died on

			 April 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(206)honors the

			 memory of Specialist Richard Allen Goward, 32, of Midland, Michigan, who died

			 on April 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(207)honors the

			 memory of Private First Class Joseph Patrick Mayek, 20, of Rock Springs,

			 Wyoming, who died on April 14, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(208)honors the

			 memory of Corporal Jason David Mileo, 20, of Centreville, Maryland, who died on

			 April 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(209)honors the

			 memory of Corporal John Travis Rivero, 23, of Tampa, Florida, who died on April

			 17, 2003, in service to the United States in Operation Iraqi Freedom;

			(210)honors the

			 memory of Chief Warrant Officer (CW2) Andrew Todd Arnold, 30, of Spring, Texas,

			 who died on April 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(211)honors the

			 memory of Specialist Roy Russell Buckley, 24, of Snow Camp, North Carolina, who

			 died on April 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(212)honors the

			 memory of Chief Warrant Officer (CW2) Robert William Channell, Jr., 36, of

			 Tuscaloosa, Alabama, who died on April 22, 2003, in service to the United

			 States in Operation Iraqi Freedom;

			(213)honors the

			 memory of Lance Corporal Alan Dinh Lam, 19, of Snow Camp, North Carolina, who

			 died on April 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(214)honors the

			 memory of Sergeant Troy David Jenkins, 25, of Ridgecrest, California, who died

			 on April 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(215)honors the

			 memory of Private Jerod R. Dennis, 19, of Antlers, Oklahoma, who died on April

			 25, 2003, in service to the United States in Operation Enduring Freedom;

			(216)honors the

			 memory of Airman First Class Raymond Losano, 24, of Del Rio, Texas, who died on

			 April 25, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(217)honors the

			 memory of First Lieutenant Osbaldo Orozco, 26, of Delano, California, who died

			 on April 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(218)honors the

			 memory of Specialist Narson Bertil Sullivan, 21, of North Brunswick, New

			 Jersey, who died on April 25, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(219)honors the

			 memory of First Sergeant Joe Jesus Garza, 43, of Robstown, Texas, who died on

			 April 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(220)honors the

			 memory of Private First Class Jesse Alan Givens, 34, of Springfield, Missouri,

			 who died on May 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(221)honors the

			 memory of Sergeant Sean C. Reynolds, 25, of East Lansing, Michigan, who died on

			 May 3, 2003, in service to the United States in Operation Iraqi Freedom;

			(222)honors the

			 memory of Private Jason L. Deibler, 20, of Coeburn, Virginia, who died on May

			 4, 2003, in service to the United States in Operation Iraqi Freedom;

			(223)honors the

			 memory of Private First Class Marlin T. Rockhold, 23, of Hamilton, Ohio, who

			 died on May 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(224)honors the

			 memory of Lance Corporal Cedric E. Bruns, 22, of Vancouver, Washington, who

			 died on May 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(225)honors the

			 memory of Corporal Richard P. Carl, 26, of King Hill, Idaho, who died on May 9,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(226)honors the

			 memory of Chief Warrant Officer Hans N. Gukeisen, 31, of Lead, South Dakota,

			 who died on May 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(227)honors the

			 memory of Chief Warrant Officer Brian K. Van Dusen, 39, of Columbus, Ohio, who

			 died on May 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(228)honors the

			 memory of Lance Corporal Matthew R. Smith, 20, of Anderson, Indiana, who died

			 on May 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(229)honors the

			 memory of Lance Corporal Jakub Henryk Kowalik, 21, of Schaumburg, Illinois, who

			 died on May 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(230)honors the

			 memory of Private First Class Jose F. Gonzalez Rodriguez, 19, of Norwalk,

			 California, who died on May 12, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(231)honors the

			 memory of Staff Sergeant Patrick Lee Griffin, Jr., 31, of Elgin, South

			 Carolina, who died on May 13, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(232)honors the

			 memory of Lance Corporal Nicholas Brian Kleiboeker, 19, of Irvington, Illinois,

			 who died on May 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(233)honors the

			 memory of Specialist David T. Nutt, 22, of Blackshear, Georgia, who died on May

			 14, 2003, in service to the United States in Operation Iraqi Freedom;

			(234)honors the

			 memory of Master Sergeant William L. Payne, 46, of Otsego, Michigan, who died

			 on May 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(235)honors the

			 memory of Sergeant First Class John E. Taylor, 31, of Wichita Falls, Texas, who

			 died on May 17, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(236)honors the

			 memory of Corporal Douglas Jose Marencoreyes, 28, of Chino, California, who

			 died on May 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(237)honors the

			 memory of Specialist Rasheed Sahib, 22, of Brooklyn, New York, who died on May

			 18, 2003, in service to the United States in Operation Iraqi Freedom;

			(238)honors the

			 memory of Lieutenant Colonel Dominic Rocco Baragona, 42, of Niles, Ohio, who

			 died on May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(239)honors the

			 memory of Captain Andrew David LaMont, 31, of Eureka, California, who died on

			 May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(240)honors the

			 memory of Lance Corporal Jason William Moore, 21, of San Marcos, California,

			 who died on May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(241)honors the

			 memory of First Lieutenant Timothy Louis Ryan, 30, of Aurora, Illinois, who

			 died on May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(242)honors the

			 memory of Sergeant Kirk Allen Straseskie, 23, of Beaver Dam, Wisconsin, who

			 died on May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(243)honors the

			 memory of Staff Sergeant Aaron Dean White, 27, of Shawnee, Oklahoma, who died

			 on May 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(244)honors the

			 memory of Specialist Nathaniel A. Caldwell, 27, of Omaha, Nebraska, who died on

			 May 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(245)honors the

			 memory of Private David Evans, Jr., 18, of Buffalo, New York, who died on May

			 25, 2003, in service to the United States in Operation Iraqi Freedom;

			(246)honors the

			 memory of Sergeant Keman L. Mitchell, 24, of Hilliard, Florida, who died on May

			 26, 2003, in service to the United States in Operation Iraqi Freedom;

			(247)honors the

			 memory of Private Kenneth A. Nalley, 19, of Hamburg, Iowa, who died on May 26,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(248)honors the

			 memory of Staff Sergeant Brett J. Petriken, 30, of Mundy Township, Michigan,

			 who died on May 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(249)honors the

			 memory of Major Matthew E. Schram, 36, of Brookfield, Wisconsin, who died on

			 May 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(250)honors the

			 memory of Private First Class Jeremiah D. Smith, 25, of Odessa, Missouri, who

			 died on May 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(251)honors the

			 memory of Sergeant Thomas F. Broomhead, 34, of Cannon City, Colorado, who died

			 on May 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(252)honors the

			 memory of Staff Sergeant Michael B. Quinn, 37, of Tampa, Florida, who died on

			 May 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(253)honors the

			 memory of Staff Sergeant Kenneth R. Bradley, 39, of Utica, Mississippi, who

			 died on May 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(254)honors the

			 memory of Specialist Jose A. Perez III, 22, of San Diego, Texas, who died on

			 May 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(255)honors the

			 memory of Specialist Michael T. Gleason, 25, of Warren, Pennsylvania, who died

			 on May 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(256)honors the

			 memory of Specialist Kyle A. Griffin, 20, of Emerson, New Jersey, who died on

			 May 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(257)honors the

			 memory of Specialist Zachariah W. Long, 20, of Milton, Pennsylvania, who died

			 on May 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(258)honors the

			 memory of Sergeant Jonathan W. Lambert, 28, of Newsite, Mississippi, who died

			 on June 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(259)honors the

			 memory of Sergeant Atanasio Haro Marin, Jr., 27, of Baldwin Park, California,

			 who died on June 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(260)honors the

			 memory of Private First Class Branden F. Oberleitner, 20, of Worthington, Ohio,

			 who died on June 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(261)honors the

			 memory of Petty Officer Third Class Doyle W. Bollinger, Jr., 21, of Poteau,

			 Oklahoma, who died on June 6, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(262)honors the

			 memory of Sergeant Travis L. Burkhardt, 26, of Edina, Missouri, who died on

			 June 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(263)honors the

			 memory of Petty Officer Third Class David Sisung, 21, of Phoenix, Arizona, who

			 died on June 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(264)honors the

			 memory of Private Jesse M. Halling, 19, of Indianapolis, Indiana, who died on

			 June 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(265)honors the

			 memory of Sergeant Michael E. Dooley, 23, of Pulaski, Virginia, who died on

			 June 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(266)honors the

			 memory of Private First Class Gavin L. Neighbor, 20, of Somerset, Ohio, who

			 died on June 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(267)honors the

			 memory of Specialist John K. Klinesmith, Jr., 25, of Stockbridge, Georgia, who

			 died on June 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(268)honors the

			 memory of Staff Sergeant Andrew R. Pokorny, 30, of Naperville, Illinois, who

			 died on June 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(269)honors the

			 memory of Private First Class Ryan R. Cox, 19, of Derby, Kansas, who died on

			 June 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(270)honors the

			 memory of Private Shawn D. Pahnke, 25, of Shelbyville, Indiana, who died on

			 June 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(271)honors the

			 memory of Specialist Joseph D. Suell, 24, of Lufkin, Texas, who died on June

			 16, 2003, in service to the United States in Operation Iraqi Freedom;

			(272)honors the

			 memory of Private Robert L. Frantz, 19, of San Antonio, Texas, who died on June

			 17, 2003, in service to the United States in Operation Iraqi Freedom;

			(273)honors the

			 memory of Sergeant Michael L. Tosto, 24, of Apex, North Carolina, who died on

			 June 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(274)honors the

			 memory of Private First Class Michael R. Deuel, 21, of Nemo, South Dakota, who

			 died on June 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(275)honors the

			 memory of Staff Sergeant William T. Latham, 29, of Kingman, Arizona, who died

			 on June 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(276)honors the

			 memory of Specialist Paul T. Nakamura, 21, of Santa Fe Springs, California, who

			 died on June 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(277)honors the

			 memory of Captain Seth R. Michaud, 27, of Hudson, Massachusetts, who died on

			 June 22, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(278)honors the

			 memory of Specialist Orenthial Javon Smith, 21, of Allendale, South Carolina,

			 who died on June 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(279)honors the

			 memory of Specialist Cedric Lamont Lennon, 32, of West Blocton, Alabama, who

			 died on June 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(280)honors the

			 memory of Specialist Andrew F. Chris, 25, of Huntsville, Alabama, who died on

			 June 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(281)honors the

			 memory of Lance Corporal Gregory E. MacDonald, 29, of Washington, District of

			 Columbia, who died on June 25, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(282)honors the

			 memory of Private First Class Kevin C. Ott, 27, of Columbus, Ohio, who died on

			 June 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(283)honors the

			 memory of Sergeant First Class Gladimir Philippe, 32, of Linden, New Jersey,

			 who died on June 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(284)honors the

			 memory of First Class Petty Officer Thomas E. Retzer, 30, of San Diego,

			 California, who died on June 25, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(285)honors the

			 memory of Specialist Corey A. Hubbell, 20, of Urbana, Illinois, who died on

			 June 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(286)honors the

			 memory of Hospitalman Joshua McIntosh, 22, of Kingman, Arizona, who died on

			 June 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(287)honors the

			 memory of Specialist Richard P. Orengo, 32, of Toa Alta, Puerto Rico, who died

			 on June 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(288)honors the

			 memory of Corporal Tomas Sotelo, Jr., 20, of Houston, Texas, who died on June

			 27, 2003, in service to the United States in Operation Iraqi Freedom;

			(289)honors the

			 memory of Sergeant Timothy M. Conneway, 22, of Enterprise, Alabama, who died on

			 June 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(290)honors the

			 memory of Specialist Kelvin Feliciano Gutierrez, 21, of Anasco, Puerto Rico,

			 who died on June 28, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(291)honors the

			 memory of First Sergeant Christopher D. Coffin, 51, of Bethlehem, Pennsylvania,

			 who died on July 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(292)honors the

			 memory of Corporal Travis J. Bradachnall, 21, of Multnomah County, Oregon, who

			 died on July 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(293)honors the

			 memory of Private First Class Edward J. Herrgott, 20, of Shakopee, Minnesota,

			 who died on July 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(294)honors the

			 memory of Private First Class Corey L. Small, 20, of East Berlin, Pennsylvania,

			 who died on July 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(295)honors the

			 memory of Master Sergeant James Curtis Coons, 35, of Conroe, Texas, who died on

			 July 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(296)honors the

			 memory of Sergeant David B. Parson, 30, of Kannapolis, North Carolina, who died

			 on July 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(297)honors the

			 memory of Specialist Jeffrey M. Wershow, 22, of Gainesville, Florida, who died

			 on July 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(298)honors the

			 memory of Specialist Chad L. Keith, 21, of Batesville, Indiana, who died on

			 July 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(299)honors the

			 memory of Staff Sergeant Barry Sanford, Sr., 46, of Aurora, Colorado, who died

			 on July 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(300)honors the

			 memory of Sergeant First Class Craig A. Boling, 38, of Elkhart, Indiana, who

			 died on July 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(301)honors the

			 memory of Private Robert L. McKinley, 23, of Kokomo, Indiana, who died on July

			 8, 2003, in service to the United States in Operation Iraqi Freedom;

			(302)honors the

			 memory of Sergeant First Class Dan H. Gabrielson, 39, of Spooner, Wisconsin,

			 who died on July 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(303)honors the

			 memory of Sergeant Christopher P. Geiger, 38, of Allentown, Pennsylvania, who

			 died on July 9, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(304)honors the

			 memory of Sergeant Roger Dale Rowe, 54, of Bon Aqua, Tennessee, who died on

			 July 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(305)honors the

			 memory of Lance Corporal Jason Tetrault, 20, of Moreno Valley, California, who

			 died on July 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(306)honors the

			 memory of Sergeant Melissa Valles, 26, of Eagle Pass, Texas, who died on July

			 9, 2003, in service to the United States in Operation Iraqi Freedom;

			(307)honors the

			 memory of Specialist Christian C. Schultz, 20, of Colleyville, Texas, who died

			 on July 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(308)honors the

			 memory of Specialist Joshua M. Neusche, 20, of Montreal, Missouri, who died on

			 July 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(309)honors the

			 memory of Captain Paul J. Cassidy, 36, of Laingsburg, Michigan, who died on

			 July 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(310)honors the

			 memory of Sergeant Jaror C. Puello-Coronado, 36, of Pocono Summit,

			 Pennsylvania, who died on July 13, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(311)honors the

			 memory of Sergeant Michael T. Crockett, 27, of Soperton, Georgia, who died on

			 July 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(312)honors the

			 memory of Lance Corporal Cory Ryan Geurin, 18, of Santee, California, who died

			 on July 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(313)honors the

			 memory of Specialist Ramon Reyes Torres, 29, of Caguas, Puerto Rico, who died

			 on July 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(314)honors the

			 memory of Petty Officer Third Class David J. Moreno, 26, of Gering, Nebraska,

			 who died on July 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(315)honors the

			 memory of Sergeant Mason Douglas Whetstone, 30, of Anchorage, Alaska, who died

			 on July 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(316)honors the

			 memory of Specialist Joel L. Bertoldie, 20, of Independence, Missouri, who died

			 on July 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(317)honors the

			 memory of Second Lieutenant Jonathan D. Rozier, 25, of Katy, Texas, who died on

			 July 19, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(318)honors the

			 memory of Sergeant Justin W. Garvey, 23, of Townsend, Massachusetts, who died

			 on July 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(319)honors the

			 memory of Sergeant Jason D. Jordan, 24, of Elba, Alabama, who died on July 20,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(320)honors the

			 memory of Master Sergeant David A. Scott, 51, of Union, Ohio, who died on July

			 20, 2003, in service to the United States in Operation Iraqi Freedom;

			(321)honors the

			 memory of Sergeant First Class Christopher R. Willoughby, 29, of Phenix City,

			 Alabama, who died on July 20, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(322)honors the

			 memory of Corporal Mark Anthony Bibby, 25, of Watha, North Carolina, who died

			 on July 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(323)honors the

			 memory of Specialist Jon P. Fettig, 30, of Dickinson, North Dakota, who died on

			 July 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(324)honors the

			 memory of Captain Joshua T. Byers, 29, of Mountville, South Carolina, who died

			 on July 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(325)honors the

			 memory of Specialist Brett T. Christian, 27, of North Royalton, Ohio, who died

			 on July 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(326)honors the

			 memory of Corporal Evan Asa Ashcraft, 24, of West Hills, California, who died

			 on July 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(327)honors the

			 memory of Private First Class Raheen Tyson Heighter, 22, of Bay Shore, New

			 York, who died on July 24, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(328)honors the

			 memory of Staff Sergeant Hector R. Perez, 40, of Corpus Christi, Texas, who

			 died on July 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(329)honors the

			 memory of Sergeant Juan M. Serrano, 31, of Manati, Puerto Rico, who died on

			 July 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(330)honors the

			 memory of Specialist Jonathan P. Barnes, 21, of Anderson, Missouri, who died on

			 July 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(331)honors the

			 memory of Private First Class Jonathan M. Cheatham, 19, of Camden, Arkansas,

			 who died on July 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(332)honors the

			 memory of Sergeant Daniel K. Methvin, 22, of Belton, Texas, who died on July

			 26, 2003, in service to the United States in Operation Iraqi Freedom;

			(333)honors the

			 memory of Specialist Wilfredo Perez, Jr., 24, of Norwalk, Connecticut, who died

			 on July 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(334)honors the

			 memory of Sergeant Heath A. McMillin, 29, of Canandaigua, New York, who died on

			 July 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(335)honors the

			 memory of Sergeant Nathaniel Hart, Jr., 29, of Valdosta, Georgia, who died on

			 July 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(336)honors the

			 memory of Specialist William J. Maher III, 35, of Yardley, Pennsylvania, who

			 died on July 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(337)honors the

			 memory of Captain Leif E. Nott, 24, of Cheyenne, Wyoming, who died on July 30,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(338)honors the

			 memory of Private Michael J. Deutsch, 21, of Dubuque, Iowa, who died on July

			 31, 2003, in service to the United States in Operation Iraqi Freedom;

			(339)honors the

			 memory of Specialist James I. Lambert III, 22, of Raleigh, North Carolina, who

			 died on July 31, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(340)honors the

			 memory of Specialist Justin W. Hebert, 20, of Arlington, Washington, who died

			 on August 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(341)honors the

			 memory of Specialist Farao K. Letufuga, 20, of Pago Pago, American Samoa, who

			 died on August 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(342)honors the

			 memory of Staff Sergeant David L. Loyd, 44, of Jackson, Tennessee, who died on

			 August 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(343)honors the

			 memory of Specialist Zeferino E. Colunga, 20, of Bellville, Texas, who died on

			 August 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(344)honors the

			 memory of Private Kyle C. Gilbert, 20, of Brattleboro, Vermont, who died on

			 August 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(345)honors the

			 memory of Staff Sergeant Brian R. Hellerman, 35, of Freeport, Minnesota, who

			 died on August 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(346)honors the

			 memory of Sergeant Leonard D. Simmons, 33, of New Bern, North Carolina, who

			 died on August 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(347)honors the

			 memory of Private First Class Duane E. Longstreth, 19, of Tacoma, Washington,

			 who died on August 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(348)honors the

			 memory of Private Matthew D. Bush, 20, of East Alton, Illinois, who died on

			 August 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(349)honors the

			 memory of Private First Class Brandon Ramsey, 21, of Calumet City, Illinois,

			 who died on August 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(350)honors the

			 memory of Specialist Levi B. Kinchen, 21, of Tickfaw, Louisiana, who died on

			 August 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(351)honors the

			 memory of Sergeant Floyd G. Knighten, Jr., 55, of Olla, Louisiana, who died on

			 August 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(352)honors the

			 memory of Staff Sergeant David S. Perry, 36, of Bakersfield, California, who

			 died on August 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(353)honors the

			 memory of Private First Class Timmy R. Brown, Jr., 21, of Conway, Pennsylvania,

			 who died on August 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(354)honors the

			 memory of Staff Sergeant Richard S. Eaton, Jr., 37, of Guilford, Connecticut,

			 who died on August 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(355)honors the

			 memory of Private First Class Daniel R. Parker, 18, of Lake Elsinore,

			 California, who died on August 12, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(356)honors the

			 memory of Sergeant Taft V. Williams, 29, of New Orleans, Louisiana, who died on

			 August 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(357)honors the

			 memory of Sergeant Steven W. White, 29, of Lawton, Oklahoma, who died on August

			 13, 2003, in service to the United States in Operation Iraqi Freedom;

			(358)honors the

			 memory of Private First Class David M. Kirchhoff, 31, of Anamosa, Iowa, who

			 died on August 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(359)honors the

			 memory of Specialist Craig S. Ivory, 26, of Port Matilda, Pennsylvania, who

			 died on August 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(360)honors the

			 memory of Specialist Eric R. Hull, 23, of Uniontown, Pennsylvania, who died on

			 August 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(361)honors the

			 memory of Staff Sergeant Bobby C. Franklin, 38, of Mineral Bluff, Georgia, who

			 died on August 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(362)honors the

			 memory of Specialist Kenneth W. Harris, Jr., 23, of Charlotte, Tennessee, who

			 died on August 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(363)honors the

			 memory of Petty Officer First Class David M. Tapper, 32, of Camden County, New

			 Jersey, who died on August 20, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(364)honors the

			 memory of Private First Class Michael S. Adams, 20, of Spartanburg, South

			 Carolina, who died on August 21, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(365)honors the

			 memory of Lieutenant Kylan A. Jones-Huffman, 31, of Aptos, California, who died

			 on August 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(366)honors the

			 memory of Private First Class Vorn J. Mack, 19, of Orangeburg, South Carolina,

			 who died on August 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(367)honors the

			 memory of Specialist Stephen M. Scott, 21, of Lawton, Oklahoma, who died on

			 August 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(368)honors the

			 memory of Specialist Ronald D. Allen, Jr., 22, of Mitchell, Indiana, who died

			 on August 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(369)honors the

			 memory of Private First Class Pablo Manzano, 19, of Heber, California, who died

			 on August 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(370)honors the

			 memory of Specialist Darryl T. Dent, 21, of Washington, District of Columbia,

			 who died on August 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(371)honors the

			 memory of Sergeant Gregory A. Belanger, 24, of Narragansett, Rhode Island, who

			 died on August 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(372)honors the

			 memory of Specialist Rafael L. Navea, 34, of Pittsburgh, Pennsylvania, who died

			 on August 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(373)honors the

			 memory of Lieutenant Colonel Anthony L. Sherman, 43, of Pottstown,

			 Pennsylvania, who died on August 27, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(374)honors the

			 memory of Sergeant First Class Mitchell A. Lane, 34, of Lompoc, California, who

			 died on August 29, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(375)honors the

			 memory of Staff Sergeant Mark A. Lawton, 41, of Hayden, Colorado, who died on

			 August 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(376)honors the

			 memory of Sergeant Sean K. Cataudella, 28, of Tucson, Arizona, who died on

			 August 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(377)honors the

			 memory of Specialist Chad C. Fuller, 24, of Potsdam, New York, who died on

			 August 31, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(378)honors the

			 memory of Private First Class Adam L. Thomas, 21, of Palos Hills, Illinois, who

			 died on August 31, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(379)honors the

			 memory of Sergeant Charles Todd Caldwell, 38, of North Providence, Rhode

			 Island, who died on September 1, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(380)honors the

			 memory of Staff Sergeant Joseph Camara, 40, of New Bedford, Massachusetts, who

			 died on September 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(381)honors the

			 memory of Staff Sergeant Cameron B. Sarno, 43, of Waipahu, Hawaii, who died on

			 September 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(382)honors the

			 memory of Private First Class Christopher A. Sisson, 20, of Oak Park, Illinois,

			 who died on September 2, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(383)honors the

			 memory of Technical Sergeant Bruce E. Brown, 32, of Coatopa, Alabama, who died

			 on September 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(384)honors the

			 memory of Specialist Jarrett B. Thompson, 27, of Dover, Delaware, who died on

			 September 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(385)honors the

			 memory of Specialist Ryan G. Carlock, 25, of Macomb, Illinois, who died on

			 September 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(386)honors the

			 memory of Staff Sergeant Joseph E. Robsky, Jr., 31, of Elizaville, New York,

			 who died on September 10, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(387)honors the

			 memory of Sergeant Henry Ybarra III, 32, of Austin, Texas, who died on

			 September 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(388)honors the

			 memory of Sergeant First Class William M. Bennett, 35, of Seymour, Tennessee,

			 who died on September 12, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(389)honors the

			 memory of Master Sergeant Kevin N. Morehead, 33, of Little Rock, Arkansas, who

			 died on September 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(390)honors the

			 memory of Sergeant Trevor A. Blumberg, 22, of Canton, Michigan, who died on

			 September 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(391)honors the

			 memory of Staff Sergeant Kevin C. Kimmerly, 31, of North Creek, New York, who

			 died on September 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(392)honors the

			 memory of Specialist Alyssa R. Peterson, 27, of Flagstaff, Arizona, who died on

			 September 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(393)honors the

			 memory of Sergeant Foster Pinkston, 47, of Warrenton, Georgia, who died on

			 September 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(394)honors the

			 memory of Specialist Richard Arriaga, 20, of Ganado, Texas, who died on

			 September 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(395)honors the

			 memory of Captain Brian R. Faunce, 28, of Philadelphia, Pennsylvania, who died

			 on September 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(396)honors the

			 memory of Sergeant Anthony O. Thompson, 26, of Orangeburg, South Carolina, who

			 died on September 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(397)honors the

			 memory of Specialist James C. Wright, 27, of Morgan, Texas, who died on

			 September 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(398)honors the

			 memory of Specialist Lunsford B. Brown II, 27, of Creedmore, North Carolina,

			 who died on September 20, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(399)honors the

			 memory of Sergeant David Travis Friedrich, 26, of Hammond, New York, who died

			 on September 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(400)honors the

			 memory of Staff Sergeant Frederick L. Miller, Jr., 27, of Hagerstown, Indiana,

			 who died on September 20, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(401)honors the

			 memory of Specialist Paul J. Sturino, 21, of Rice Lake, Wisconsin, who died on

			 September 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(402)honors the

			 memory of Specialist Michael Andrade, 28, of Bristol, Rhode Island, who died on

			 September 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(403)honors the

			 memory of Captain Robert L. Lucero, 34, of Casper, Wyoming, who died on

			 September 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(404)honors the

			 memory of Sergeant First Class Robert E. Rooney, 43, of Nashua, New Hampshire,

			 who died on September 25, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(405)honors the

			 memory of Specialist Kyle G. Thomas, 23, of Topeka, Kansas, who died on

			 September 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(406)honors the

			 memory of Sergeant Andrew Joseph Baddick, 26, of Jim Thorpe, Pennsylvania, who

			 died on September 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(407)honors the

			 memory of Staff Sergeant Christopher E. Cutchall, 30, of McConnellsburg,

			 Pennsylvania, who died on September 29, 2003, in service to the United States

			 in Operation Iraqi Freedom;

			(408)honors the

			 memory of Private First Class Evan W. O'Neill, 19, of Haverhill, Massachusetts,

			 who died on September 29, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(409)honors the

			 memory of Private First Class Kristian E. Parker, 23, of Slidell, Louisiana,

			 who died on September 29, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(410)honors the

			 memory of Sergeant Darrin K. Potter, 24, of Louisville, Kentucky, who died on

			 September 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(411)honors the

			 memory of Specialist Dustin K. McGaugh, 20, of Derby, Kansas, who died on

			 September 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(412)honors the

			 memory of Command Sergeant James D. Blankenbecler, 40, of Alexandria, Virginia,

			 who died on October 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(413)honors the

			 memory of Private First Class Analaura Esparza Gutierrez, 21, of Houston,

			 Texas, who died on October 1, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(414)honors the

			 memory of Specialist Simeon Hunte, 23, of Essex, New Jersey, who died on

			 October 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(415)honors the

			 memory of Specialist Tamarra J. Ramos, 24, of Quakertown, Pennsylvania, who

			 died on October 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(416)honors the

			 memory of Lieutenant Colonel Paul W. Kimbrough, 44, of Little Rock, Arkansas,

			 who died on October 3, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(417)honors the

			 memory of Specialist James H. Pirtle, 27, of La Mesa, New Mexico, who died on

			 October 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(418)honors the

			 memory of Private First Class Charles M. Sims, 18, of Miami, Florida, who died

			 on October 3, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(419)honors the

			 memory of Specialist Spencer Timothy Karol, 20, of Woodruff, Arizona, who died

			 on October 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(420)honors the

			 memory of Private First Class Kerry D. Scott, 21, of Mount Vernon, Washington,

			 who died on October 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(421)honors the

			 memory of Second Lieutenant Richard Torres, 25, of Clarksville, Tennessee, who

			 died on October 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(422)honors the

			 memory of Specialist Joseph C. Norquist, 26, of San Antonio, Texas, who died on

			 October 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(423)honors the

			 memory of Private Sean A. Silva, 23, of Roseville, California, who died on

			 October 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(424)honors the

			 memory of Staff Sergeant Christopher W. Swisher, 26, of Lincoln, Nebraska, who

			 died on October 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(425)honors the

			 memory of Specialist James E. Powell, 26, of Radcliff, Kentucky, who died on

			 October 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(426)honors the

			 memory of Private First Class Jose Casanova, 23, of El Monte, California, who

			 died on October 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(427)honors the

			 memory of Private Benjamin L. Freeman, 19, of Valdosta, Georgia, who died on

			 October 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(428)honors the

			 memory of Specialist Douglas J. Weismantle, 28, of Pittsburgh, Pennsylvania,

			 who died on October 13, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(429)honors the

			 memory of Specialist Donald L. Wheeler, 22, of Concord, Michigan, who died on

			 October 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(430)honors the

			 memory of Private First Class Stephen E. Wyatt, 19, of Kilgore, Texas, who died

			 on October 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(431)honors the

			 memory of Staff Sergeant Joseph P. Bellavia, 28, of Wakefield, Massachusetts,

			 who died on October 16, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(432)honors the

			 memory of Corporal Sean R. Grilley, 24, of San Bernardino, California, who died

			 on October 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(433)honors the

			 memory of Lieutenant Colonel Kim S. Orlando, 43, of Tennessee, who died on

			 October 16, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(434)honors the

			 memory of Specialist Michael L. Williams, 46, of Buffalo, New York, who died on

			 October 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(435)honors the

			 memory of First Lieutenant David R. Bernstein, 24, of Phoenixville,

			 Pennsylvania, who died on October 18, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(436)honors the

			 memory of Private First Class John D. Hart, 20, of Bedford, Massachusetts, who

			 died on October 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(437)honors the

			 memory of Staff Sergeant Paul J. Johnson, 29, of Calumet, Michigan, who died on

			 October 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(438)honors the

			 memory of Private First Class Paul J. Bueche, 19, of Daphne, Alabama, who died

			 on October 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(439)honors the

			 memory of Specialist John P. Johnson, 24, of Houston, Texas, who died on

			 October 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(440)honors the

			 memory of Private Jason M. Ward, 25, of Tulsa, Oklahoma, who died on October

			 22, 2003, in service to the United States in Operation Iraqi Freedom;

			(441)honors the

			 memory of Captain John R. Teal, 31, of Mechanicsville, Virginia, who died on

			 October 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(442)honors the

			 memory of Specialist Artimus D. Brassfield, 22, of Flint, Michigan, who died on

			 October 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(443)honors the

			 memory of Sergeant Michael S. Hancock, 29, of Yreka, California, who died on

			 October 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(444)honors the

			 memory of Specialist Jose L. Mora, 26, of Bell Gardens, California, who died on

			 October 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(445)honors the

			 memory of Seaman Jakia Sheree Cannon, 20, of Baltimore, Maryland, who died on

			 October 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(446)honors the

			 memory of Civilian contractor William Carlson, 43, of Southern Pines, North

			 Carolina, who died on October 25, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(447)honors the

			 memory of Civilian contractor Christopher Glenn Mueller, 32, of San Diego,

			 California, who died on October 25, 2003, in service to the United States in

			 Operation Enduring Freedom;

			(448)honors the

			 memory of Private First Class Steven Acosta, 19, of Calexico, California, who

			 died on October 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(449)honors the

			 memory of Private First Class Rachel K. Bosveld, 19, of Waupun, Wisconsin, who

			 died on October 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(450)honors the

			 memory of Lieutenant Colonel Charles H. Buehring, 40, of Fayetteville, North

			 Carolina, who died on October 26, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(451)honors the

			 memory of Private Joseph R. Guerrera, 20, of Dunn, North Carolina, who died on

			 October 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(452)honors the

			 memory of Staff Sergeant Jamie L. Huggins, 26, of Hume, Missouri, who died on

			 October 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(453)honors the

			 memory of Sergeant Aubrey D. Bell, 33, of Tuskegee, Alabama, who died on

			 October 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(454)honors the

			 memory of Private Jonathan I. Falaniko, 20, of Pago Pago, American Samoa, who

			 died on October 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(455)honors the

			 memory of Private Algernon Adams, 36, of Aiken, South Carolina, who died on

			 October 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(456)honors the

			 memory of Sergeant Michael Paul Barrera, 26, of Von Ormy, Texas, who died on

			 October 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(457)honors the

			 memory of Specialist Isaac Campoy, 21, of Douglas, Arizona, who died on October

			 28, 2003, in service to the United States in Operation Iraqi Freedom;

			(458)honors the

			 memory of Staff Sergeant Paul A. Sweeney, 32, of Lakeville, Pennsylvania, who

			 died on October 30, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(459)honors the

			 memory of Second Lieutenant Todd J. Bryant, 23, of Riverside, California, who

			 died on October 31, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(460)honors the

			 memory of First Lieutenant Joshua C. Hurley, 24, of Virginia, who died on

			 November 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(461)honors the

			 memory of Specialist Maurice J. Johnson, 21, of Levittown, Pennsylvania, who

			 died on November 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(462)honors the

			 memory of Staff Sergeant Daniel A. Bader, 28, of Colorado Springs, Colorado,

			 who died on November 2, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(463)honors the

			 memory of Sergeant Ernest G. Bucklew, 33, of Enon Valley, Pennsylvania, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(464)honors the

			 memory of First Lieutenant Benjamin J. Colgan, 30, of Kent, Washington, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(465)honors the

			 memory of Specialist Steven Daniel Conover, 21, of Wilmington, Ohio, who died

			 on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(466)honors the

			 memory of Private First Class Anthony D. Dagostino, 20, of Waterbury,

			 Connecticut, who died on November 2, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(467)honors the

			 memory of Specialist Darius T. Jennings, 22, of Cordova, South Carolina, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(468)honors the

			 memory of Private First Class Karina S. Lau, 20, of Livingston, California, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(469)honors the

			 memory of Sergeant Keelan L. Moss, 23, of Houston, Texas, who died on November

			 2, 2003, in service to the United States in Operation Iraqi Freedom;

			(470)honors the

			 memory of Specialist Brian H. Penisten, 28, of Fort Wayne, Indiana, who died on

			 November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(471)honors the

			 memory of Sergeant Ross A. Pennanen, 36, of Shawnee, Oklahoma, who died on

			 November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(472)honors the

			 memory of Sergeant Joel Perez, 25, of Rio Grande, Puerto Rico, who died on

			 November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(473)honors the

			 memory of First Lieutenant Brian D. Slavenas, 30, of Genoa, Illinois, who died

			 on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(474)honors the

			 memory of Chief Warrant Officer Bruce A. Smith, 41, of West Liberty, Iowa, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(475)honors the

			 memory of Specialist Frances M. Vega, 20, of Fort Buchanan, Puerto Rico, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(476)honors the

			 memory of Staff Sergeant Paul A. Velasquez, 29, of San Diego, California, who

			 died on November 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(477)honors the

			 memory of Staff Sergeant Joe Nathan Wilson, 30, of Crystal Springs,

			 Mississippi, who died on November 2, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(478)honors the

			 memory of Private First Class Rayshawn S. Johnson, 20, of Brooklyn, New York,

			 who died on November 3, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(479)honors the

			 memory of Specialist Robert T. Benson, 20, of Spokane, Washington, who died on

			 November 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(480)honors the

			 memory of Sergeant Francisco Martinez, 28, of Humacao, Puerto Rico, who died on

			 November 4, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(481)honors the

			 memory of Sergeant First Class Jose A. Rivera, 34, of Bayamon, Puerto Rico, who

			 died on November 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(482)honors the

			 memory of Specialist James A. Chance III, 25, of Kokomo, Mississippi, who died

			 on November 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(483)honors the

			 memory of Sergeant Paul F. Fisher, 39, of Cedar Rapids, Iowa, who died on

			 November 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(484)honors the

			 memory of Specialist James R. Wolf, 21, of Scottsbluff, Nebraska, who died on

			 November 6, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(485)honors the

			 memory of Command Sergeant Major Cornell W. Gilmore I, 45, of Baltimore,

			 Maryland, who died on November 7, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(486)honors the

			 memory of Chief Warrant Officer (CW3) Kyran E. Kennedy, 43, of Boston,

			 Massachusetts, who died on November 7, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(487)honors the

			 memory of Staff Sergeant Morgan DeShawn Kennon, 23, of Memphis, Tennessee, who

			 died on November 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(488)honors the

			 memory of Staff Sergeant Paul M. Neff II, 30, of Fort Mill, South Carolina, who

			 died on November 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(489)honors the

			 memory of Sergeant Scott C. Rose, 30, of Fayetteville, Kentucky, who died on

			 November 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(490)honors the

			 memory of Captain Benedict J. Smith, 29, of Monroe City, Missouri, who died on

			 November 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(491)honors the

			 memory of Chief Warrant Officer (CW5) Sharon T. Swartworth, 43, of Virginia,

			 who died on November 7, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(492)honors the

			 memory of Staff Sergeant Gary L. Collins, 32, of Hardin, Texas, who died on

			 November 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(493)honors the

			 memory of Private Kurt R. Frosheiser, 22, of Des Moines, Iowa, who died on

			 November 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(494)honors the

			 memory of Sergeant Linda C. Jimenez, 39, of Brooklyn, New York, who died on

			 November 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(495)honors the

			 memory of Staff Sergeant Mark D. Vasquez, 35, of Port Huron, Michigan, who died

			 on November 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(496)honors the

			 memory of Sergeant Nicholas A. Tomko, 24, of Pittsburgh, Pennsylvania, who died

			 on November 9, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(497)honors the

			 memory of Specialist Genaro Acosta, 26, of Fair Oaks, California, who died on

			 November 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(498)honors the

			 memory of Specialist Marlon P. Jackson, 25, of Jersey City, New Jersey, who

			 died on November 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(499)honors the

			 memory of Staff Sergeant Nathan J. Bailey, 46, of Nashville, Tennessee, who

			 died on November 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(500)honors the

			 memory of Specialist Robert A. Wise, 21, of Tallahassee, Florida, who died on

			 November 12, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(501)honors the

			 memory of Private First Class Jacob S. Fletcher, 28, of Bay Shore, New York,

			 who died on November 13, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(502)honors the

			 memory of Sergeant Joseph Minucci II, 23, of Richeyville, Pennsylvania, who

			 died on November 13, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(503)honors the

			 memory of Sergeant Jay A. Blessing, 23, of Tacoma, Washington, who died on

			 November 14, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(504)honors the

			 memory of Specialist Irving Medina, 22, of Middletown, New York, who died on

			 November 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(505)honors the

			 memory of Sergeant Michael D. Acklin II, 25, of Louisville, Kentucky, who died

			 on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(506)honors the

			 memory of Specialist Ryan T. Baker, 24, of Brown Mills, New Jersey, who died on

			 November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(507)honors the

			 memory of Sergeant First Class Kelly Bolor, 37, of Whittier, California, who

			 died on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(508)honors the

			 memory of Specialist Jeremiah J. DiGiovanni, 21, of Tylertown, Mississippi, who

			 died on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(509)honors the

			 memory of Specialist William D. Dusenbery, 30, of Fairview Heights, Illinois,

			 who died on November 15, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(510)honors the

			 memory of Private First Class Richard W. Hafer, 21, of Cross Lanes, West

			 Virginia, who died on November 15, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(511)honors the

			 memory of Sergeant Warren S. Hansen, 36, of Clintonville, Wisconsin, who died

			 on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(512)honors the

			 memory of Private First Class Sheldon R. Hawk Eagle, 21, of Grand Forks, North

			 Dakota, who died on November 15, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(513)honors the

			 memory of Sergeant Timothy L. Hayslett, 26, of Newville, Pennsylvania, who died

			 on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(514)honors the

			 memory of Private First Class Damian L. Heidelberg, 21, of Batesville,

			 Mississippi, who died on November 15, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(515)honors the

			 memory of Chief Warrant Officer Erik C. Kesterson, 29, of Independence, Oregon,

			 who died on November 15, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(516)honors the

			 memory of Captain Pierre E. Piche, 29, of Starksboro, Vermont, who died on

			 November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(517)honors the

			 memory of Sergeant John W. Russell, 26, of Portland, Texas, who died on

			 November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(518)honors the

			 memory of Chief Warrant Officer (CW2) Scott A. Saboe, 33, of Willow Lake, South

			 Dakota, who died on November 15, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(519)honors the

			 memory of Specialist John R. Sullivan, 26, of Countryside, Illinois, who died

			 on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(520)honors the

			 memory of Specialist Eugene A. Uhl III, 21, of Amherst, Wisconsin, who died on

			 November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(521)honors the

			 memory of Private First Class Joey D. Whitener, 19, of Nebo, North Carolina,

			 who died on November 15, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(522)honors the

			 memory of Second Lieutenant Jeremy L. Wolfe, 27, of Menomonie, Wisconsin, who

			 died on November 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(523)honors the

			 memory of Chief Warrant Officer Alexander S. Coulter, 35, of Bristol,

			 Tennessee, who died on November 17, 2003, in service to the United States in

			 Operation Iraqi Freedom;

			(524)honors the

			 memory of Captain Nathan S. Dalley, 27, of Kaysville, Utah, who died on

			 November 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(525)honors the

			 memory of Staff Sergeant Dale A. Panchot, 26, of Northome, Minnesota, who died

			 on November 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(526)honors the

			 memory of Captain James A. Shull, 32, of Kirkland, Washington, who died on

			 November 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(527)honors the

			 memory of Specialist Joseph L. Lister, 22, of Pleasanton, Kansas, who died on

			 November 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(528)honors the

			 memory of Private Scott Matthew Tyrrell, 21, of Sterling, Illinois, who died on

			 November 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(529)honors the

			 memory of Captain George A. Wood, 33, of New York, New York, who died on

			 November 20, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(530)honors the

			 memory of Corporal Gary B. Coleman, 24, of Pikeville, Kentucky, who died on

			 November 21, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(531)honors the

			 memory of Private First Class Damian S. Bushart, 22, of Waterford, Michigan,

			 who died on November 22, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(532)honors the

			 memory of Specialist Robert D. Roberts, 21, of Winter Park, Florida, who died

			 on November 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(533)honors the

			 memory of Sergeant Major Phillip R. Albert, 41, of Terryville, Connecticut, who

			 died on November 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(534)honors the

			 memory of Technical Sergeant William J. Kerwood, 37, of Houston, Missouri, who

			 died on November 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(535)honors the

			 memory of Staff Sergeant Eddie E. Menyweather, 35, of Los Angeles, California,

			 who died on November 23, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(536)honors the

			 memory of Chief Warrant Officer (CW2) Christopher G. Nason, 39, of Los Angeles

			 area, California, who died on November 23, 2003, in service to the United

			 States in Operation Iraqi Freedom;

			(537)honors the

			 memory of Major Steven Plumhoff, 33, of Neshanic Station, New Jersey, who died

			 on November 23, 2003, in service to the United States in Operation Enduring

			 Freedom;

			(538)honors the

			 memory of Specialist Rel A. Ravago IV, 21, of Glendale, California, who died on

			 November 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(539)honors the

			 memory of Corporal Darrell L. Smith, 28, of Otwell, Indiana, who died on

			 November 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(540)honors the

			 memory of Staff Sergeant Thomas A. Walkup, Jr., 25, of Millville, New Jersey,

			 who died on November 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(541)honors the

			 memory of Technical Sergeant Howard A. Walters, 33, of Port Huron, Michigan,

			 who died on November 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(542)honors the

			 memory of Command Sergeant Major Jerry L. Wilson, 45, of Thomson, Georgia, who

			 died on November 23, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(543)honors the

			 memory of Specialist David J. Goldberg, 20, of Layton, Utah, who died on

			 November 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(544)honors the

			 memory of Specialist Thomas J. Sweet II, 23, of Bismarck, North Dakota, who

			 died on November 27, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(545)honors the

			 memory of Sergeant Ariel Rico, 25, of El Paso, Texas, who died on November 28,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(546)honors the

			 memory of Staff Sergeant Stephen A. Bertolino, 40, of Orange, California, who

			 died on November 29, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(547)honors the

			 memory of Specialist Aaron J. Sissel, 22, of Tipton, Iowa, who died on November

			 29, 2003, in service to the United States in Operation Iraqi Freedom;

			(548)honors the

			 memory of Specialist Uday Singh, 21, of Lake Forest, Illinois, who died on

			 December 1, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(549)honors the

			 memory of Chief Warrant Officer Clarence E. Boone, 50, of Fort Worth, Texas,

			 who died on December 2, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(550)honors the

			 memory of Specialist Raphael S. Davis, 24, of Tutwiler, Mississippi, who died

			 on December 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(551)honors the

			 memory of Sergeant Ryan C. Young, 21, of Corona, California, who died on

			 December 2, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(552)honors the

			 memory of Specialist Arron R. Clark, 20, of Chico, California, who died on

			 December 5, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(553)honors the

			 memory of Private First Class Ray J. Hutchinson, 20, of League City, Texas, who

			 died on December 7, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(554)honors the

			 memory of Specialist Joseph M. Blickenstaff, 23, of Corvallis, Oregon, who died

			 on December 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(555)honors the

			 memory of Staff Sergeant Steven H. Bridges, 33, of Tracy, California, who died

			 on December 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(556)honors the

			 memory of Specialist Christopher Jude Rivera Wesley, 26, of Portland, Oregon,

			 who died on December 8, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(557)honors the

			 memory of Private First Class Jason G. Wright, 19, of Luzerne, Michigan, who

			 died on December 8, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(558)honors the

			 memory of Specialist Todd M. Bates, 20, of Bellaire, Ohio, who died on December

			 10, 2003, in service to the United States in Operation Iraqi Freedom;

			(559)honors the

			 memory of Staff Sergeant Richard A. Burdick, 24, of National City, California,

			 who died on December 10, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(560)honors the

			 memory of Private First Class Jerrick M. Petty, 25, of Idaho Falls, Idaho, who

			 died on December 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(561)honors the

			 memory of Staff Sergeant Aaron T. Reese, 31, of Reynoldsburg, Ohio, who died on

			 December 10, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(562)honors the

			 memory of Specialist Marshall L. Edgerton, 27, of Rocky Face, Georgia, who died

			 on December 11, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(563)honors the

			 memory of Sergeant Jarrod W. Black, 26, of Peru, Indiana, who died on December

			 12, 2003, in service to the United States in Operation Iraqi Freedom;

			(564)honors the

			 memory of Private First Class Jeffrey F. Braun, 19, of Stafford, Connecticut,

			 who died on December 12, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(565)honors the

			 memory of Specialist Rian C. Ferguson, 22, of Taylors, South Carolina, who died

			 on December 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(566)honors the

			 memory of Staff Sergeant Kimberly A. Voelz, 27, of Carlisle, Pennsylvania, who

			 died on December 14, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(567)honors the

			 memory of Specialist Nathan W. Nakis, 19, of Sedro-Woolley, Washington, who

			 died on December 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(568)honors the

			 memory of Private First Class Kenneth C. Souslin, 21, of Mansfield, Ohio, who

			 died on December 15, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(569)honors the

			 memory of Specialist Christopher J. Holland, 26, of Brunswick, Georgia, who

			 died on December 17, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(570)honors the

			 memory of Sergeant Glenn R. Allison, 24, of Pittsfield, Massachusetts, who died

			 on December 18, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(571)honors the

			 memory of Private First Class Charles E. Bush, Jr., 43, of Buffalo, New York,

			 who died on December 19, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(572)honors the

			 memory of Private First Class Stuart W. Moore, 21, of Livingston, Texas, who

			 died on December 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(573)honors the

			 memory of First Lieutenant Edward M. Saltz, 27, of Bigfork, Montana, who died

			 on December 22, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(574)honors the

			 memory of Sergeant Theodore L. Perreault, 33, of Webster, Massachusetts, who

			 died on December 23, 2003, in service to the United States in Operation

			 Enduring Freedom;

			(575)honors the

			 memory of Sergeant Benjamin W. Biskie, 27, of Vermilion, Ohio, who died on

			 December 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(576)honors the

			 memory of Command Sergeant Major Eric F. Cooke, 43, of Scottsdale, Arizona, who

			 died on December 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(577)honors the

			 memory of Captain Christopher F. Soelzer, 26, of South Dakota, who died on

			 December 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(578)honors the

			 memory of Major Christopher J. Splinter, 43, of Platteville, Wisconsin, who

			 died on December 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(579)honors the

			 memory of Sergeant Michael E. Yashinski, 24, of Monument, Colorado, who died on

			 December 24, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(580)honors the

			 memory of Staff Sergeant Thomas W. Christensen, 42, of Atlantic Mine, Michigan,

			 who died on December 25, 2003, in service to the United States in Operation

			 Iraqi Freedom;

			(581)honors the

			 memory of Staff Sergeant Stephen C. Hattamer, 43, of Gwinn, Michigan, who died

			 on December 25, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(582)honors the

			 memory of Specialist Charles G. Haight, 23, of Jacksonville, Alabama, who died

			 on December 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(583)honors the

			 memory of Specialist Michael G. Mihalakis, 18, of San Jose, California, who

			 died on December 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(584)honors the

			 memory of Staff Sergeant Michael J. Sutter, 28, of Tinley Park, Illinois, who

			 died on December 26, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(585)honors the

			 memory of Captain Ernesto M. Blanco, 28, of Texas, who died on December 28,

			 2003, in service to the United States in Operation Iraqi Freedom;

			(586)honors the

			 memory of Private Rey D. Cuervo, 24, of Laguna Vista, Texas, who died on

			 December 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(587)honors the

			 memory of Sergeant Curt E. Jordan, Jr., 25, of Green Acres, Washington, who

			 died on December 28, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(588)honors the

			 memory of Specialist Justin W. Pollard, 21, of Foothill Ranch, California, who

			 died on December 30, 2003, in service to the United States in Operation Iraqi

			 Freedom;

			(589)honors the

			 memory of Specialist Solomon C. Kelly Bangayan, 24, of Jay,

			 Vermont, who died on January 2, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(590)honors the

			 memory of Sergeant Dennis A. Corral, 33, of Kearney, Nebraska, who died on

			 January 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(591)honors the

			 memory of Captain Kimberly N. Hampton, 27, of Easley, South Carolina, who died

			 on January 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(592)honors the

			 memory of Captain Eric Thomas Paliwoda, 28, of Farmington, Connecticut, who

			 died on January 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(593)honors the

			 memory of Specialist Marc S. Seiden, 26, of Brigantine, New Jersey, who died on

			 January 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(594)honors the

			 memory of Specialist Luke P. Frist, 20, of Brookston, Indiana, who died on

			 January 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(595)honors the

			 memory of Private First Class Jesse D. Mizener, 24, of Auburn, California, who

			 died on January 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(596)honors the

			 memory of Staff Sergeant Craig Davis, 37, of Opelousas, Louisiana, who died on

			 January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(597)honors the

			 memory of Specialist Michael A. Diraimondo, 22, of Simi Valley, California, who

			 died on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(598)honors the

			 memory of Specialist Christopher A. Golby, 26, of Johnstown, Pennsylvania, who

			 died on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(599)honors the

			 memory of Sergeant First Class Gregory B. Hicks, 35, of Duff, Tennessee, who

			 died on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(600)honors the

			 memory of Specialist Nathaniel H. Johnson, 22, of Augusta, Georgia, who died on

			 January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(601)honors the

			 memory of Chief Warrant Officer Philip A. Johnson, Jr., 31, of Alabama, who

			 died on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(602)honors the

			 memory of Chief Warrant Officer Ian D. Manuel, 23, of Florida, who died on

			 January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(603)honors the

			 memory of Sergeant Jeffrey C. Walker, 33, of Havre de Grace, Maryland, who died

			 on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(604)honors the

			 memory of Chief Warrant Officer Aaron A. Weaver, 32, of Inverness, Florida, who

			 died on January 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(605)honors the

			 memory of Sergeant Roy A. Wood, 47, of Alva, Florida, who died on January 9,

			 2004, in service to the United States in Operation Enduring Freedom;

			(606)honors the

			 memory of Staff Sergeant Ricky L. Crockett, 37, of Broxton, Georgia, who died

			 on January 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(607)honors the

			 memory of Sergeant Keicia M. Hines, 27, of Citrus Heights, California, who died

			 on January 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(608)honors the

			 memory of Staff Sergeant Roland L. Castro, 26, of San Antonio, Texas, who died

			 on January 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(609)honors the

			 memory of Private First Class Cody J. Orr, 21, of Ruskin, Florida, who died on

			 January 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(610)honors the

			 memory of Specialist Larry E. Polley, Jr., 20, of Center, Texas, who died on

			 January 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(611)honors the

			 memory of Sergeant Edmond Lee Randle, Jr., 26, of Carol City, Florida, who died

			 on January 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(612)honors the

			 memory of Master Sergeant Kelly L. Hornbeck, 36, of Fort Worth, Texas, who died

			 on January 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(613)honors the

			 memory of Specialist Gabriel T. Palacios, 22, of Lynn, Massachusetts, who died

			 on January 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(614)honors the

			 memory of Private First Class James D. Parker, 20, of Bryan, Texas, who died on

			 January 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(615)honors the

			 memory of Chief Warrant Officer (CW2) Michael T. Blaise, 29, of Tennessee, who

			 died on January 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(616)honors the

			 memory of Chief Warrant Officer (CW2) Brian D. Hazelgrove, 29, of Fort Rucker,

			 Alabama, who died on January 23, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(617)honors the

			 memory of Specialist Jason K. Chappell, 22, of Hemet, California, who died on

			 January 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(618)honors the

			 memory of Staff Sergeant Kenneth W. Hendrickson, 41, of Bismarck, North Dakota,

			 who died on January 24, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(619)honors the

			 memory of Sergeant Randy S. Rosenberg, 23, of Berlin, New Hampshire, who died

			 on January 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(620)honors the

			 memory of Sergeant Keith L. Smette, 25, of Makoti, North Dakota, who died on

			 January 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(621)honors the

			 memory of Specialist William R. Sturges, Jr., 24, of Spring Church,

			 Pennsylvania, who died on January 24, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(622)honors the

			 memory of Staff Sergeant Christopher Bunda, 29, of Bremerton, Washington, who

			 died on January 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(623)honors the

			 memory of Private First Class Ervin Dervishi, 21, of Fort Worth, Texas, who

			 died on January 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(624)honors the

			 memory of Chief Warrant Officer Patrick D. Dorff, 32, of Minnesota, who died on

			 January 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(625)honors the

			 memory of First Lieutenant Adam G. Mooney, 28, of Cambridge, Maryland, who died

			 on January 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(626)honors the

			 memory of Captain Matthew J. August, 28, of North Kingstown, Rhode Island, who

			 died on January 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(627)honors the

			 memory of Sergeant First Class James T. Hoffman, 41, of Whitesburg, Kentucky,

			 who died on January 27, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(628)honors the

			 memory of Second Lieutenant Luke S. James, 24, of Oklahoma, who died on January

			 27, 2004, in service to the United States in Operation Iraqi Freedom;

			(629)honors the

			 memory of Staff Sergeant Lester O. Kinney II, 27, of Zanesville, Ohio, who died

			 on January 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(630)honors the

			 memory of Sergeant Travis A. Moothart, 23, of Brownsville, Oregon, who died on

			 January 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(631)honors the

			 memory of Sergeant Cory R. Mracek, 26, of Hay Springs, Nebraska, who died on

			 January 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(632)honors the

			 memory of Staff Sergeant Shawn M. Clemens, 28, of Allegany, New York, who died

			 on January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(633)honors the

			 memory of Specialist Robert J. Cook, 24, of Sun Prairie, Wisconsin, who died on

			 January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(634)honors the

			 memory of Sergeant Benjamin L. Gilman, 28, of Meriden, Connecticut, who died on

			 January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(635)honors the

			 memory of Specialist Adam G. Kinser, 21, of Sacramento, California, who died on

			 January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(636)honors the

			 memory of Staff Sergeant Sean G. Landrus, 31, of Thompson, Ohio, who died on

			 January 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(637)honors the

			 memory of Sergeant First Class Curtis Mancini, 43, of Fort Lauderdale, Florida,

			 who died on January 29, 2004, in service to the United States in Operation

			 Enduring Freedom;

			(638)honors the

			 memory of Private First Class Luis A. Moreno, 19, of Bronx, New York, who died

			 on January 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(639)honors the

			 memory of Staff Sergeant James D. Mowris, 37, of Aurora, Missouri, who died on

			 January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(640)honors the

			 memory of Specialist Justin A. Scott, 22, of Bellevue, Kentucky, who died on

			 January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(641)honors the

			 memory of Sergeant Danton K. Seitsinger, 29, of Oklahoma City, Oklahoma, who

			 died on January 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(642)honors the

			 memory of Corporal Juan C. Cabralbanuelos, 25, of Emporia, Kansas, who died on

			 January 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(643)honors the

			 memory of Private First Class Holly J. McGeogh, 19, of Taylor, Michigan, who

			 died on January 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(644)honors the

			 memory of Sergeant Eliu A. Miersandoval, 27, of San Clemente, California, who

			 died on January 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(645)honors the

			 memory of Private First Class Armando Soriano, 20, of Houston, Texas, who died

			 on February 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(646)honors the

			 memory of Staff Sergeant Roger C. Turner, Jr., 37, of Parkersburg, West

			 Virginia, who died on February 1, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(647)honors the

			 memory of Second Lieutenant Seth J. Dvorin, 24, of New Jersey, who died on

			 February 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(648)honors the

			 memory of Specialist Joshua L. Knowles, 23, of Sheffield, Iowa, who died on

			 February 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(649)honors the

			 memory of Staff Sergeant Richard P. Ramey, 27, of Canton, Ohio, who died on

			 February 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(650)honors the

			 memory of Sergeant Thomas D. Robbins, 27, of Schenectady, New York, who died on

			 February 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(651)honors the

			 memory of Sergeant Elijah Tai Wah Wong, 42, of Mesa, Arizona, who died on

			 February 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(652)honors the

			 memory of Master Sergeant Jude C. Mariano, 39, of Vallejo, California, who died

			 on February 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(653)honors the

			 memory of Private First Class William C. Ramirez, 19, of Portland, Oregon, who

			 died on February 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(654)honors the

			 memory of Sergeant Patrick S. Tainsh, 33, of Oceanside, California, who died on

			 February 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(655)honors the

			 memory of Specialist Eric U. Ramirez, 31, of San Diego, California, who died on

			 February 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(656)honors the

			 memory of Sergeant Nicholes Darwin Golding, 24, of Addison, Maine, who died on

			 February 13, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(657)honors the

			 memory of Private Bryan N. Spry, 19, of Chestertown, Maryland, who died on

			 February 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(658)honors the

			 memory of Private First Class Nichole M. Frye, 19, of Lena, Wisconsin, who died

			 on February 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(659)honors the

			 memory of Specialist Michael M. Merila, 23, of Sierra Vista, Arizona, who died

			 on February 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(660)honors the

			 memory of Specialist Christopher M. Taylor, 25, of Daphne, Alabama, who died on

			 February 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(661)honors the

			 memory of Second Lieutenant Jeffrey C. Graham, 24, of Elizabethtown, Kentucky,

			 who died on February 19, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(662)honors the

			 memory of Specialist Roger G. Ling, 20, of Douglaston, New York, who died on

			 February 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(663)honors the

			 memory of Sergeant First Class Henry A. Bacon, 45, of Wagram, North Carolina,

			 who died on February 20, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(664)honors the

			 memory of Specialist David E. Hall, 21, of Uniontown, Kansas, who died on

			 February 25, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(665)honors the

			 memory of Chief Warrant Officer Matthew C. Laskowski, 32, of Phoenix, Arizona,

			 who died on February 25, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(666)honors the

			 memory of Chief Warrant Officer Stephen M. Wells, 29, of Massachusetts, who

			 died on February 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(667)honors the

			 memory of Specialist Michael R. Woodliff, 22, of Port Charlotte, Florida, who

			 died on March 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(668)honors the

			 memory of Petty Officer Second Class Michael J. Gray, 32, of Richmond,

			 Virginia, who died on March 5, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(669)honors the

			 memory of Captain Gussie M. Jones, 41, of Louisiana, who died on March 7, 2004,

			 in service to the United States in Operation Iraqi Freedom;

			(670)honors the

			 memory of Private First Class Matthew G. Milczark, 18, of Kettle River,

			 Minnesota, who died on March 8, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(671)honors the

			 memory of Specialist Edward W. Brabazon, 20, of Philadelphia, Pennsylvania, who

			 died on March 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(672)honors the

			 memory of Sergeant First Class Richard S. Gottfried, 42, of Lake Ozark,

			 Missouri, who died on March 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(673)honors the

			 memory of Civilian Fern L. Holland, 33, of Miami, Oklahoma, who died on March

			 9, 2004, in service to the United States in Operation Iraqi Freedom;

			(674)honors the

			 memory of Civilian Robert J. Zangas, 44, of Prince William County, Virginia,

			 who died on March 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(675)honors the

			 memory of Private First Class Bert Edward Hoyer, 23, of Ellsworth, Wisconsin,

			 who died on March 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(676)honors the

			 memory of Staff Sergeant Joe L. Dunigan, Jr., 37, of Belton, Texas, who died on

			 March 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(677)honors the

			 memory of Specialist Christopher K. Hill, 26, of Ventura, California, who died

			 on March 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(678)honors the

			 memory of Private First Class Joel K. Brattain, 21, of Yorba Linda/Brea,

			 California, who died on March 13, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(679)honors the

			 memory of Sergeant First Class Clint D. Ferrin, 31, of Picayune, Mississippi,

			 who died on March 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(680)honors the

			 memory of Specialist Jason C. Ford, 21, of Bowie, Maryland, who died on March

			 13, 2004, in service to the United States in Operation Iraqi Freedom;

			(681)honors the

			 memory of Captain John F. Hans Kurth, 31, of Columbus,

			 Wisconsin, who died on March 13, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(682)honors the

			 memory of Sergeant Daniel J. Londono, 22, of Boston, Massachusetts, who died on

			 March 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(683)honors the

			 memory of Specialist Jocelyn Joce L. Carrasquillo, 28, of

			 Wrightsville Beach, North Carolina, who died on March 14, 2004, in service to

			 the United States in Operation Iraqi Freedom;

			(684)honors the

			 memory of Sergeant William J. Normandy, 42, of East Barre, Vermont, who died on

			 March 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(685)honors the

			 memory of First Lieutenant Michael R. Adams, 24, of Seattle, Washington, who

			 died on March 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(686)honors the

			 memory of Master Sergeant Thomas R. Thigpen, Sr., 52, of Augusta, Georgia, who

			 died on March 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(687)honors the

			 memory of Sergeant Jr. Esposito, 22, of Brentwood, New York, who died on March

			 17, 2004, in service to the United States in Operation Enduring Freedom;

			(688)honors the

			 memory of Staff Sergeant Anthony S. Lagman, 26, of Yonkers, New York, who died

			 on March 17, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(689)honors the

			 memory of Specialist Tracy L. Laramore, 30, of Okaloosa, Florida, who died on

			 March 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(690)honors the

			 memory of Sergeant Ivory L. Phipps, 44, of Chicago, Illinois, who died on March

			 17, 2004, in service to the United States in Operation Iraqi Freedom;

			(691)honors the

			 memory of Corporal Andrew D. Brownfield, 24, of Akron, Ohio, who died on March

			 18, 2004, in service to the United States in Operation Iraqi Freedom;

			(692)honors the

			 memory of Specialist Doron Chan, 20, of Highland, New York, who died on March

			 18, 2004, in service to the United States in Operation Iraqi Freedom;

			(693)honors the

			 memory of Private First Class Ricky A. Morris, Jr., 20, of Lubbock, Texas, who

			 died on March 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(694)honors the

			 memory of Private First Class Brandon C. Smith, 20, of Washington, Arkansas,

			 who died on March 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(695)honors the

			 memory of Private First Class Ernest Harold Sutphin, 21, of Parkersburg, West

			 Virginia, who died on March 18, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(696)honors the

			 memory of Private First Class Jason C. Ludlam, 22, of Arlington, Texas, who

			 died on March 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(697)honors the

			 memory of Specialist Clint Richard Bones Matthews, 31, of

			 Bedford, Pennsylvania, who died on March 19, 2004, in service to the United

			 States in Operation Iraqi Freedom;

			(698)honors the

			 memory of Corporal David M. Vicente, 25, of Methuen, Massachusetts, who died on

			 March 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(699)honors the

			 memory of Specialist Matthew J. Sandri, 24, of Shamokin, Pennsylvania, who died

			 on March 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(700)honors the

			 memory of Major Mark D. Taylor, 41, of Stockton, California, who died on March

			 20, 2004, in service to the United States in Operation Iraqi Freedom;

			(701)honors the

			 memory of First Lieutenant Michael W. Vega, 41, of Lathrop, California, who

			 died on March 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(702)honors the

			 memory of Private First Class Christopher E. Hudson, 21, of Carmel, Indiana,

			 who died on March 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(703)honors the

			 memory of Private Dustin L. Kreider, 19, of Riverton, Kansas, who died on March

			 21, 2004, in service to the United States in Operation Iraqi Freedom;

			(704)honors the

			 memory of Lance Corporal Andrew S. Dang, 20, of Foster City, California, who

			 died on March 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(705)honors the

			 memory of Private First Class Bruce Miller, Jr., 23, of Orange, New Jersey, who

			 died on March 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(706)honors the

			 memory of Staff Sergeant Wentz Jerome Henry Shanaberger III, 33, of Naples,

			 Florida, who died on March 24, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(707)honors the

			 memory of Lance Corporal Jeffrey C. Burgess, 20, of Plymouth, Massachusetts,

			 who died on March 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(708)honors the

			 memory of Lance Corporal James A. Casper, 20, of Coolidge, Texas, who died on

			 March 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(709)honors the

			 memory of Specialist Adam D. Froehlich, 21, of Pine Hill, New Jersey, who died

			 on March 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(710)honors the

			 memory of Private First Class Leroy Sandoval, Jr., 21, of Houston, Texas, who

			 died on March 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(711)honors the

			 memory of Master Sergeant Timothy Toney, 37, of Manhattan, New York, who died

			 on March 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(712)honors the

			 memory of Command Sergeant Jr. Jallah, 49, of Fayetteville, North Carolina, who

			 died on March 28, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(713)honors the

			 memory of Specialist Jeremiah J. Holmes, 27, of North Berwick, Maine, who died

			 on March 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(714)honors the

			 memory of Private First Class Sean M. Schneider, 22, of Janesville, Wisconsin,

			 who died on March 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(715)honors the

			 memory of Master Sergeant Richard L. Ferguson, 45, of Conway, New Hampshire,

			 who died on March 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(716)honors the

			 memory of Lance Corporal William J. Wiscowiche, 20, of Victorville, California,

			 who died on March 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(717)honors the

			 memory of Private Brandon L. Davis, 20, of Cumberland, Maryland, who died on

			 March 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(718)honors the

			 memory of First Lieutenant Doyle M. Hufstedler, 25, of Abilene, Texas, who died

			 on March 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(719)honors the

			 memory of Specialist Michael G. Karr, Jr., 23, of San Antonio, Texas, who died

			 on March 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(720)honors the

			 memory of Specialist Sean R. Mitchell, 24, of Youngsville, Pennsylvania, who

			 died on March 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(721)honors the

			 memory of Private First Class Cleston C. Raney, 20, of Rupert, Idaho, who died

			 on March 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(722)honors the

			 memory of Private First Class Dustin M. Sekula, 18, of Edinburg, Texas, who

			 died on April 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(723)honors the

			 memory of Private First Class William R. Strange, 19, of Adrian, Georgia, who

			 died on April 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(724)honors the

			 memory of Private First Class Geoffrey S. Morris, 19, of Gurnee, Illinois, who

			 died on April 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(725)honors the

			 memory of Private First Class John D. Amos II, 20, of Valparaiso, Indiana, who

			 died on April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(726)honors the

			 memory of Specialist Robert R. Arsiaga, 25, of Greenwood, Texas, who died on

			 April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(727)honors the

			 memory of Lance Corporal Aric J. Barr, 22, of Allegheny, Pennsylvania, who died

			 on April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(728)honors the

			 memory of Specialist Ahmed Akil Mel Cason, 24, of McGehee,

			 Arkansas, who died on April 4, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(729)honors the

			 memory of Sergeant Yihiyh L. Chen, 31, of Saipan, Northern Mariana Islands, who

			 died on April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(730)honors the

			 memory of Corporal Tyler R. Fey, 22, of Eden Prairie, Minnesota, who died on

			 April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(731)honors the

			 memory of Specialist Israel Garza, 25, of Lubbock, Texas, who died on April 4,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(732)honors the

			 memory of Specialist Stephen D. Dusty Hiller, 25, of Opelika,

			 Alabama, who died on April 4, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(733)honors the

			 memory of Corporal Forest Joseph Jostes, 22, of Albion, Illinois, who died on

			 April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(734)honors the

			 memory of Sergeant Michael W. Mitchell, 25, of Porterville, California, who

			 died on April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(735)honors the

			 memory of Specialist Philip G. Rogers, 23, of Gresham, Oregon, who died on

			 April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(736)honors the

			 memory of Specialist Casey Sheehan, 24, of Vacaville, California, who died on

			 April 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(737)honors the

			 memory of Lance Corporal Shane Lee Goldman, 19, of Orange, Texas, who died on

			 April 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(738)honors the

			 memory of Private First Class Deryk L. Hallal, 24, of Indianapolis, Indiana,

			 who died on April 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(739)honors the

			 memory of Private First Class Moises A. Langhorst, 19, of Moose Lake,

			 Minnesota, who died on April 5, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(740)honors the

			 memory of Specialist Scott Quentin Larson, Jr., 22, of Houston, Texas, who died

			 on April 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(741)honors the

			 memory of Sergeant David M. McKeever, 25, of Buffalo, New York, who died on

			 April 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(742)honors the

			 memory of Private First Class Christopher Ramos, 26, of Albuquerque, New

			 Mexico, who died on April 5, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(743)honors the

			 memory of Lance Corporal Matthew K. Serio, 21, of North Providence, Rhode

			 Island, who died on April 5, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(744)honors the

			 memory of Corporal Jesse L. Thiry, 23, of Casco, Wisconsin, who died on April

			 5, 2004, in service to the United States in Operation Iraqi Freedom;

			(745)honors the

			 memory of Private First Class Benjamin R. Carman, 20, of Jefferson, Iowa, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(746)honors the

			 memory of Lance Corporal Marcus M. Cherry, 18, of Imperial, California, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(747)honors the

			 memory of Private First Class Christopher R. Cobb, 19, of Bradenton, Florida,

			 who died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(748)honors the

			 memory of Lance Corporal Kyle D. Crowley, 18, of San Ramon, California, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(749)honors the

			 memory of Private First Class Ryan M. Jerabek, 18, of Oneida, Wisconsin, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(750)honors the

			 memory of Lance Corporal Travis J. Layfield, 19, of Fremont, California, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(751)honors the

			 memory of Private First Class Christopher D. Mabry, 19, of Chunky, Mississippi,

			 who died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(752)honors the

			 memory of Petty Officer Third Class Fernando A. Mendez-Aceves, 27, of Ponce,

			 Puerto Rico, who died on April 6, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(753)honors the

			 memory of Sergeant Gerardo Moreno, 23, of Terrell, Texas, who died on April 6,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(754)honors the

			 memory of Lance Corporal Anthony P. Roberts, 18, of Bear, Delaware, who died on

			 April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(755)honors the

			 memory of Sergeant Lee Duane Todacheene, 29, of Farmington, New Mexico, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(756)honors the

			 memory of Staff Sergeant Allan K. Walker, 28, of Lancaster, California, who

			 died on April 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(757)honors the

			 memory of Specialist Tyanna S. Felder, 22, of Bridgeport, Connecticut, who died

			 on April 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(758)honors the

			 memory of Sergeant First Class William W. Labadie, Jr., 45, of Bauxite,

			 Arkansas, who died on April 7, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(759)honors the

			 memory of Sergeant First Class Marvin Lee Miller, 38, of Dunn, North Carolina,

			 who died on April 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(760)honors the

			 memory of Captain Brent L. Morel, 27, of Martin, Tennessee, who died on April

			 7, 2004, in service to the United States in Operation Iraqi Freedom;

			(761)honors the

			 memory of Staff Sergeant George S. Rentschler, 31, of Louisville, Kentucky, who

			 died on April 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(762)honors the

			 memory of Second Lieutenant John Thomas J.T. Wroblewski, 25, of

			 Oak Ridge, New Jersey, who died on April 7, 2004, in service to the United

			 States in Operation Iraqi Freedom;

			(763)honors the

			 memory of Lance Corporal Levi T. Angell, 20, of Cloquet, Minnesota, who died on

			 April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(764)honors the

			 memory of Corporal Nicholas J. Dieruf, 21, of Versailles, Kentucky, who died on

			 April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(765)honors the

			 memory of Lance Corporal Phillip E. Frank, 20, of Elk Grove, Illinois, who died

			 on April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(766)honors the

			 memory of Staff Sergeant William M. Harrell, 30, of Placentia, California, who

			 died on April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(767)honors the

			 memory of Specialist Isaac Michael Nieves, 20, of Unadilla, New York, who died

			 on April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(768)honors the

			 memory of First Lieutenant Joshua M. Palmer, 25, of Banning, California, who

			 died on April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(769)honors the

			 memory of Lance Corporal Michael B. Wafford, 20, of Spring, Texas, who died on

			 April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(770)honors the

			 memory of Lance Corporal Christopher B. Wasser, 21, of Ottawa, Kansas, who died

			 on April 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(771)honors the

			 memory of Private First Class Eric A. Ayon, 26, of Arleta, California, who died

			 on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(772)honors the

			 memory of Sergeant Felix M. Delgreco, 22, of Simsbury, Connecticut, who died on

			 April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(773)honors the

			 memory of Specialist Peter G. Enos, 24, of South Dartmouth, Massachusetts, who

			 died on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(774)honors the

			 memory of Private First Class Gregory R. Goodrich, 37, of Bartonville,

			 Illinois, who died on April 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(775)honors the

			 memory of Staff Sergeant Raymond Edison Jones, Jr., 31, of Gainesville,

			 Florida, who died on April 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(776)honors the

			 memory of Specialist Jonathan Roy Kephart, 21, of Oil City, Pennsylvania, who

			 died on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(777)honors the

			 memory of Sergeant Elmer C. Krause, 40, of Greensboro, North Carolina, who died

			 on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(778)honors the

			 memory of Staff Sergeant Toby W. Mallet, 26, of Kaplan, Louisiana, who died on

			 April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(779)honors the

			 memory of Corporal Matthew E. Matula, 20, of Spicewood, Texas, who died on

			 April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(780)honors the

			 memory of Staff Sergeant Don Steven McMahan, 31, of Nashville, Tennessee, who

			 died on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(781)honors the

			 memory of Private First Class Chance R. Phelps, 19, of Clifton, Colorado, who

			 died on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(782)honors the

			 memory of Corporal Michael Raymond Speer, 24, of Redfield, Kansas, who died on

			 April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(783)honors the

			 memory of Lance Corporal Elias Torrez III, 21, of Veribest, Texas, who died on

			 April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(784)honors the

			 memory of Specialist Allen Jeffrey A.J. Vandayburg, 20, of

			 Mansfield, Ohio, who died on April 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(785)honors the

			 memory of Specialist Michelle M. Witmer, 20, of New Berlin, Wisconsin, who died

			 on April 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(786)honors the

			 memory of Specialist Adolf C. Carballo, 20, of Houston, Texas, who died on

			 April 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(787)honors the

			 memory of Sergeant William C. Eckhart, 25, of Rocksprings, Texas, who died on

			 April 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(788)honors the

			 memory of Airman First Class Antoine J. Holt, 20, of Kennesaw, Georgia, who

			 died on April 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(789)honors the

			 memory of Specialist Justin W. Johnson, 22, of Rome, Georgia, who died on April

			 10, 2004, in service to the United States in Operation Iraqi Freedom;

			(790)honors the

			 memory of Lance Corporal John T. Sims, Jr., 21, of Alexander City, Alabama, who

			 died on April 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(791)honors the

			 memory of Corporal Daniel R. Amaya, 22, of Odessa, Texas, who died on April 11,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(792)honors the

			 memory of Private First Class Nathan P. Brown, 21, of South Glens Falls, New

			 York, who died on April 11, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(793)honors the

			 memory of Chief Warrant Officer Lawrence S. Colton, 32, of Oklahoma City,

			 Oklahoma, who died on April 11, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(794)honors the

			 memory of Chief Warrant Officer Wesley C. Fortenberry, 38, of Woodville, Texas,

			 who died on April 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(795)honors the

			 memory of Lance Corporal Torrey L. Gray, 19, of Patoka, Illinois, who died on

			 April 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(796)honors the

			 memory of First Lieutenant Oscar Jimenez, 34, of San Diego, California, who

			 died on April 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(797)honors the

			 memory of Sergeant Major Michael Boyd Stack, 48, of Lake City, South Carolina,

			 who died on April 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(798)honors the

			 memory of Private First Class George D. Torres, 23, of Long Beach, California,

			 who died on April 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(799)honors the

			 memory of Lance Corporal Brad S. Shuder, 21, of El Dorado, California, who died

			 on April 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(800)honors the

			 memory of Commander Adrian Basil Szwec, 43, of Chicago, Illinois, who died on

			 April 12, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(801)honors the

			 memory of Lance Corporal Robert Paul Zurheide, Jr., 20, of Tucson, Arizona, who

			 died on April 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(802)honors the

			 memory of Private Noah L. Boye, 21, of Grand Island, Nebraska, who died on

			 April 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(803)honors the

			 memory of Corporal Kevin T. Kolm, 23, of Hicksville, New York, who died on

			 April 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(804)honors the

			 memory of Staff Sergeant Victor A. Rosaleslomeli, 29, of Westminster,

			 California, who died on April 13, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(805)honors the

			 memory of Sergeant Christopher Ramirez, 34, of Edinburg (McAllen), Texas, who

			 died on April 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(806)honors the

			 memory of Specialist Frank K. Rivers, Jr., 23, of Woodbridge, Virginia, who

			 died on April 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(807)honors the

			 memory of Specialist Richard K. Trevithick, 20, of Gaines, Michigan, who died

			 on April 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(808)honors the

			 memory of Staff Sergeant Jimmy J. Arroyave, 30, of Woodland, California, who

			 died on April 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(809)honors the

			 memory of Sergeant Brian M. Wood, 21, of Torrance, California, who died on

			 April 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(810)honors the

			 memory of Specialist Marvin A. Camposiles, 25, of Austell, Georgia, who died on

			 April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(811)honors the

			 memory of Staff Sergeant Edward W. Carman, 27, of McKeesport, Pennsylvania, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(812)honors the

			 memory of Captain Richard J. Gannon II, 31, of Escondido, California, who died

			 on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(813)honors the

			 memory of Corporal Christopher A. Gibson, 23, of Simi Valley, California, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(814)honors the

			 memory of Sergeant Jonathan N. Hartman, 27, of Jacksonville, Florida, who died

			 on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(815)honors the

			 memory of First Lieutenant Robert L. Henderson II, 33, of Alvaton, Kentucky,

			 who died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(816)honors the

			 memory of Private First Class Clayton Welch Henson, 20, of Stanton, Texas, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(817)honors the

			 memory of Specialist Michael A. McGlothin, 21, of Milwaukee, Wisconsin, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(818)honors the

			 memory of Specialist Dennis B. Morgan, 22, of Valentine, Nebraska, who died on

			 April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(819)honors the

			 memory of Lance Corporal Michael J. Smith, Jr., 21, of Jefferson, Ohio, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(820)honors the

			 memory of Lance Corporal Ruben Valdez, Jr., 21, of San Diego, Texas, who died

			 on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(821)honors the

			 memory of Lance Corporal Gary F. Van Leuven, 20, of Klamath Falls, Oregon, who

			 died on April 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(822)honors the

			 memory of Master Sergeant Herbert R. Claunch, 58, of Wetumpka, Alabama, who

			 died on April 18, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(823)honors the

			 memory of First Sergeant Bradley C. Fox, 34, of Adrian, Michigan, who died on

			 April 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(824)honors the

			 memory of Specialist Christopher D. Gelineau, 23, of Portland, Maine, who died

			 on April 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(825)honors the

			 memory of Private First Class Leroy Harris-Kelly, 20, of Azusa, California, who

			 died on April 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(826)honors the

			 memory of Corporal Jason L. Dunham, 22, of Scio (Allegany Co.), New York, who

			 died on April 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(827)honors the

			 memory of Specialist Patrick D. Tillman, 27, of Chandler, Arizona, who died on

			 April 22, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(828)honors the

			 memory of Private First Class Shawn C. Edwards, 20, of Bensenville, Illinois,

			 who died on April 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(829)honors the

			 memory of Staff Sergeant Stacey C. Brandon, 35, of Hazen, Arkansas, who died on

			 April 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(830)honors the

			 memory of Staff Sergeant Cory W. Brooks, 32, of Philip, South Dakota, who died

			 on April 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(831)honors the

			 memory of Captain Arthur L. Bo Felder, 36, of Lewisville,

			 Arkansas, who died on April 24, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(832)honors the

			 memory of Chief Warrant Officer Patrick W. Kordsmeier, 49, of North Little

			 Rock, Arkansas, who died on April 24, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(833)honors the

			 memory of Staff Sergeant Billy J. Orton, 41, of Humnoke, Arkansas, who died on

			 April 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(834)honors the

			 memory of Petty Officer First Class Michael J. Pernaselli, 27, of Monroe, New

			 York, who died on April 24, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(835)honors the

			 memory of Petty Officer Second Class Christopher E. Watts, 28, of Knoxville,

			 Tennessee, who died on April 24, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(836)honors the

			 memory of Petty Officer Third Class Nathan B. Bruckenthal, 24, of Stony Brook

			 (Long Island), New York, who died on April 25, 2004, in service to the United

			 States in Operation Iraqi Freedom;

			(837)honors the

			 memory of Specialist Kenneth A. Melton, 30, of Westplains, Missouri, who died

			 on April 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(838)honors the

			 memory of Lance Corporal Aaron C. Austin, 21, of Sunray, Texas, who died on

			 April 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(839)honors the

			 memory of Sergeant Sherwood R. Baker, 30, of Plymouth, Pennsylvania, who died

			 on April 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(840)honors the

			 memory of Sergeant Lawrence A. Roukey, 33, of Westbrook, Maine, who died on

			 April 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(841)honors the

			 memory of Staff Sergeant Abraham D. Penamedina, 32, of Los Angeles, California,

			 who died on April 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(842)honors the

			 memory of Private First Class Marquis A. Whitaker, 20, of Columbus, Georgia,

			 who died on April 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(843)honors the

			 memory of Specialist Jacob R. Herring, 21, of Kirkland, Washington, who died on

			 April 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(844)honors the

			 memory of Staff Sergeant Kendall Thomas, 36, of St. Thomas, Virgin Islands, who

			 died on April 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(845)honors the

			 memory of Specialist James L. Beckstrand, 27, of Escondido, California, who

			 died on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(846)honors the

			 memory of Sergeant Ryan M. Campbell, 25, of Kirksville, Missouri, who died on

			 April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(847)honors the

			 memory of Private First Class Norman Darling, 29, of Middleboro, Massachusetts,

			 who died on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(848)honors the

			 memory of Staff Sergeant Jeffrey F. Dayton, 27, of Caledonia, Mississippi, who

			 died on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(849)honors the

			 memory of Sergeant Adam W. Estep, 23, of Campbell, California, who died on

			 April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(850)honors the

			 memory of Private First Class Jeremy Ricardo Ewing, 22, of Miami, Florida, who

			 died on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(851)honors the

			 memory of Sergeant Landis W. Garrison, 23, of Rapids City, Illinois, who died

			 on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(852)honors the

			 memory of Specialist Martin W. Kondor, 20, of York, Pennsylvania, who died on

			 April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(853)honors the

			 memory of Staff Sergeant Esau G. Patterson, Jr., 25, of Ridgeland, South

			 Carolina, who died on April 29, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(854)honors the

			 memory of Private First Class Ryan E. Reed, 20, of Colorado Springs, Colorado,

			 who died on April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(855)honors the

			 memory of Specialist Justin B. Schmidt, 23, of Bradenton, Florida, who died on

			 April 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(856)honors the

			 memory of Petty Officer Third Class Christopher M. Dickerson, 33, of Eastman,

			 Georgia, who died on April 30, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(857)honors the

			 memory of Petty Officer Second Class Jason B. Dwelley, 31, of Apopka, Florida,

			 who died on April 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(858)honors the

			 memory of Corporal Scott M. Vincent, 21, of Bokoshe, Oklahoma, who died on

			 April 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(859)honors the

			 memory of Corporal Joshua S. Wilfong, 22, of Walker, West Virginia, who died on

			 April 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(860)honors the

			 memory of Sergeant Joshua S. Ladd, 20, of Port Gibson, Mississippi, who died on

			 May 1, 2004, in service to the United States in Operation Iraqi Freedom;

			(861)honors the

			 memory of Specialist Ramon C. Ojeda, 22, of Ramona, California, who died on May

			 1, 2004, in service to the United States in Operation Iraqi Freedom;

			(862)honors the

			 memory of Staff Sergeant Oscar D. Vargas-Medina, 32, of Chicago, Illinois, who

			 died on May 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(863)honors the

			 memory of Specialist Trevor A. Wine, 22, of Orange, California, who died on May

			 1, 2004, in service to the United States in Operation Iraqi Freedom;

			(864)honors the

			 memory of Specialist Phillip L. Witkowski, 24, of Fredonia, New York, who died

			 on May 1, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(865)honors the

			 memory of Petty Officer Second Class Michael C. Anderson, 36, of Daytona,

			 Florida, who died on May 2, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(866)honors the

			 memory of Specialist Ervin Caradine, Jr., 33, of Memphis, Tennessee, who died

			 on May 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(867)honors the

			 memory of Petty Officer Second Class Trace W. Dossett, 37, of Orlando, Florida,

			 who died on May 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(868)honors the

			 memory of Private Jeremy L. Drexler, 23, of Topeka, Kansas, who died on May 2,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(869)honors the

			 memory of Petty Officer Third Class Ronald A. Ginther, 37, of Auburndale,

			 Florida, who died on May 2, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(870)honors the

			 memory of Petty Officer Second Class Robert B. Jenkins, 35, of Stuart, Florida,

			 who died on May 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(871)honors the

			 memory of Petty Officer Second Class Scott R. McHugh, 33, of Boca Raton,

			 Florida, who died on May 2, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(872)honors the

			 memory of Staff Sergeant Todd E. Nunes, 29, of Chapel Hills, Tennessee, who

			 died on May 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(873)honors the

			 memory of Captain John E. Tipton, 32, of Fort Walton Beach, Florida, who died

			 on May 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(874)honors the

			 memory of Gunnery Sergeant Ronald E. Baum, 38, of Hollidaysburg, Pennsylvania,

			 who died on May 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(875)honors the

			 memory of First Lieutenant Christopher J. Kenny, 32, of Miami, Florida, who

			 died on May 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(876)honors the

			 memory of Private First Class Lyndon A. Marcus, Jr., 21, of Long Beach,

			 California, who died on May 3, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(877)honors the

			 memory of Staff Sergeant Erickson H. Petty, 28, of Fort Gibson, Oklahoma, who

			 died on May 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(878)honors the

			 memory of Sergeant Marvin R. Sprayberry III, 24, of Tehachapi, California, who

			 died on May 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(879)honors the

			 memory of Sergeant Gregory L. Wahl, 30, of Salisbury, North Carolina, who died

			 on May 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(880)honors the

			 memory of Private First Class Jesse R. Buryj, 21, of Canton, Ohio, who died on

			 May 5, 2004, in service to the United States in Operation Iraqi Freedom;

			(881)honors the

			 memory of Corporal Jeffrey G. Green, 20, of Dallas, Texas, who died on May 5,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(882)honors the

			 memory of Private First Class Bradley G. Kritzer, 18, of Irvona, Pennsylvania,

			 who died on May 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(883)honors the

			 memory of Specialist James E. Marshall, 19, of Tulsa, Oklahoma, who died on May

			 5, 2004, in service to the United States in Operation Iraqi Freedom;

			(884)honors the

			 memory of Private First Class Brandon James Wadman, 19, of West Palm Beach,

			 Florida, who died on May 5, 2004, in service to the United States in Operation

			 Enduring Freedom;

			(885)honors the

			 memory of Staff Sergeant Hesley Box, Jr., 24, of Nashville, Arkansas, who died

			 on May 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(886)honors the

			 memory of Corporal Dustin H. Schrage, 20, of Brevard, Florida, who died on May

			 6, 2004, in service to the United States in Operation Iraqi Freedom;

			(887)honors the

			 memory of Corporal Ronald R. Payne, Jr., 23, of Lakeland, Florida, who died on

			 May 7, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(888)honors the

			 memory of Specialist Philip D. Brown, 21, of Jamestown, North Dakota, who died

			 on May 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(889)honors the

			 memory of Specialist James J. Holmes, 28, of East Grand Forks, Minnesota, who

			 died on May 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(890)honors the

			 memory of Specialist Isela Rubalcava, 25, of El Paso, Texas, who died on May 8,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(891)honors the

			 memory of Specialist Chase R. Whitman, 21, of Oregon, who died on May 8, 2004,

			 in service to the United States in Operation Iraqi Freedom;

			(892)honors the

			 memory of Sergeant Rodney A. Murray, 28, of Ayden, North Carolina, who died on

			 May 9, 2004, in service to the United States in Operation Iraqi Freedom;

			(893)honors the

			 memory of Private First Class Andrew L. Tuazon, 21, of Chesapeake, Virginia,

			 who died on May 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(894)honors the

			 memory of Specialist Kyle A. Brinlee, 21, of Pryor, Oklahoma, who died on May

			 11, 2004, in service to the United States in Operation Iraqi Freedom;

			(895)honors the

			 memory of Lance Corporal Jeremiah E. Savage, 21, of Livingston, Tennessee, who

			 died on May 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(896)honors the

			 memory of Specialist Jeffrey R. Shaver, 26, of Maple Valley, Washington, who

			 died on May 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(897)honors the

			 memory of Private First Class Brian K. Cutter, 19, of Riverside, California,

			 who died on May 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(898)honors the

			 memory of Private First Class Brandon C. Sturdy, 19, of Urbandale, Iowa, who

			 died on May 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(899)honors the

			 memory of Command Sergeant Major Edward C. Barnhill, 50, of Shreveport,

			 Louisiana, who died on May 14, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(900)honors the

			 memory of Sergeant Brud J. Cronkrite, 22, of Spring Valley, California, who

			 died on May 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(901)honors the

			 memory of Sergeant James William Harlan, 44, of Owensboro, Kentucky, who died

			 on May 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(902)honors the

			 memory of Private First Class Michael A. Mora, 19, of Arroyo Grande,

			 California, who died on May 14, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(903)honors the

			 memory of Specialist Philip I. Spakosky, 25, of Browns Mill, New Jersey, who

			 died on May 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(904)honors the

			 memory of Senior Airman Pedro I. Espaillat, Jr., 20, of Columbia, Tennessee,

			 who died on May 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(905)honors the

			 memory of Staff Sergeant Rene Ledesma, 34, of Abilene, Texas, who died on May

			 15, 2004, in service to the United States in Operation Iraqi Freedom;

			(906)honors the

			 memory of Chief Warrant Officer Bruce E. Price, 37, of Maryland, who died on

			 May 15, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(907)honors the

			 memory of Second Lieutenant Leonard M. Cowherd, Jr., 22, of Culpeper, Virginia,

			 who died on May 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(908)honors the

			 memory of Specialist Carl F. Curran, 22, of Union City, Pennsylvania, who died

			 on May 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(909)honors the

			 memory of Specialist Mark Joseph Kasecky, 20, of McKees Rocks, Pennsylvania,

			 who died on May 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(910)honors the

			 memory of Lance Corporal Bob W. Roberts, 30, of Newport, Oregon, who died on

			 May 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(911)honors the

			 memory of Private First Class Michael M. Carey, 20, of Prince George, Virginia,

			 who died on May 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(912)honors the

			 memory of Staff Sergeant William D. Chaney, 59, of Schaumburg, Illinois, who

			 died on May 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(913)honors the

			 memory of Staff Sergeant Joseph P. Garyantes, 34, of Rehoboth, Delaware, who

			 died on May 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(914)honors the

			 memory of Specialist Marcos O. Nolasco, 34, of Chino, California, who died on

			 May 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(915)honors the

			 memory of Specialist Michael C. Campbell, 34, of Marshfield, Missouri, who died

			 on May 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(916)honors the

			 memory of Private First Class Leslie D. Jackson, 18, of Richmond, Virginia, who

			 died on May 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(917)honors the

			 memory of Sergeant First Class Troy Leon Miranda, 44, of

			 DeQueen, Arkansas, who died on May 20, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(918)honors the

			 memory of Corporal Rudy Salas, 20, of Baldwin Park, California, who died on May

			 20, 2004, in service to the United States in Operation Iraqi Freedom;

			(919)honors the

			 memory of Staff Sergeant Jeremy R. Horton, 24, of Carneys Point, Pennsylvania,

			 who died on May 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(920)honors the

			 memory of Lance Corporal Andrew J. Zabierek, 25, of Chelmsford, Massachusetts,

			 who died on May 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(921)honors the

			 memory of Staff Sergeant Jorge A. Molina Bautista, 37, of Rialto, California,

			 who died on May 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(922)honors the

			 memory of Specialist Jeremy L. Ridlen, 23, of Paris, Illinois, who died on May

			 23, 2004, in service to the United States in Operation Iraqi Freedom;

			(923)honors the

			 memory of Specialist Beau R. Beaulieu, 20, of Lisbon, Maine, who died on May

			 24, 2004, in service to the United States in Operation Iraqi Freedom;

			(924)honors the

			 memory of Private First Class Owen D. Witt, 20, of Sand Springs, Montana, who

			 died on May 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(925)honors the

			 memory of Specialist Alan N. Bean, Jr., 22, of Bridport, Vermont, who died on

			 May 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(926)honors the

			 memory of Private First Class James P. Lambert, 23, of New Orleans, Louisiana,

			 who died on May 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(927)honors the

			 memory of Private First Class Richard H. Rosas, 21, of Saint Louis, Michigan,

			 who died on May 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(928)honors the

			 memory of Sergeant Kevin F. Sheehan, 36, of Milton, Vermont, who died on May

			 25, 2004, in service to the United States in Operation Iraqi Freedom;

			(929)honors the

			 memory of Private First Class Daniel Paul Unger, 19, of Exeter, California, who

			 died on May 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(930)honors the

			 memory of Lance Corporal Kyle W. Codner, 19, of Wood River, Nebraska, who died

			 on May 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(931)honors the

			 memory of Corporal Matthew C. Henderson, 25, of Lincoln, Nebraska, who died on

			 May 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(932)honors the

			 memory of Corporal Dominique J. Nicolas, 25, of Maricopa, Arizona, who died on

			 May 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(933)honors the

			 memory of Specialist Michael J. Wiesemann, 20, of North Judson, Indiana, who

			 died on May 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(934)honors the

			 memory of Private First Class Cody S. Calavan, 19, of Lake Stevens, Washington,

			 who died on May 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(935)honors the

			 memory of Captain Daniel W. Eggers, 28, of Cape Coral, Florida, who died on May

			 29, 2004, in service to the United States in Operation Enduring Freedom;

			(936)honors the

			 memory of Lance Corporal Benjamin R. Gonzalez, 23, of Los Angeles, California,

			 who died on May 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(937)honors the

			 memory of Private First Class Joseph A. Jeffries, 21, of Beaverton, Oregon, who

			 died on May 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(938)honors the

			 memory of Staff Sergeant Robert J. Mogensen, 26, of Leesville, Louisiana, who

			 died on May 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(939)honors the

			 memory of Petty Officer First Class Brian J. Ouellette, 37, of Needham,

			 Massachusetts, who died on May 29, 2004, in service to the United States in

			 Operation Enduring Freedom;

			(940)honors the

			 memory of Lance Corporal Rafael Reynosasuarez, 28, of Santa Ana, California,

			 who died on May 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(941)honors the

			 memory of First Lieutenant Kenneth Michael Ballard, 26, of Mountain View,

			 California, who died on May 30, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(942)honors the

			 memory of Private Bradli N. Coleman, 19, of Ford City, Pennsylvania, who died

			 on May 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(943)honors the

			 memory of Sergeant Aaron C. Elandt, 23, of Lowell, Michigan, who died on May

			 30, 2004, in service to the United States in Operation Iraqi Freedom;

			(944)honors the

			 memory of Specialist Charles E. Odums II, 22, of Sandusky, Ohio, who died on

			 May 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(945)honors the

			 memory of Private First Class Nicholaus E. Zimmer, 20, of Columbus, Ohio, who

			 died on May 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(946)honors the

			 memory of Captain Robert C. Scheetz, Jr., 31, of Dothan, Alabama, who died on

			 May 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(947)honors the

			 memory of Lance Corporal Dustin L. Sides, 22, of Yakima, Washington, who died

			 on May 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(948)honors the

			 memory of Private First Class Markus J. Johnson, 20, of Springfield,

			 Massachusetts, who died on June 1, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(949)honors the

			 memory of Corporal Bumrok Lee, 21, of Sunnyvale, California, who died on June

			 2, 2004, in service to the United States in Operation Iraqi Freedom;

			(950)honors the

			 memory of Lance Corporal Todd J. Bolding, 23, of Manvel, Texas, who died on

			 June 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(951)honors the

			 memory of Sergeant Frank T. Carvill, 51, of Carlstadt, New Jersey, who died on

			 June 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(952)honors the

			 memory of Specialist Christopher M. Duffy, 26, of Brick, New Jersey, who died

			 on June 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(953)honors the

			 memory of Sergeant Justin L. Eyerly, 23, of Salem, Oregon, who died on June 4,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(954)honors the

			 memory of Specialist Justin W. Linden, 22, of Portland, Oregon, who died on

			 June 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(955)honors the

			 memory of First Lieutenant Erik S. McCrae, 25, of Portland, Oregon, who died on

			 June 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(956)honors the

			 memory of Specialist Ryan E. Doltz, 26, of Mine Hill, New Jersey, who died on

			 June 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(957)honors the

			 memory of Sergeant Humberto F. Timoteo, 25, of Newark, New Jersey, who died on

			 June 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(958)honors the

			 memory of Private First Class Melissa J. Hobart, 22, of Ladson, South Carolina,

			 who died on June 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(959)honors the

			 memory of Sergeant Melvin Y. Mora Lopez, 27, of Arecibo, Puerto Rico, who died

			 on June 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(960)honors the

			 memory of Lance Corporal Jeremy L. Bohlman, 21, of Sioux Falls, South Dakota,

			 who died on June 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(961)honors the

			 memory of Corporal David M. Fraise, 24, of New Orleans, Louisiana, who died on

			 June 7, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(962)honors the

			 memory of Sergeant Jamie A. Gray, 29, of Montpelier, Vermont, who died on June

			 7, 2004, in service to the United States in Operation Iraqi Freedom;

			(963)honors the

			 memory of Captain Humayun S. M. Khan, 27, of Bristow, Virginia, who died on

			 June 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(964)honors the

			 memory of Private First Class Thomas D. Caughman, 20, of Lexington, South

			 Carolina, who died on June 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(965)honors the

			 memory of Specialist Eric S. McKinley, 24, of Corvallis, Oregon, who died on

			 June 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(966)honors the

			 memory of Private First Class Shawn M. Atkins, 20, of Parker, Colorado, who

			 died on June 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(967)honors the

			 memory of Specialist Jeremy M. Dimaranan, 29, of Virginia Beach, Virginia, who

			 died on June 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(968)honors the

			 memory of Sergeant Arthur S. (Stacey) Mastrapa, 35, of Apopka, Florida, who

			 died on June 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(969)honors the

			 memory of Major Paul R. Syverson III, 32, of Lake Zurich, Illinois, who died on

			 June 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(970)honors the

			 memory of Private First Class Jason N. Lynch, 21, of St. Croix, Virgin Islands,

			 who died on June 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(971)honors the

			 memory of Specialist Thai Vue, 22, of Willows, California, who died on June 18,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(972)honors the

			 memory of Private First Class Sean Horn, 19, of Irvine, California, who died on

			 June 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(973)honors the

			 memory of Staff Sergeant Marvin Best, 33, of Prosser, Washington, who died on

			 June 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(974)honors the

			 memory of Lance Corporal Russell P. White, 19, of Dagsboro, Delaware, who died

			 on June 20, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(975)honors the

			 memory of Lance Corporal Pedro Contreras, 27, of Harris, Texas, who died on

			 June 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(976)honors the

			 memory of Lance Corporal Juan Lopez, 22, of Whitfield, Georgia, who died on

			 June 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(977)honors the

			 memory of Lance Corporal Deshon E. Otey, 24, of Hardin, Kentucky, who died on

			 June 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(978)honors the

			 memory of Corporal Tommy L. Parker, Jr., 21, of Cleburne, Arkansas, who died on

			 June 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(979)honors the

			 memory of Staff Sergeant Gregory V. Pennington, 36, of Glade Spring, Virginia,

			 who died on June 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(980)honors the

			 memory of Sergeant Patrick R. McCaffrey, Sr., 34, of Tracy, California, who

			 died on June 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(981)honors the

			 memory of First Lieutenant Andre D. Tyson, 33, of Riverside, California, who

			 died on June 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(982)honors the

			 memory of Captain Christopher S. Cash, 36, of Winterville, North Carolina, who

			 died on June 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(983)honors the

			 memory of Specialist Daniel A. Desens, 20, of Jacksonville, North Carolina, who

			 died on June 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(984)honors the

			 memory of Staff Sergeant Charles A. Kiser, 37, of Cleveland, Wisconsin, who

			 died on June 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(985)honors the

			 memory of Private First Class Daniel B. McClenney, 19, of Shelbyville,

			 Tennessee, who died on June 24, 2004, in service to the United States in

			 Operation Enduring Freedom;

			(986)honors the

			 memory of Lance Corporal Juston Tyler Thacker, 21, of Bluefield, West Virginia,

			 who died on June 24, 2004, in service to the United States in Operation

			 Enduring Freedom;

			(987)honors the

			 memory of Lance Corporal Manuel A. Ceniceros, 23, of Santa Ana, California, who

			 died on June 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(988)honors the

			 memory of Specialist Jeremy M. Heines, 25, of New Orleans, Louisiana, who died

			 on June 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(989)honors the

			 memory of First Sergeant Ernest E. Utt, 38, of Hammond, Illinois, who died on

			 June 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(990)honors the

			 memory of Lance Corporal Patrick R. Adle, 21, of Bel Air, Maryland, who died on

			 June 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(991)honors the

			 memory of Sergeant Alan David Sherman, 36, of Wanamassa, New Jersey, who died

			 on June 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(992)honors the

			 memory of Corporal John H. Todd III, 24, of Bridgeport, Pennsylvania, who died

			 on June 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(993)honors the

			 memory of Specialist Robert L. DuSang, 24, of Mandeville, Louisiana, who died

			 on June 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(994)honors the

			 memory of Staff Sergeant Robert K. McGee, 38, of Martinsville, Virginia, who

			 died on June 30, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(995)honors the

			 memory of Sergeant Kenneth Conde, Jr., 23, of Orlando, Florida, who died on

			 July 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(996)honors the

			 memory of Lance Corporal Timothy R. Creager, 21, of Millington, Tennessee, who

			 died on July 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(997)honors the

			 memory of Sergeant Christopher A. Wagener, 24, of Fairview Heights, Illinois,

			 who died on July 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(998)honors the

			 memory of Lance Corporal James B. Huston, Jr., 22, of Umatilla, Oregon, who

			 died on July 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(999)honors the

			 memory of Staff Sergeant Stephen G. Martin, 39, of Wausau/Rhinelander,

			 Wisconsin, who died on July 2, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1000)honors the

			 memory of Second Lieutenant Brian D. Smith, 30, of McKinney, Texas, who died on

			 July 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1001)honors the

			 memory of Specialist Julie R. Hickey, 20, of Galloway, Ohio, who died on July

			 4, 2004, in service to the United States in Operation Enduring Freedom;

			(1002)honors the

			 memory of Corporal Dallas L. Kerns, 21, of Mountain Grove, Missouri, who died

			 on July 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1003)honors the

			 memory of Lance Corporal Michael S. Torres, 21, of El Paso, Texas, who died on

			 July 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1004)honors the

			 memory of Lance Corporal John J. Vangyzen IV, 21, of Bristol, Massachusetts,

			 who died on July 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1005)honors the

			 memory of Lance Corporal Scott Eugene Dougherty, 20, of Bradenton, Florida, who

			 died on July 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1006)honors the

			 memory of Lance Corporal Justin T. Hunt, 22, of Riverside, California, who died

			 on July 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1007)honors the

			 memory of Corporal Jeffrey D. Lawrence, 22, of Tucson, Arizona, who died on

			 July 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1008)honors the

			 memory of Private First Class Rodricka Antwan Youmans, 22, of Allendale, South

			 Carolina, who died on July 6, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1009)honors the

			 memory of Sergeant Michael C. Barkey, 22, of Canal Fulton, Ohio, who died on

			 July 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1010)honors the

			 memory of Private First Class Samuel R. Bowen, 38, of Cleveland, Ohio, who died

			 on July 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1011)honors the

			 memory of Private First Class Collier Edwin Barcus, 21, of McHenry, Illinois,

			 who died on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1012)honors the

			 memory of Sergeant Robert E. Colvill, Jr., 31, of Anderson, Indiana, who died

			 on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1013)honors the

			 memory of Specialist Shawn M. Davies, 22, of Aliquippa/Hopewell, Pennsylvania,

			 who died on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1014)honors the

			 memory of Specialist William River Emanuel IV, 19, of Stockton, California, who

			 died on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1015)honors the

			 memory of Specialist Joseph M. Garmback, Jr., 24, of Cleveland, Ohio, who died

			 on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1016)honors the

			 memory of Specialist Sonny Gene Sampler, 23, of Oklahoma City, Oklahoma, who

			 died on July 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1017)honors the

			 memory of Specialist Jeremiah W. Schmunk, 21, of Richland/Kennewick,

			 Washington, who died on July 8, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1018)honors the

			 memory of Corporal Terry Holmes Ordóñez, 22, of Hollywood, Florida, who died on

			 July 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1019)honors the

			 memory of Sergeant Krisna Nachampassak, 27, of Burke, Virginia, who died on

			 July 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1020)honors the

			 memory of Private First Class Christopher J. Reed, 20, of Craigmont, Idaho, who

			 died on July 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1021)honors the

			 memory of Staff Sergeant Trevor Spink, 36, of Farmington, Missouri, who died on

			 July 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1022)honors the

			 memory of Sergeant Jeremy J. Fischer, 26, of Lincoln, Nebraska, who died on

			 July 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1023)honors the

			 memory of Staff Sergeant Dustin W. Peters, 25, of El Dorado, Kansas, who died

			 on July 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1024)honors the

			 memory of Sergeant First Class Linda Ann Tarango-Griess, 33, of Sutton,

			 Nebraska, who died on July 11, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1025)honors the

			 memory of Sergeant James G. West, 34, of Watertown, New York, who died on July

			 11, 2004, in service to the United States in Operation Iraqi Freedom;

			(1026)honors the

			 memory of Specialist Dana N. Wilson, 26, of Fountain, Colorado, who died on

			 July 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1027)honors the

			 memory of Specialist Juan Manuel Torres, 25, of Houston, Texas, who died on

			 July 12, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1028)honors the

			 memory of Private First Class Torry D. Harris, 21, of Chicago, Illinois, who

			 died on July 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1029)honors the

			 memory of Private First Class Jesse J. Martinez, 20, of Tracy, California, who

			 died on July 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1030)honors the

			 memory of Corporal Demetrius Lamont Rice, 24, of Ortonville, Minnesota, who

			 died on July 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1031)honors the

			 memory of Staff Sergeant Paul C. Mardis, Jr., 25, of Palmetto, Florida, who

			 died on July 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1032)honors the

			 memory of Lance Corporal Bryan P. Kelly, 21, of Klamath Falls, Oregon, who died

			 on July 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1033)honors the

			 memory of Specialist Craig S. Frank, 24, of Lincoln Park, Michigan, who died on

			 July 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1034)honors the

			 memory of Sergeant First Class David A. Hartman, 41, of Akron, Tuscola Co.,

			 Michigan, who died on July 17, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1035)honors the

			 memory of Sergeant Dale Thomas Lloyd, 22, of Watsontown, Pennsylvania, who died

			 on July 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1036)honors the

			 memory of Private First Class Charles C. C.C. Persing, 20, of

			 Albany, Louisiana, who died on July 19, 2004, in service to the United States

			 in Operation Iraqi Freedom;

			(1037)honors the

			 memory of Staff Sergeant Michael J. Clark, 29, of Leesburg Lake, Florida, who

			 died on July 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1038)honors the

			 memory of Specialist Danny B. Daniels II, 23, of Varney, West Virginia, who

			 died on July 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1039)honors the

			 memory of Corporal Todd J. Godwin, 21, of Muskingum County, Ohio, who died on

			 July 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1040)honors the

			 memory of Private First Class Nicholas H. Blodgett, 21, of Wyoming, Michigan,

			 who died on July 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1041)honors the

			 memory of Lance Corporal Mark E. Engel, 21, of Grand Junction, Colorado, who

			 died on July 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1042)honors the

			 memory of Private First Class Torey J. Dantzler, 22, of Columbia, Louisiana,

			 who died on July 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1043)honors the

			 memory of Sergeant Tatjana Reed, 34, of Fort Campbell, Kentucky, who died on

			 July 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1044)honors the

			 memory of Lance Corporal Vincent M. Sullivan, 23, of Chatham, New Jersey, who

			 died on July 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1045)honors the

			 memory of Specialist Nicholas J. Zangara, 21, of Philadelphia, Pennsylvania,

			 who died on July 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1046)honors the

			 memory of Sergeant DeForest L. Dee Talbert, 24, of Charleston,

			 West Virginia, who died on July 27, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1047)honors the

			 memory of Lieutenant Colonel David S. Greene, 39, of Raleigh, North Carolina,

			 who died on July 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1048)honors the

			 memory of Gunnery Sergeant Shawn A. Lane, 33, of Corning, New York, who died on

			 July 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1049)honors the

			 memory of Private First Class Ken W. Leisten, 20, of Warrenton/Cornelius,

			 Oregon, who died on July 28, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1050)honors the

			 memory of Specialist Joseph F. Herndon II, 21, of Derby, Kansas, who died on

			 July 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1051)honors the

			 memory of Specialist Anthony J. Dixon, 20, of Lindenwold, New Jersey, who died

			 on August 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1052)honors the

			 memory of Specialist Armando Hernandez, 22, of Hesperia, California, who died

			 on August 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1053)honors the

			 memory of Sergeant Juan Calderon, Jr., 26, of Weslaco, Texas, who died on

			 August 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1054)honors the

			 memory of Specialist Justin B. Onwordi, 28, of Chandler, Arizona, who died on

			 August 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1055)honors the

			 memory of Corporal Dean P. Pratt, 22, of Stevensville, Montana, who died on

			 August 2, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1056)honors the

			 memory of Sergeant Tommy L. Gray, 34, of Roswell, New Mexico, who died on

			 August 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1057)honors the

			 memory of Captain Gregory A. Ratzlaff, 36, of Olympia, Washington, who died on

			 August 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1058)honors the

			 memory of Private First Class Harry N. Shondee, Jr., 19, of Ganado, Arizona,

			 who died on August 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1059)honors the

			 memory of Gunnery Sergeant Elia P. Fontecchio, 30, of Milford, Massachusetts,

			 who died on August 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1060)honors the

			 memory of Lance Corporal Joseph L. Nice, 19, of Nicoma Park, Oklahoma, who died

			 on August 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1061)honors the

			 memory of Private First Class Raymond J. Faulstich, Jr., 24, of Leonardtown,

			 Maryland, who died on August 5, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1062)honors the

			 memory of Specialist Donald R. McCune, 20, of Ypsilanti, Michigan, who died on

			 August 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1063)honors the

			 memory of Sergeant Yadir G. Reynoso, 27, of Wapato, Washington, who died on

			 August 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1064)honors the

			 memory of Sergeant Moses Daniel Rocha, 33, of Roswell, New Mexico, who died on

			 August 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1065)honors the

			 memory of Corporal Roberto Abad, 22, of Los Angeles, California, who died on

			 August 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1066)honors the

			 memory of Specialist Joshua I. Bunch, 23, of Hattiesburg, Mississippi, who died

			 on August 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1067)honors the

			 memory of Lance Corporal Larry L. Wells, 22, of Mount Hermon, Louisiana, who

			 died on August 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1068)honors the

			 memory of Sergeant Bobby E. Beasley, 36, of Inwood, West Virginia, who died on

			 August 7, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1069)honors the

			 memory of Staff Sergeant Craig W. Cherry, 39, of Winchester, Virginia, who died

			 on August 7, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1070)honors the

			 memory of Private First Class David L. Potter, 22, of Johnson City, Tennessee,

			 who died on August 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1071)honors the

			 memory of Lance Corporal Jonathan W. Collins, 19, of Crystal Lake, Illinois,

			 who died on August 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1072)honors the

			 memory of Civilian Rick A. Ulbright, 49, of Waldorf, Maryland, who died on

			 August 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1073)honors the

			 memory of Captain Andrew R. Houghton, 25, of Houston, Texas, who died on August

			 9, 2004, in service to the United States in Operation Iraqi Freedom;

			(1074)honors the

			 memory of Staff Sergeant John R. Howard, 26, of Covington, Virginia, who died

			 on August 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1075)honors the

			 memory of Lance Corporal Tavon L. Hubbard, 24, of Reston, Virginia, who died on

			 August 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1076)honors the

			 memory of Sergeant Daniel Lee Galvan, 30, of Moore, Oklahoma, who died on

			 August 12, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1077)honors the

			 memory of Captain Michael Yury Tarlavsky, 30, of Passaic, New Jersey, who died

			 on August 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1078)honors the

			 memory of Lance Corporal Kane M. Funke, 20, of Vancouver, Washington, who died

			 on August 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1079)honors the

			 memory of Lance Corporal Nicholas B. Morrison, 23, of Carlisle, Pennsylvania,

			 who died on August 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1080)honors the

			 memory of First Lieutenant Neil Anthony Santoriello, 24, of Verona,

			 Pennsylvania, who died on August 13, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1081)honors the

			 memory of Second Lieutenant James Michael Goins, 23, of Bonner Springs, Kansas,

			 who died on August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1082)honors the

			 memory of Private First Class Fernando B. Hannon, 19, of Wildomar, California,

			 who died on August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1083)honors the

			 memory of Private First Class Geoffrey Perez, 24, of Los Angeles, California,

			 who died on August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1084)honors the

			 memory of Private First Class Brandon R. Sapp, 21, of Lake Worth, Florida, who

			 died on August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1085)honors the

			 memory of Sergeant Daniel Michael Shepherd, 23, of Elyria, Ohio, who died on

			 August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1086)honors the

			 memory of Specialist Mark Anthony Zapata, 27, of Edinburg, Texas, who died on

			 August 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1087)honors the

			 memory of Sergeant David M. Heath, 30, of LaPorte, Indiana, who died on August

			 16, 2004, in service to the United States in Operation Iraqi Freedom;

			(1088)honors the

			 memory of Lance Corporal Caleb J. Powers, 21, of Manfield, Washington, who died

			 on August 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1089)honors the

			 memory of Specialist Brandon T. Titus, 20, of Boise, Idaho, who died on August

			 17, 2004, in service to the United States in Operation Iraqi Freedom;

			(1090)honors the

			 memory of Lance Corporal Dustin R. Fitzgerald, 22, of Huber Heights, Ohio, who

			 died on August 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1091)honors the

			 memory of Sergeant Richard M. Lord, 24, of Jacksonville, Florida, who died on

			 August 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1092)honors the

			 memory of Specialist Jacob D. Martir, 21, of Norwich, Connecticut, who died on

			 August 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1093)honors the

			 memory of Sergeant Harvey Emmett Parkerson III, 27, of Yuba City, California,

			 who died on August 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1094)honors the

			 memory of Private First Class Henry C. Risner, 26, of Golden, Colorado, who

			 died on August 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1095)honors the

			 memory of Corporal Brad Preston McCormick, 23, of Overton, Tennessee, who died

			 on August 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1096)honors the

			 memory of Private First Class Ryan A. Martin, 22, of Mount Vernon, Ohio, who

			 died on August 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1097)honors the

			 memory of First Lieutenant Charles L. Wilkins III, 38, of Columbus, Ohio, who

			 died on August 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1098)honors the

			 memory of Corporal Nicanor Alvarez, 22, of San Bernardino, California, who died

			 on August 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1099)honors the

			 memory of Sergeant Jason Cook, 25, of Okanogan, Washington, who died on August

			 21, 2004, in service to the United States in Operation Iraqi Freedom;

			(1100)honors the

			 memory of Private First Class Kevin A. Cuming, 22, of North White Plains, New

			 York, who died on August 21, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1101)honors the

			 memory of Lance Corporal Seth Huston, 19, of Perryton, Texas, who died on

			 August 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1102)honors the

			 memory of Gunnery Sergeant Edward T. Reeder, 32, of Camp Verde, Arizona, who

			 died on August 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1103)honors the

			 memory of Private First Class Nachez Washalanta, 21, of Bryan, Oklahoma, who

			 died on August 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1104)honors the

			 memory of Corporal Christopher Belchik, 30, of Jersey, Illinois, who died on

			 August 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1105)honors the

			 memory of Second Lieutenant Matthew R. Stovall, 25, of Horn Lake, Mississippi,

			 who died on August 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1106)honors the

			 memory of Staff Sergeant Robert C. Thornton, Jr., 35, of Rainbow City, Alabama,

			 who died on August 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1107)honors the

			 memory of Staff Sergeant Donald N. Davis, 42, of Saginaw, Michigan, who died on

			 August 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1108)honors the

			 memory of Lance Corporal Jacob R. Lugo, 21, of Flower Mound, Texas, who died on

			 August 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1109)honors the

			 memory of Lance Corporal Alexander S. Arredondo, 20, of Randolph,

			 Massachusetts, who died on August 25, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1110)honors the

			 memory of Specialist Charles L. Neeley, 19, of Mattoon, Illinois, who died on

			 August 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1111)honors the

			 memory of Specialist Marco D. Ross, 20, of Memphis, Tennessee, who died on

			 August 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1112)honors the

			 memory of Corporal Barton R. Humlhanz, 23, of Hellertown, Pennsylvania, who

			 died on August 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1113)honors the

			 memory of Private First Class Nicholas M. Skinner, 20, of Davenport, Iowa, who

			 died on August 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1114)honors the

			 memory of Lance Corporal Nickalous N. Aldrich, 21, of Austin, Texas, who died

			 on August 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1115)honors the

			 memory of Private First Class Luis A. Perez, 19, of Theresa, New York, who died

			 on August 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1116)honors the

			 memory of Specialist Omead H. Razani, 19, of Los Angeles, California, who died

			 on August 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1117)honors the

			 memory of Sergeant Edgar E. Lopez, 27, of Los Angeles, California, who died on

			 August 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1118)honors the

			 memory of Airman First Class Carl L. Anderson, Jr., 21, of Georgetown, South

			 Carolina, who died on August 29, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1119)honors the

			 memory of Staff Sergeant Aaron N. Holleyman, 26, of Glasgow, Montana, who died

			 on August 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1120)honors the

			 memory of Specialist Joseph C. Thibodeaux III, 24, of Lafayette, Louisiana, who

			 died on September 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1121)honors the

			 memory of Lance Corporal Nicholas Perez, 19, of Austin, Texas, who died on

			 September 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1122)honors the

			 memory of Captain Alan Rowe, 35, of Hagerman, Idaho, who died on September 3,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(1123)honors the

			 memory of Lance Corporal Nicholas Wilt, 23, of Tampa, Florida, who died on

			 September 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1124)honors the

			 memory of First Lieutenant Ronald Winchester, 25, of Rockville Center, New

			 York, who died on September 3, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1125)honors the

			 memory of Petty Officer Third Class Eric L. Knott, 21, of Grand Island,

			 Nebraska, who died on September 4, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1126)honors the

			 memory of Specialist Charles R. Lamb, 23, of Martinsville/Casey, Illinois, who

			 died on September 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1127)honors the

			 memory of Private First Class Ryan Michael McCauley, 20, of Lewisville, Texas,

			 who died on September 5, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1128)honors the

			 memory of Sergeant Shawna M. Morrison, 26, of Paris/Champaign, Illinois, who

			 died on September 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1129)honors the

			 memory of Staff Sergeant Gary A. Vaillant, 41, of Trujillo, Puerto Rico, who

			 died on September 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1130)honors the

			 memory of Lance Corporal Michael J. Allred, 22, of Hyde Park, Utah, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1131)honors the

			 memory of Captain John J. Boria, 29, of Broken Arrow, Oklahoma, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1132)honors the

			 memory of Staff Sergeant Elvis Bourdon, 36, of Youngstown, Ohio, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1133)honors the

			 memory of Private First Class David Paul Burridge, 19, of Lafayette, Louisiana,

			 who died on September 6, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1134)honors the

			 memory of Specialist Tomas Garces, 19, of Weslaco, Texas, who died on September

			 6, 2004, in service to the United States in Operation Iraqi Freedom;

			(1135)honors the

			 memory of Lance Corporal Derek L. Gardner, 20, of San Juan Capistrano,

			 California, who died on September 6, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1136)honors the

			 memory of Private First Class Devin J. Grella, 21, of Medina, Ohio, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1137)honors the

			 memory of Lance Corporal Quinn A. Keith, 21, of Page, Arizona, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1138)honors the

			 memory of Lance Corporal Joseph C. McCarthy, 21, of Concho, California, who

			 died on September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1139)honors the

			 memory of Corporal Mick R. Nygardbekowsky, 21, of Concord, California, who died

			 on September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1140)honors the

			 memory of Specialist Brandon Michael Read, 21, of Greeneville, Tennessee, who

			 died on September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1141)honors the

			 memory of Lance Corporal Lamont N. Wilson, 20, of Lawton, Oklahoma, who died on

			 September 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1142)honors the

			 memory of Specialist Clarence Adams III, 28, of Richmond, Virginia, who died on

			 September 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1143)honors the

			 memory of Specialist Yoe M. Aneiros, 20, of Newark, New Jersey, who died on

			 September 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1144)honors the

			 memory of Specialist Chad H. Drake, 23, of Garland, Texas, who died on

			 September 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1145)honors the

			 memory of First Lieutenant Timothy E. Price, 25, of Midlothian, Virginia, who

			 died on September 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1146)honors the

			 memory of Specialist Lauro G. DeLeon, Jr., 20, of Floresville, Texas, who died

			 on September 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1147)honors the

			 memory of Sergeant James Daniel Faulkner, 23, of Clarksville, Indiana, who died

			 on September 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1148)honors the

			 memory of Specialist Michael A. Martinez, 29, of Juana Diaz, Puerto Rico, who

			 died on September 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1149)honors the

			 memory of Private First Class Jason L. Sparks, 19, of Monroeville, Ohio, who

			 died on September 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1150)honors the

			 memory of Specialist Edgar P. Daclan, Jr., 24, of Cypress, California, who died

			 on September 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1151)honors the

			 memory of Petty Officer Third Class David A. Cedergren, 25, of South St. Paul,

			 Minnesota, who died on September 11, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1152)honors the

			 memory of Private First Class Jason T. Poindexter, 20, of San Angelo, Texas,

			 who died on September 12, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1153)honors the

			 memory of First Lieutenant Alexander E. Wetherbee, 27, of Fairfax, Virginia,

			 who died on September 12, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1154)honors the

			 memory of Lance Corporal Dominic C. Brown, 19, of Austin, Texas, who died on

			 September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1155)honors the

			 memory of Staff Sergeant Guy Stanley Hagy, Jr., 31, of Lodi, California, who

			 died on September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1156)honors the

			 memory of Lance Corporal Michael J. Halal, 22, of Glendale, Arizona, who died

			 on September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1157)honors the

			 memory of Specialist Benjamin W. Isenberg, 27, of Sheridan, Oregon, who died on

			 September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1158)honors the

			 memory of Lance Corporal Cesar F. Machado-Olmos, 20, of Spanish Fork, Utah, who

			 died on September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1159)honors the

			 memory of Corporal Jaygee Ngirmidol Meluat, 24, of Tamuning, Guam, who died on

			 September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1160)honors the

			 memory of Lance Corporal Mathew D. Puckett, 19, of Mason, Texas, who died on

			 September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1161)honors the

			 memory of Corporal Adrian V. Soltau, 21, of Milwaukee, Wisconsin, who died on

			 September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1162)honors the

			 memory of Sergeant Carl Thomas, 29, of Phoenix, Arizona, who died on September

			 13, 2004, in service to the United States in Operation Iraqi Freedom;

			(1163)honors the

			 memory of Staff Sergeant David J. Weisenburg, 26, of Portland, Oregon, who died

			 on September 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1164)honors the

			 memory of First Lieutenant Tyler Hall Brown, 26, of Atlanta, Georgia, who died

			 on September 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1165)honors the

			 memory of Sergeant Jacob H. Demand, 29, of Palouse, Washington, who died on

			 September 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1166)honors the

			 memory of Major Kevin M. Shea, 38, of Washington, District of Columbia, who

			 died on September 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1167)honors the

			 memory of Lance Corporal Gregory C. Howman, 28, of Charlotte, North Carolina,

			 who died on September 15, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1168)honors the

			 memory of Lance Corporal Drew M. Uhles, 20, of Du Quoin, Illinois, who died on

			 September 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1169)honors the

			 memory of Corporal Steven A. Rintamaki, 21, of Lynnwood, Washington, who died

			 on September 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1170)honors the

			 memory of First Lieutenant Andrew K. Stern, 24, of Germantown, Tennessee, who

			 died on September 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1171)honors the

			 memory of Corporal Christopher S. Ebert, 21, of Mooresboro, North Carolina, who

			 died on September 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1172)honors the

			 memory of Private First Class James W. Price, 22, of Cleveland, Tennessee, who

			 died on September 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1173)honors the

			 memory of Sergeant Thomas Chad Rosenbaum, 25, of Hope, Arkansas, who died on

			 September 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1174)honors the

			 memory of Sergeant Brandon E. Adams, 22, of Hollidaysburg, Pennsylvania, who

			 died on September 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1175)honors the

			 memory of Lance Corporal Steven C.T. Cates, 22, of Mount Juliet, Tennessee, who

			 died on September 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1176)honors the

			 memory of Staff Sergeant Robert S. Goodwin, 35, of Albany, Georgia, who died on

			 September 20, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1177)honors the

			 memory of Sergeant Foster L. Harrington, 31, of Fort Worth, Texas, who died on

			 September 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1178)honors the

			 memory of Specialist Joshua J. Henry, 21, of Avonmore, Pennsylvania, who died

			 on September 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1179)honors the

			 memory of Staff Sergeant Tony B. Olaes, 30, of Walhalla, South Carolina, who

			 died on September 20, 2004, in service to the United States in Operation

			 Enduring Freedom;

			(1180)honors the

			 memory of Specialist Wesley R. Wells, 21, of Libertyville, Illinois, who died

			 on September 20, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1181)honors the

			 memory of Private First Class Nathan E. Stahl, 20, of Highland, Indiana, who

			 died on September 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1182)honors the

			 memory of Private First Class Adam J. Harris, 21, of Abilene, Texas, who died

			 on September 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1183)honors the

			 memory of Staff Sergeant Lance J. Koenig, 33, of Fargo, North Dakota, who died

			 on September 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1184)honors the

			 memory of Sergeant Benjamin K. Smith, 24, of Carterville, Illinois, who died on

			 September 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1185)honors the

			 memory of Sergeant Skipper Soram, 23, of Kolonia Pohnpei, Fed. Sts. of

			 Micronesia, who died on September 22, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1186)honors the

			 memory of Lance Corporal Aaron Boyles, 24, of Alameda, California, who died on

			 September 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1187)honors the

			 memory of Sergeant Timothy Folmar, 21, of Sonora, Texas, who died on September

			 24, 2004, in service to the United States in Operation Iraqi Freedom;

			(1188)honors the

			 memory of Second Lieutenant Ryan Leduc, 28, of Pana, Illinois, who died on

			 September 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1189)honors the

			 memory of Lance Corporal Ramon Mateo, 20, of Suffolk, New York, who died on

			 September 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1190)honors the

			 memory of Specialist David W. Johnson, 37, of Portland, Oregon, who died on

			 September 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1191)honors the

			 memory of Specialist Clifford L. Moxley, Jr., 51, of New Castle, Pennsylvania,

			 who died on September 25, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1192)honors the

			 memory of Specialist Robert Oliver Unruh, 25, of Tucson, Arizona, who died on

			 September 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1193)honors the

			 memory of Captain Eric L. Allton, 34, of Houston, Texas, who died on September

			 26, 2004, in service to the United States in Operation Iraqi Freedom;

			(1194)honors the

			 memory of Specialist Gregory A. Cox, 21, of Carmichaels, Pennsylvania, who died

			 on September 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1195)honors the

			 memory of Private First Class Kenneth L. Sickels, 20, of Apple Valley,

			 California, who died on September 27, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1196)honors the

			 memory of Sergeant First Class Joselito O. Villanueva, 36, of Los Angeles,

			 California, who died on September 27, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1197)honors the

			 memory of Sergeant Tyler D. Prewitt, 22, of Phoenix, Arizona, who died on

			 September 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1198)honors the

			 memory of Staff Sergeant Mike A. Dennie, 31, of Fayetteville, North Carolina,

			 who died on September 29, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1199)honors the

			 memory of Staff Sergeant Alan L. Rogers, 49, of Kearns, Utah, who died on

			 September 29, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1200)honors the

			 memory of Private First Class Joshua K. Titcomb, 20, of Somerset, Kentucky, who

			 died on September 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1201)honors the

			 memory of Staff Sergeant Darren J. Cunningham, 40, of Groton, Massachusetts,

			 who died on September 30, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1202)honors the

			 memory of Specialist Rodney A. Jones, 21, of Philadelphia, Pennsylvania, who

			 died on September 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1203)honors the

			 memory of Specialist Allen Nolan, 38, of Marietta, Ohio, who died on September

			 30, 2004, in service to the United States in Operation Iraqi Freedom;

			(1204)honors the

			 memory of Sergeant Jack Taft Hennessy, 21, of Naperville, Illinois, who died on

			 October 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1205)honors the

			 memory of Sergeant Michael A. Uvanni, 27, of Rome, New York, who died on

			 October 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1206)honors the

			 memory of Sergeant Russell L. Collier, 48, of Harrison, Arkansas, who died on

			 October 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1207)honors the

			 memory of Staff Sergeant James L. Pettaway, Jr., 37, of Baltimore, Maryland,

			 who died on October 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1208)honors the

			 memory of Sergeant Christopher S. Potts, 38, of Tiverton, Rhode Island, who

			 died on October 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1209)honors the

			 memory of Staff Sergeant Richard L. Morgan, Jr., 38, of Maynard/St.

			 Clairsville, Ohio, who died on October 5, 2004, in service to the United States

			 in Operation Iraqi Freedom;

			(1210)honors the

			 memory of Specialist Jessica L. Cawvey, 21, of Normal, Illinois, who died on

			 October 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1211)honors the

			 memory of Private Jeungjin Na Nikky Kim, 23, of Honolulu,

			 Hawaii, who died on October 6, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1212)honors the

			 memory of Specialist Morgen N. Jacobs, 20, of Santa Cruz, California, who died

			 on October 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1213)honors the

			 memory of Sergeant Andrew W. Brown, 22, of Pleasant Mount, Pennsylvania, who

			 died on October 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1214)honors the

			 memory of Staff Sergeant Michael S. Voss, 35, of Aberdeen, North Carolina, who

			 died on October 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1215)honors the

			 memory of Private First Class Andrew Halverson, 19, of Grant, Wisconsin, who

			 died on October 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1216)honors the

			 memory of Private First Class James E. Prevete, 22, of Whitestone, New York,

			 who died on October 10, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1217)honors the

			 memory of Private Carson J. Ramsey, 22, of Winkelman, Arizona, who died on

			 October 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1218)honors the

			 memory of Staff Sergeant Michael Lee Burbank, 34, of Bremerton, Washington, who

			 died on October 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1219)honors the

			 memory of Private First Class Anthony W. Monroe, 20, of Bismarck, North Dakota,

			 who died on October 11, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1220)honors the

			 memory of Sergeant Pamela G. Osbourne, 38, of Hollywood, Florida, who died on

			 October 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1221)honors the

			 memory of Private First Class Aaron J. Rusin, 19, of Johnstown, Pennsylvania,

			 who died on October 11, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1222)honors the

			 memory of Private First Class Oscar A. Martinez, 19, of North Lauderdale,

			 Florida, who died on October 12, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1223)honors the

			 memory of Specialist Christopher A. Merville, 26, of Albuquerque, New Mexico,

			 who died on October 12, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1224)honors the

			 memory of Captain Dennis L. Pintor, 30, of Lima, Ohio, who died on October 12,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(1225)honors the

			 memory of Specialist Michael S. Weger, 30, of Houston, Texas, who died on

			 October 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1226)honors the

			 memory of Lance Corporal Daniel R. Wyatt, 22, of Calendonia, Wisconsin, who

			 died on October 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1227)honors the

			 memory of Corporal Ian T. Zook, 24, of Port St. Lucie, Florida, who died on

			 October 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1228)honors the

			 memory of Specialist Ronald W. Baker, 34, of Cabot, Arkansas, who died on

			 October 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1229)honors the

			 memory of Second Lieutenant Paul M. Felsberg, 27, of West Palm Beach, Florida,

			 who died on October 13, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1230)honors the

			 memory of Lance Corporal Victor A. Gonzalez, 19, of Watsonville, California,

			 who died on October 13, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1231)honors the

			 memory of Specialist Jaime Moreno, 28, of Round Lake Beach, Illinois, who died

			 on October 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1232)honors the

			 memory of Lieutenant Colonel Mark P. Phelan, 44, of Green Lane, Pennsylvania,

			 who died on October 13, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1233)honors the

			 memory of Specialist Jeremy F. Regnier, 22, of Littleton, New Hampshire, who

			 died on October 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1234)honors the

			 memory of Major Charles R. Soltes, Jr., 36, of Irvine, California, who died on

			 October 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1235)honors the

			 memory of Private First Class Mark A. Barbret, 22, of Shelby Township,

			 Michigan, who died on October 14, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1236)honors the

			 memory of Specialist Bradley S. Beard, 22, of Chapel Hill, North Carolina, who

			 died on October 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1237)honors the

			 memory of Specialist Kyle Ka Eo Fernandez, 26, of Waipahu, Hawaii, who died on

			 October 14, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1238)honors the

			 memory of Staff Sergeant Omer T. Hawkins II, 31, of Cherry Fork, Ohio, who died

			 on October 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1239)honors the

			 memory of Staff Sergeant Brian S. Hobbs, 28, of Mesa, Arizona, who died on

			 October 14, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1240)honors the

			 memory of Specialist Josiah H. Vandertulip, 21, of Irving, Texas, who died on

			 October 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1241)honors the

			 memory of Private David L. Waters, 19, of Auburn, California, who died on

			 October 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1242)honors the

			 memory of Specialist Alan J. Burgess, 24, of Landaff, New Hampshire, who died

			 on October 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1243)honors the

			 memory of Sergeant Michael G. Owen, 31, of Phoenix, Arizona, who died on

			 October 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1244)honors the

			 memory of Corporal William I. Salazar, 26, of Las Vegas, Nevada, who died on

			 October 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1245)honors the

			 memory of Specialist Jonathan J. Santos, 22, of Bellingham, Washington, who

			 died on October 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1246)honors the

			 memory of Lance Corporal Brian K. Schramm, 22, of Rochester, New York, who died

			 on October 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1247)honors the

			 memory of Chief Warrant Officer William I. Brennan, 36, of Bethlehem,

			 Connecticut, who died on October 16, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1248)honors the

			 memory of Captain Christopher B. Johnson, 29, of Excelsior Springs, Missouri,

			 who died on October 16, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1249)honors the

			 memory of Specialist Andrew C. Ehrlich, 21, of Mesa, Arizona, who died on

			 October 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1250)honors the

			 memory of Corporal William M. Amundson, Jr., 21, of The Woodlands, Texas, who

			 died on October 19, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1251)honors the

			 memory of Sergeant Douglas E. Bascom, 25, of Colorado Springs, Colorado, who

			 died on October 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1252)honors the

			 memory of Airman First Class Jesse M. Samek, 21, of Rogers, Arkansas, who died

			 on October 21, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1253)honors the

			 memory of Lance Corporal Jonathan E. Gadsden, 21, of Charleston, South

			 Carolina, who died on October 22, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1254)honors the

			 memory of Sergeant Dennis J. Boles, 46, of Homosassa, Florida, who died on

			 October 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1255)honors the

			 memory of Lance Corporal Richard Patrick Slocum, 19, of Saugus, California, who

			 died on October 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1256)honors the

			 memory of Corporal Brian Oliveira, 22, of Raynham, Massachusetts, who died on

			 October 25, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1257)honors the

			 memory of Corporal Billy Gomez, 25, of Perris, California, who died on October

			 27, 2004, in service to the United States in Operation Enduring Freedom;

			(1258)honors the

			 memory of Staff Sergeant Jerome Lemon, 42, of North Charleston, South Carolina,

			 who died on October 27, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1259)honors the

			 memory of Specialist Segun Frederick Akintade, 34, of Brooklyn, New York, who

			 died on October 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1260)honors the

			 memory of Sergeant First Class Michael Battles, Sr., 38, of San Antonio, Texas,

			 who died on October 28, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1261)honors the

			 memory of Private First Class Stephen P. Downing II, 30, of Burkesville,

			 Kentucky, who died on October 28, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1262)honors the

			 memory of Sergeant Maurice Keith Fortune, 25, of Forestville, Maryland, who

			 died on October 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1263)honors the

			 memory of Lance Corporal Jeremy D. Bow, 20, of Lemoore, California, who died on

			 October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1264)honors the

			 memory of Lance Corporal John T. Byrd II, 23, of Fairview, West Virginia, who

			 died on October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1265)honors the

			 memory of Sergeant Kelley L. Courtney, 28, of Macon, Georgia, who died on

			 October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1266)honors the

			 memory of Lance Corporal Travis A. Fox, 25, of Cowpens, South Carolina, who

			 died on October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1267)honors the

			 memory of Corporal Christopher J. Lapka, 22, of Peoria, Arizona, who died on

			 October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1268)honors the

			 memory of Private First Class John Lukac, 19, of Las Vegas, Nevada, who died on

			 October 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1269)honors the

			 memory of Private First Class Andrew G. Riedel, 19, of Northglenn, Colorado,

			 who died on October 30, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1270)honors the

			 memory of Lance Corporal Michael P. Scarborough, 28, of Washington, Georgia,

			 who died on October 30, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1271)honors the

			 memory of First Lieutenant Matthew D. Lynch, 25, of Jericho, New York, who died

			 on October 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1272)honors the

			 memory of Specialist James C. Kearney III, 22, of Emerson, Iowa, who died on

			 November 1, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1273)honors the

			 memory of Sergeant Charles Joseph Webb, 22, of Hamilton, Ohio, who died on

			 November 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1274)honors the

			 memory of Corporal Jeremiah A. Baro, 21, of Fresno, California, who died on

			 November 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1275)honors the

			 memory of Lance Corporal Jared P. Hubbard, 22, of Clovis, California, who died

			 on November 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1276)honors the

			 memory of Specialist Cody L. Wentz, 21, of Williston, North Dakota, who died on

			 November 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1277)honors the

			 memory of Sergeant Carlos M. Camacho-Rivera, 24, of Carolina, Puerto Rico, who

			 died on November 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1278)honors the

			 memory of Private Justin R. Yoemans, 20, of Eufaula, Alabama, who died on

			 November 6, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1279)honors the

			 memory of Specialist Brian K. Baker, 27, of West Seneca, New York, who died on

			 November 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1280)honors the

			 memory of Lance Corporal Sean M. Langley, 20, of Lexington, Kentucky, who died

			 on November 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1281)honors the

			 memory of Sergeant First Class Otie Joseph McVey, 53, of Oak Hill, West

			 Virginia, who died on November 7, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1282)honors the

			 memory of Specialist Quoc Binh Tran, 26, of Mission Viejo, California, who died

			 on November 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1283)honors the

			 memory of Specialist Don Allen Clary, 21, of Troy, Kansas, who died on November

			 8, 2004, in service to the United States in Operation Iraqi Freedom;

			(1284)honors the

			 memory of Specialist Bryan L. Freeman, 31, of Lumberton, New Jersey, who died

			 on November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1285)honors the

			 memory of Corporal Nathaniel T. Hammond, 24, of Tulsa, Oklahoma, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1286)honors the

			 memory of Lance Corporal Jeffrey Lam, 22, of Queens, New York, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1287)honors the

			 memory of Lance Corporal Shane K. O'Donnell, 24, of DeForest, Wisconsin, who

			 died on November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1288)honors the

			 memory of Corporal Joshua D. Palmer, 24, of Blandinsville, Illinois, who died

			 on November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1289)honors the

			 memory of Lance Corporal Branden P. Ramey, 22, of Boone, Illinois, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1290)honors the

			 memory of Staff Sergeant David G. Ries, 29, of Clark, Washington, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1291)honors the

			 memory of Corporal Robert P. Warns II, 23, of Waukesha, Wisconsin, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1292)honors the

			 memory of Staff Sergeant Clinton Lee Wisdom, 39, of Atchison, Kansas, who died

			 on November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1293)honors the

			 memory of Lance Corporal Thomas J. Zapp, 20, of Houston, Texas, who died on

			 November 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1294)honors the

			 memory of Master Sergeant Steven E. Auchman, 37, of Waterloo, New York, who

			 died on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1295)honors the

			 memory of Specialist Travis A. Babbitt, 24, of Uvalde, Texas, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1296)honors the

			 memory of Sergeant David M. Caruso, 25, of Naperville, Illinois, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1297)honors the

			 memory of Staff Sergeant Todd R. Cornell, 38, of West Bend, Wisconsin, who died

			 on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1298)honors the

			 memory of Command Sergeant Major Steven W. Faulkenburg, 45, of Huntingburg,

			 Indiana, who died on November 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1299)honors the

			 memory of Corporal William C. James, 24, of Huntington Beach, California, who

			 died on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1300)honors the

			 memory of Lance Corporal Nicholas D. Larson, 19, of Wheaton, Illinois, who died

			 on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1301)honors the

			 memory of Major Horst Gerhard Gary Moore, 38, of Los Fresnos/San

			 Antonio, Texas, who died on November 9, 2004, in service to the United States

			 in Operation Iraqi Freedom;

			(1302)honors the

			 memory of Lance Corporal Juan E. Segura, 26, of Homestead, Florida, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1303)honors the

			 memory of Lance Corporal Abraham Simpson, 19, of Chino, California, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1304)honors the

			 memory of Staff Sergeant Russell L. Slay, 28, of Humble, Texas, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1305)honors the

			 memory of Sergeant John Byron Trotter, 25, of Marble Falls, Texas, who died on

			 November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1306)honors the

			 memory of Sergeant Lonny D. Wells, 29, of Vandergrift, Pennsylvania, who died

			 on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1307)honors the

			 memory of Lance Corporal Nathan R. Wood, 19, of Kirkland, Washington, who died

			 on November 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1308)honors the

			 memory of Lance Corporal Wesley J. Canning, 21, of Friendswood, Texas, who died

			 on November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1309)honors the

			 memory of Lance Corporal Erick J. Hodges, 21, of Bay Point, California, who

			 died on November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1310)honors the

			 memory of Corporal Romulo J. Jimenez II, 21, of Miami, Florida, who died on

			 November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1311)honors the

			 memory of First Lieutenant Dan T. Malcom, Jr., 25, of Brinson, Georgia, who

			 died on November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1312)honors the

			 memory of Private First Class Dennis J. Miller, Jr., 21, of La Salle, Michigan,

			 who died on November 10, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1313)honors the

			 memory of Staff Sergeant Michael C. Ottolini, 45, of Sebastopol, California,

			 who died on November 10, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1314)honors the

			 memory of Lance Corporal Aaron C. Pickering, 20, of Marion, Illinois, who died

			 on November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1315)honors the

			 memory of Staff Sergeant Gene Ramirez, 28, of San Antonio, Texas, who died on

			 November 10, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1316)honors the

			 memory of Petty Officer Third Class Julian Woods, 22, of Jacksonville, Florida,

			 who died on November 10, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1317)honors the

			 memory of Second Lieutenant James P. JP Blecksmith, 24, of San

			 Marino, California, who died on November 11, 2004, in service to the United

			 States in Operation Iraqi Freedom;

			(1318)honors the

			 memory of Corporal Theodore A. Bowling, 25, of Casselberry, Florida, who died

			 on November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1319)honors the

			 memory of Lance Corporal Kyle W. Burns, 20, of Laramie, Wyoming, who died on

			 November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1320)honors the

			 memory of Specialist Thomas K. Doerflinger, 20, of Silver Spring, Maryland, who

			 died on November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1321)honors the

			 memory of Corporal Peter J. Giannopoulos, 22, of Inverness, Illinois, who died

			 on November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1322)honors the

			 memory of Staff Sergeant Theodore S. Sam Holder II, 27, of

			 Littleton, Colorado, who died on November 11, 2004, in service to the United

			 States in Operation Iraqi Freedom;

			(1323)honors the

			 memory of Staff Sergeant Sean P. Huey, 28, of Fredericktown, Pennsylvania, who

			 died on November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1324)honors the

			 memory of Lance Corporal Justin D. Reppuhn, 20, of Hemlock, Michigan, who died

			 on November 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1325)honors the

			 memory of Lance Corporal Nicholas H. Anderson, 19, of Las Vegas, Nevada, who

			 died on November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1326)honors the

			 memory of Corporal Nathan R. Anderson, 22, of Howard, Ohio, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1327)honors the

			 memory of Lance Corporal David M. Branning, 21, of Cockeysville, Maryland, who

			 died on November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1328)honors the

			 memory of First Lieutenant Edward D. Iwan, 28, of Albion, Nebraska, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1329)honors the

			 memory of Corporal Jarrod L. Maher, 21, of Imogene, Iowa, who died on November

			 12, 2004, in service to the United States in Operation Iraqi Freedom;

			(1330)honors the

			 memory of Sergeant James C. J.C. Matteson, 23, of

			 Jamestown/Celoron, New York, who died on November 12, 2004, in service to the

			 United States in Operation Iraqi Freedom;

			(1331)honors the

			 memory of Lance Corporal Brian A. Medina, 20, of Woodbridge, Virginia, who died

			 on November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1332)honors the

			 memory of Corporal Brian P. Prening, 24, of Sheboygan, Wisconsin, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1333)honors the

			 memory of Sergeant Jonathan B. Shields, 25, of Atlanta, Georgia, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1334)honors the

			 memory of Sergeant Morgan W. Strader, 23, of Croosville, Indiana, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1335)honors the

			 memory of Specialist Raymond L. White, 22, of Elwood, Indiana, who died on

			 November 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1336)honors the

			 memory of Lance Corporal Benjamin S. Bryan, 23, of Lumberton, North Carolina,

			 who died on November 13, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1337)honors the

			 memory of Corporal Kevin J. Dempsey, 23, of Monroe, Connecticut, who died on

			 November 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1338)honors the

			 memory of Sergeant Catalin D. Dima, 36, of White Lake, New York, who died on

			 November 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1339)honors the

			 memory of Lance Corporal Justin M. Ellsworth, 20, of Mount Pleasant, Michigan,

			 who died on November 13, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1340)honors the

			 memory of Private First Class Cole W. Larsen, 19, of Canyon Country,

			 California, who died on November 13, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1341)honors the

			 memory of Lance Corporal Victor R. Lu, 22, of Los Angeles, California, who died

			 on November 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1342)honors the

			 memory of Lance Corporal Justin D. McLeese, 19, of Covington, Louisiana, who

			 died on November 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1343)honors the

			 memory of Sergeant Byron W. Norwood, 25, of Pflugerville, Texas, who died on

			 November 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1344)honors the

			 memory of Captain Sean P. Sims, 32, of El Paso, Texas, who died on November 13,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(1345)honors the

			 memory of Specialist Jose A. Velez, 23, of Lubbock, Texas, who died on November

			 13, 2004, in service to the United States in Operation Iraqi Freedom;

			(1346)honors the

			 memory of Corporal Dale A. Burger, Jr., 21, of Port Deposit, Maryland, who died

			 on November 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1347)honors the

			 memory of Lance Corporal George J. Payton, 20, of Culver City, California, who

			 died on November 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1348)honors the

			 memory of Corporal Andres H. Perez, 21, of Santa Cruz, California, who died on

			 November 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1349)honors the

			 memory of Corporal Nicholas L. Ziolkowski, 22, of Towson, Maryland, who died on

			 November 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1350)honors the

			 memory of Lance Corporal Jeramy A. Ailes, 22, of Gilroy, California, who died

			 on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1351)honors the

			 memory of Lance Corporal Travis R. Desiato, 19, of Bedford, Massachusetts, who

			 died on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1352)honors the

			 memory of Private First Class Isaiah R. Hunt, 20, of Suamico (Green Bay),

			 Wisconsin, who died on November 15, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1353)honors the

			 memory of Lance Corporal Shane E. Kielion, 23, of La Vista, Nebraska, who died

			 on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1354)honors the

			 memory of Lance Corporal William L. Miller, 22, of Pearland, Texas, who died on

			 November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1355)honors the

			 memory of Lance Corporal Bradley L. Parker, 19, of Marion, West Virginia, who

			 died on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1356)honors the

			 memory of Sergeant Rafael Peralta, 25, of San Diego, California, who died on

			 November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1357)honors the

			 memory of Captain Patrick Marc M. Rapicault, 34, of St. Augustine, Florida, who

			 died on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1358)honors the

			 memory of Corporal Marc T. Ryan, 25, of Gloucester City, New Jersey, who died

			 on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1359)honors the

			 memory of Lance Corporal Antoine D. Smith, 22, of Orlando, Florida, who died on

			 November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1360)honors the

			 memory of Lance Corporal James E. Swain, 20, of Kokomo, Indiana, who died on

			 November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1361)honors the

			 memory of Corporal Lance M. Thompson, 21, of Marion/Upland, Indiana, who died

			 on November 15, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1362)honors the

			 memory of Staff Sergeant Marshall H. Caddy, 27, of Nags Head, North Carolina,

			 who died on November 16, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1363)honors the

			 memory of Private First Class Jose Ricardo Flores-Mejia, 21, of Santa Clarita,

			 California, who died on November 16, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1364)honors the

			 memory of Sergeant Christopher T. Heflin, 26, of Paducah, Kentucky, who died on

			 November 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1365)honors the

			 memory of Specialist Daniel James McConnell, 27, of Duluth, Minnesota, who died

			 on November 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1366)honors the

			 memory of Lance Corporal Louis W. Qualls, 20, of Temple, Texas, who died on

			 November 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1367)honors the

			 memory of First Lieutenant Luke C. Wullenwaber, 24, of Lewiston, Idaho, who

			 died on November 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1368)honors the

			 memory of Lance Corporal Michael Wayne Hanks, 22, of Gregory, Michigan, who

			 died on November 17, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1369)honors the

			 memory of Lance Corporal Luis A. Figueroa, 21, of Los Angeles, California, who

			 died on November 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1370)honors the

			 memory of Sergeant Joseph M. Nolan, 27, of Philadelphia, Pennsylvania, who died

			 on November 18, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1371)honors the

			 memory of Corporal Bradley Thomas Arms, 20, of Charlottesville, Virginia, who

			 died on November 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1372)honors the

			 memory of Lance Corporal Demarkus D. Brown, 22, of Martinsville, Virginia, who

			 died on November 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1373)honors the

			 memory of Lance Corporal Michael A. Downey, 21, of Phoenix, Arizona, who died

			 on November 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1374)honors the

			 memory of Lance Corporal Dimitrios Gavriel, 29, of New York, New York, who died

			 on November 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1375)honors the

			 memory of Lance Corporal Phillip G. West, 19, of American Canyon, California,

			 who died on November 19, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1376)honors the

			 memory of Sergeant Jack Bryant, Jr., 23, of Dale City, Virginia, who died on

			 November 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1377)honors the

			 memory of Corporal Joseph J. Heredia, 22, of Santa Maria, California, who died

			 on November 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1378)honors the

			 memory of Specialist David L. Roustum, 22, of Orchard Park/W. Seneca, New York,

			 who died on November 20, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1379)honors the

			 memory of Lance Corporal Joseph T. Welke, 20, of Rapid City, South Dakota, who

			 died on November 20, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1380)honors the

			 memory of Sergeant Michael C. O'Neill, 22, of Mansfield, Ohio, who died on

			 November 21, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1381)honors the

			 memory of Corporal Michael R. Cohen, 23, of Jacobus, Pennsylvania, who died on

			 November 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1382)honors the

			 memory of Specialist Blain M. Ebert, 22, of Washtucna, Washington, who died on

			 November 22, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1383)honors the

			 memory of Sergeant Benjamin C. Edinger, 24, of Green Bay, Wisconsin, who died

			 on November 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1384)honors the

			 memory of Specialist Sergio R. Diaz Varela, 21, of Lomita, California, who died

			 on November 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1385)honors the

			 memory of Corporal Jacob R. Fleischer, 25, of St. Louis, Missouri, who died on

			 November 24, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1386)honors the

			 memory of Corporal Dale E. Fracker, Jr., 23, of Apple Valley, California, who

			 died on November 24, 2004, in service to the United States in Operation

			 Enduring Freedom;

			(1387)honors the

			 memory of Sergeant Nicholas S. Nolte, 25, of Falls City, Nebraska, who died on

			 November 24, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1388)honors the

			 memory of Private First Class Ryan J. Cantafio, 22, of Beaver Dam, Wisconsin,

			 who died on November 25, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1389)honors the

			 memory of Lance Corporal Jeffery Scott Holmes, 20, of Hartford/White River

			 Jct., Vermont, who died on November 25, 2004, in service to the United States

			 in Operation Iraqi Freedom;

			(1390)honors the

			 memory of Corporal Gentian Marku, 22, of Warren, Michigan, who died on November

			 25, 2004, in service to the United States in Operation Iraqi Freedom;

			(1391)honors the

			 memory of Lance Corporal Bradley M. Faircloth, 20, of Mobile, Alabama, who died

			 on November 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1392)honors the

			 memory of Private Brian K. Grant, 31, of Dallas, Texas, who died on November

			 26, 2004, in service to the United States in Operation Iraqi Freedom;

			(1393)honors the

			 memory of Lance Corporal David B. Houck, 25, of Winston Salem, North Carolina,

			 who died on November 26, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1394)honors the

			 memory of Private First Class Harrison J. Meyer, 20, of Worthington, Ohio, who

			 died on November 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1395)honors the

			 memory of Lance Corporal Jordan D. Winkler, 19, of Tulsa, Oklahoma, who died on

			 November 26, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1396)honors the

			 memory of Corporal Kirk J. Bosselmann, 21, of Napa, California, who died on

			 November 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1397)honors the

			 memory of Specialist Jeremy E. Christensen, 27, of Albuquerque, New Mexico, who

			 died on November 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1398)honors the

			 memory of Chief Warrant Officer Travis W. Grogan, 31, of Virginia Beach,

			 Virginia, who died on November 27, 2004, in service to the United States in

			 Operation Enduring Freedom;

			(1399)honors the

			 memory of Lance Corporal Joshua E. Lucero, 19, of Tucson, Arizona, who died on

			 November 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1400)honors the

			 memory of Lieutenant Colonel Michael J. McMahon, 41, of West Hartford,

			 Connecticut, who died on November 27, 2004, in service to the United States in

			 Operation Enduring Freedom;

			(1401)honors the

			 memory of Specialist Harley D.R. Miller, 21, of Spokane, Washington, who died

			 on November 27, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1402)honors the

			 memory of Sergeant Michael A. Smith, 24, of Camden, Arkansas, who died on

			 November 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1403)honors the

			 memory of Private First Class Stephen C. Benish, 20, of Clark, New Jersey, who

			 died on November 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1404)honors the

			 memory of Lance Corporal Adam R. Brooks, 20, of Manchester, New Hampshire, who

			 died on November 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1405)honors the

			 memory of Lance Corporal Charles A. Hanson, Jr., 22, of Panacea, Florida, who

			 died on November 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1406)honors the

			 memory of Sergeant Carl W. Lee, 23, of Oklahoma City, Oklahoma, who died on

			 November 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1407)honors the

			 memory of Sergeant Trinidad R. Martinezluis, 22, of Los Angeles, California,

			 who died on November 28, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1408)honors the

			 memory of Staff Sergeant Michael B. Shackelford, 25, of Grand Junction,

			 Colorado, who died on November 28, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1409)honors the

			 memory of Specialist Daryl A. Davis, 20, of Orlando, Florida, who died on

			 November 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1410)honors the

			 memory of Sergeant Christian P. Engeldrum, 39, of Bronx, New York, who died on

			 November 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1411)honors the

			 memory of Specialist Erik W. Hayes, 24, of Harney/Cascade, Maryland, who died

			 on November 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1412)honors the

			 memory of Lance Corporal Blake A. Magaoay, 20, of Pearl City, Hawaii, who died

			 on November 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1413)honors the

			 memory of Private First Class Wilfredo F. Urbina, 29, of Baldwin, New York, who

			 died on November 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1414)honors the

			 memory of Sergeant Pablo A. Calderon, 26, of Brooklyn, New York, who died on

			 November 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1415)honors the

			 memory of Sergeant Jose Guereca, Jr., 24, of Stafford/Missouri City, Texas, who

			 died on November 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1416)honors the

			 memory of Specialist David M. Fisher, 21, of Watervliet/Green Island, New York,

			 who died on December 1, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1417)honors the

			 memory of Corporal Zachary A. Kolda, 23, of Corpus Christi, Texas, who died on

			 December 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1418)honors the

			 memory of Gunnery Sergeant Javier Obleas-Prado Pena, 36, of Falls Church,

			 Virginia, who died on December 1, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1419)honors the

			 memory of Corporal Bryan S. Wilson, 22, of Otterbein, Indiana, who died on

			 December 1, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1420)honors the

			 memory of Specialist Isaac E. Diaz, 26, of Rio Hondo, Texas, who died on

			 December 2, 2004, in service to the United States in Operation Enduring

			 Freedom;

			(1421)honors the

			 memory of Private First Class George Daniel Harrison, 22, of Knoxville,

			 Tennessee, who died on December 2, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1422)honors the

			 memory of Staff Sergeant Henry E. Irizarry, 38, of Bronx, New York, who died on

			 December 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1423)honors the

			 memory of Corporal Binh N. Le, 20, of Alexandria, Virginia, who died on

			 December 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1424)honors the

			 memory of Specialist David P. Mahlenbrock, 20, of Maple Shade, New Jersey, who

			 died on December 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1425)honors the

			 memory of Corporal Matthew A. Wyatt, 21, of Millstadt, Illinois, who died on

			 December 3, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1426)honors the

			 memory of Corporal Joseph O. Behnke, 45, of Brooklyn, New York, who died on

			 December 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1427)honors the

			 memory of Sergeant Michael L. Boatright, 24, of Whitesboro, Texas, who died on

			 December 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1428)honors the

			 memory of Sergeant Cari Anne Gasiewicz, 28, of Depew/Cheektowaga, New York, who

			 died on December 4, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1429)honors the

			 memory of Sergeant David A. Mitts, 24, of Hammond, Oregon, who died on December

			 4, 2004, in service to the United States in Operation Iraqi Freedom;

			(1430)honors the

			 memory of Staff Sergeant Salamo J. Tuialuuluu, 23, of Pago Pago, American

			 Samoa, who died on December 4, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1431)honors the

			 memory of Staff Sergeant Kyle A. Eggers, 27, of Euless, Texas, who died on

			 December 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1432)honors the

			 memory of Specialist Edwin William Roodhouse, 36, of San Jose, California, who

			 died on December 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1433)honors the

			 memory of Staff Sergeant Marvin Lee Trost III, 28, of Goshen, Indiana, who died

			 on December 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1434)honors the

			 memory of Private First Class Andrew M. Ward, 25, of Kirkland, Washington, who

			 died on December 5, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1435)honors the

			 memory of Sergeant First Class Todd Clayton Gibbs, 37, of Lufkin, Texas, who

			 died on December 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1436)honors the

			 memory of Corporal In C. Kim, 23, of Warren, Michigan, who died on December 7,

			 2004, in service to the United States in Operation Iraqi Freedom;

			(1437)honors the

			 memory of Captain Mark N. Stubenhofer, 30, of Springfield, Virginia, who died

			 on December 7, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1438)honors the

			 memory of Sergeant Arthur C. Williams IV, 31, of Edgewater, Florida, who died

			 on December 8, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1439)honors the

			 memory of Private First Class Christopher S. Adlesperger, 20, of Albuquerque,

			 New Mexico, who died on December 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1440)honors the

			 memory of Chief Warrant Officer Patrick D. Leach, 39, of Rock Hill, South

			 Carolina, who died on December 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1441)honors the

			 memory of Corporal Kyle J. Renehan, 21, of Oxford, Pennsylvania, who died on

			 December 9, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1442)honors the

			 memory of First Lieutenant Andrew C. Shields, 25, of Campobello, South

			 Carolina, who died on December 9, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1443)honors the

			 memory of Specialist Robert W. Hoyt, 21, of Ashford, Connecticut, who died on

			 December 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1444)honors the

			 memory of Lance Corporal Gregory P. Rund, 21, of Littleton, Colorado, who died

			 on December 11, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1445)honors the

			 memory of Lance Corporal Jeffery S. Blanton, 23, of Fayetteville, Georgia, who

			 died on December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1446)honors the

			 memory of Staff Sergeant Melvin L. Blazer, 38, of Moore, Oklahoma, who died on

			 December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1447)honors the

			 memory of Corporal Jason S. Clairday, 21, of Camp Fulton, Arkansas, who died on

			 December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1448)honors the

			 memory of Lance Corporal Joshua W. Dickinson, 25, of Pasco, Florida, who died

			 on December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1449)honors the

			 memory of Sergeant Jeffrey L. Kirk, 24, of Baton Rouge, Louisiana, who died on

			 December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1450)honors the

			 memory of Lance Corporal Hilario F. Lopez, 22, of Ingleside, Texas, who died on

			 December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1451)honors the

			 memory of Private First Class Joshua A. Ramsey, 19, of Defiance, Ohio, who died

			 on December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1452)honors the

			 memory of Corporal Ian W. Stewart, 21, of Lake Hughes, California, who died on

			 December 12, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1453)honors the

			 memory of Sergeant Tina Safaira Time, 22, of Tucson, Arizona, who died on

			 December 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1454)honors the

			 memory of Private First Class Brent T. Vroman, 21, of Oshkosh, Wisconsin, who

			 died on December 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1455)honors the

			 memory of Lance Corporal Richard D. Warner, 22, of Waukesha, Wisconsin, who

			 died on December 13, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1456)honors the

			 memory of Corporal Michael D. Anderson, 21, of Modesto, California, who died on

			 December 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1457)honors the

			 memory of Specialist Victor A. Martinez, 21, of Bronx, New York, who died on

			 December 14, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1458)honors the

			 memory of Lance Corporal Franklin A. Sweger, 24, of San Antonio, Texas, who

			 died on December 16, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1459)honors the

			 memory of Staff Sergeant Donald B. Farmer, 33, of Zion, Illinois, who died on

			 December 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1460)honors the

			 memory of Sergeant Barry K. Meza, 23, of League City, Texas, who died on

			 December 19, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1461)honors the

			 memory of Private First Class Lionel Ayro, 22, of Jeanerette, Louisiana, who

			 died on December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1462)honors the

			 memory of Chief Petty Officer Joel Egan Baldwin, 37, of Arlington, Virginia,

			 who died on December 21, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1463)honors the

			 memory of Specialist Jonathan Castro, 21, of Corona, California, who died on

			 December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1464)honors the

			 memory of Specialist Thomas John Dostie, 20, of Somerville, Maine, who died on

			 December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1465)honors the

			 memory of Specialist Cory Michael Hewitt, 26, of Stewart, Tennessee, who died

			 on December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1466)honors the

			 memory of Captain William W. Jacobsen, Jr., 31, of Charlotte, North Carolina,

			 who died on December 21, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1467)honors the

			 memory of Staff Sergeant Robert S. Johnson, 23, of Castro Valley, California,

			 who died on December 21, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1468)honors the

			 memory of Sergeant First Class Paul D. Karpowich, 30, of Bridgeport,

			 Pennsylvania, who died on December 21, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1469)honors the

			 memory of Specialist Nicholas C. Nick Mason, 20, of King George,

			 Virginia, who died on December 21, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1470)honors the

			 memory of Staff Sergeant Julian S. Melo, 47, of Brooklyn, New York, who died on

			 December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1471)honors the

			 memory of Sergeant Major Robert D. O'Dell, 38, of Manassas, Virginia, who died

			 on December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1472)honors the

			 memory of Lance Corporal Neil D. Petsche, 21, of Lena, Illinois, who died on

			 December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1473)honors the

			 memory of Sergeant Lynn Robert Poulin, Sr., 47, of Freedom, Maine, who died on

			 December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1474)honors the

			 memory of Sergeant David A. Ruhren, 20, of North Stafford, Virginia, who died

			 on December 21, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1475)honors the

			 memory of Staff Sergeant Darren D. VanKomen, 33, of Bluefield, West Virginia,

			 who died on December 21, 2004, in service to the United States in Operation

			 Iraqi Freedom;

			(1476)honors the

			 memory of First Lieutenant Christopher W. Barnett, 32, of Baton Rouge,

			 Louisiana, who died on December 23, 2004, in service to the United States in

			 Operation Iraqi Freedom;

			(1477)honors the

			 memory of Lance Corporal Eric Hillenburg, 21, of Indianapolis, Indiana, who

			 died on December 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1478)honors the

			 memory of Lance Corporal James R. Phillips, 21, of Hillsboro, Florida, who died

			 on December 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1479)honors the

			 memory of Corporal Raleigh C. Smith, 21, of Troy, Lincoln County, Montana, who

			 died on December 23, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1480)honors the

			 memory of Staff Sergeant Todd D. Olson, 36, of Loyal, Wisconsin, who died on

			 December 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1481)honors the

			 memory of Specialist Jose A. Rivera-Serrano, 26, of Mayaguez, Puerto Rico, who

			 died on December 27, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1482)honors the

			 memory of Seaman Pablito Pena Briones, Jr., 22, of Anaheim, California, who

			 died on December 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1483)honors the

			 memory of Staff Sergeant Jason A. Lehto, 31, of Mount Clemens, Michigan, who

			 died on December 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1484)honors the

			 memory of Staff Sergeant Nathaniel J. Nyren, 31, of Reston, Virginia, who died

			 on December 28, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1485)honors the

			 memory of Specialist Craig L. Nelson, 21, of Bossier City, Louisiana, who died

			 on December 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1486)honors the

			 memory of Private First Class Oscar Sanchez, 19, of Modesto, California, who

			 died on December 29, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1487)honors the

			 memory of Sergeant Damien T. Ficek, 26, of Pullman, Washington, who died on

			 December 30, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1488)honors the

			 memory of Lance Corporal Jason E. Smith, 21, of Phoenix, Arizona, who died on

			 December 31, 2004, in service to the United States in Operation Iraqi

			 Freedom;

			(1489)honors the

			 memory of Specialist Jeff LeBrun, 21, of Buffalo, New York, who died on January

			 1, 2005, in service to the United States in Operation Iraqi Freedom;

			(1490)honors the

			 memory of Lance Corporal Brian P. Parrello, 19, of West Milford, New Jersey,

			 who died on January 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1491)honors the

			 memory of Sergeant First Class Pedro A. Munoz, 47, of Aquada, Puerto Rico, who

			 died on January 2, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1492)honors the

			 memory of Sergeant Thomas E. Houser, 22, of Council Bluffs, Iowa, who died on

			 January 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1493)honors the

			 memory of Sergeant Jeremy R. Wright, 31, of Shelbyville, Indiana, who died on

			 January 3, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1494)honors the

			 memory of Specialist Jimmy D. Buie, 44, of Floral, Arkansas, who died on

			 January 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1495)honors the

			 memory of Private Cory R. Depew, 21, of Beech Grove, Indiana, who died on

			 January 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1496)honors the

			 memory of Specialist Joshua S. Marcum, 33, of Evening Shade, Arkansas, who died

			 on January 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1497)honors the

			 memory of Specialist Jeremy W. McHalffey, 28, of Mabelvale, Arkansas, who died

			 on January 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1498)honors the

			 memory of Sergeant Bennie J. Washington, 25, of Atlanta, Georgia, who died on

			 January 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1499)honors the

			 memory of Private First Class Curtis L. Wooten III, 20, of Spanaway,

			 Washington, who died on January 4, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1500)honors the

			 memory of Sergeant Christopher J. Babin, 27, of Houma, Louisiana, who died on

			 January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1501)honors the

			 memory of Specialist Bradley J. Bergeron, 25, of Houma, Louisiana, who died on

			 January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1502)honors the

			 memory of Lance Corporal Julio C. Cisneros-Alvarez, 22, of Pharr, Texas, who

			 died on January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1503)honors the

			 memory of Sergeant First Class Kurt J. Comeaux, 34, of Raceland, Louisiana, who

			 died on January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1504)honors the

			 memory of Sergeant Zachariah Scott Davis, 25, of Spiro, Oklahoma, who died on

			 January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1505)honors the

			 memory of Specialist Huey P.L. Fassbender, 24, of LaPlace, Louisiana, who died

			 on January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1506)honors the

			 memory of Specialist Armand L. Frickey, 20, of Houma, Louisiana, who died on

			 January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1507)honors the

			 memory of Specialist Warren A. Murphy, 29, of Marrero, Louisiana, who died on

			 January 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1508)honors the

			 memory of Private First Class Kenneth G. Vonronn, 20, of Bloomingburg, New

			 York, who died on January 6, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1509)honors the

			 memory of Private First Class Daniel F. Guastaferro, 27, of Las Vegas, Nevada,

			 who died on January 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1510)honors the

			 memory of Corporal Joseph E. Fite, 23, of Round Rock, Texas, who died on

			 January 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1511)honors the

			 memory of Specialist Dwayne James McFarlane, Jr., 20, of Cass Lake, Minnesota,

			 who died on January 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1512)honors the

			 memory of Staff Sergeant William F. Manuel, 34, of Kinder, Louisiana, who died

			 on January 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1513)honors the

			 memory of Sergeant Robert Wesley Sweeney III, 22, of Pineville, Louisiana, who

			 died on January 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1514)honors the

			 memory of Specialist Michael J. Smith, 24, of Media, Pennsylvania, who died on

			 January 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1515)honors the

			 memory of Private First Class Gunnar D. Becker, 19, of Forestburg, South

			 Dakota, who died on January 13, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1516)honors the

			 memory of Lance Corporal Matthew W. Holloway, 21, of Fulton, Texas, who died on

			 January 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1517)honors the

			 memory of Sergeant First Class Brian A. Mack, 36, of Phoenix, Arizona, who died

			 on January 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1518)honors the

			 memory of Lance Corporal Juan Rodrigo Rodriguez Velasco, 23, of Laredo/El

			 Cenizo, Texas, who died on January 13, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1519)honors the

			 memory of Corporal Paul C. Holter III, 21, of Corpus Christi, Texas, who died

			 on January 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1520)honors the

			 memory of Sergeant Jayton D. Patterson, 26, of Wakefield/Sedley, Virginia, who

			 died on January 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1521)honors the

			 memory of Sergeant Nathaniel T. Swindell, 24, of Bronx, New York, who died on

			 January 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1522)honors the

			 memory of Specialist Alain L. Kamolvathin, 21, of Blairstown, New Jersey, who

			 died on January 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1523)honors the

			 memory of Private First Class Jesus Fonseca, 19, of Marietta, Georgia, who died

			 on January 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1524)honors the

			 memory of Private First Class George R. Geer, 27, of Cortez, Colorado, who died

			 on January 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1525)honors the

			 memory of Private First Class Francis C. Obaji, 21, of Queens Village, New

			 York, who died on January 17, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1526)honors the

			 memory of Staff Sergeant Thomas E. Vitagliano, 33, of New Haven, Connecticut,

			 who died on January 17, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1527)honors the

			 memory of Captain Christopher J. Sullivan, 29, of Princeton, Massachusetts, who

			 died on January 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1528)honors the

			 memory of Sergeant Kyle William Childress, 29, of Terre Haute, Indiana, who

			 died on January 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1529)honors the

			 memory of Captain Joe Fenton Lusk II, 25, of Reedley, California, who died on

			 January 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1530)honors the

			 memory of First Lieutenant Nainoa K. Hoe, 27, of Kailua, Hawaii, who died on

			 January 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1531)honors the

			 memory of Staff Sergeant Jose C. Rangel, 43, of Fresno, California, who died on

			 January 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1532)honors the

			 memory of Sergeant Leonard W. Adams, 42, of Mooresville, North Carolina, who

			 died on January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1533)honors the

			 memory of Sergeant Michael C. Carlson, 22, of St. Paul, Minnesota, who died on

			 January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1534)honors the

			 memory of Private First Class Jesus A. Leon-Perez, 20, of Houston, Texas, who

			 died on January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1535)honors the

			 memory of Sergeant Javier Marin, Jr., 29, of Mission, Texas, who died on

			 January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1536)honors the

			 memory of Staff Sergeant Joseph W. Stevens, 26, of Sacramento, California, who

			 died on January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1537)honors the

			 memory of Sergeant Brett D. Swank, 21, of Northumberland Co., Pennsylvania, who

			 died on January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1538)honors the

			 memory of Specialist Viktar V. Yolkin, 24, of Spring Branch, Texas, who died on

			 January 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1539)honors the

			 memory of Captain Paul C. Alaniz, 32, of Corpus Christi, Texas, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1540)honors the

			 memory of Staff Sergeant Brian D. Bland, 26, of Newcastle/Weston, Wyoming, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1541)honors the

			 memory of Corporal Jonathan W. Bowling, 23, of Patrick, Virginia, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1542)honors the

			 memory of Specialist Taylor J. Burk, 21, of Amarillo, Texas, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1543)honors the

			 memory of Lance Corporal Jonathan Edward Etterling, 22, of Wheelersburg, Ohio,

			 who died on January 26, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1544)honors the

			 memory of Sergeant Michael W. Finke, Jr., 28, of Wadsworth/Huron, Ohio, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1545)honors the

			 memory of First Lieutenant Travis J. Fuller, 26, of Granville, Massachusetts,

			 who died on January 26, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1546)honors the

			 memory of Corporal Timothy M. Gibson, 23, of Merrimack/Hillsborough, New

			 Hampshire, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1547)honors the

			 memory of Corporal Richard A. Gilbert, Jr., 26, of Dayton/Montgomery, Ohio, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1548)honors the

			 memory of Captain Lyle L. Gordon, 30, of Midlothian, Texas, who died on January

			 26, 2005, in service to the United States in Operation Iraqi Freedom;

			(1549)honors the

			 memory of Corporal Kyle J. Grimes, 21, of Northampton, Pennsylvania, who died

			 on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1550)honors the

			 memory of Lance Corporal Tony L. Hernandez, 22, of Canyon Lake, Texas, who died

			 on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1551)honors the

			 memory of Lance Corporal Brian C. Hopper, 21, of Wynne, Arkansas, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1552)honors the

			 memory of Petty Officer Third Class John Daniel House, 28, of Ventura,

			 California, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1553)honors the

			 memory of Lance Corporal Saeed Jafarkhani-Torshizi, Jr., 24, of Fort Worth,

			 Texas, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1554)honors the

			 memory of Corporal Stephen P. Johnson, 24, of Covina, California, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1555)honors the

			 memory of Corporal Sean P. Kelly, 23, of Pitman/Gloucester, New Jersey, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1556)honors the

			 memory of Staff Sergeant Dexter S. Kimble, 30, of Houston, Texas, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1557)honors the

			 memory of Sergeant William S. Kinzer, Jr., 27, of Hendersonville, North

			 Carolina, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1558)honors the

			 memory of Lance Corporal Allan Klein, 34, of Clinton Township, Michigan, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1559)honors the

			 memory of Corporal Timothy A. Knight, 22, of Brooklyn, Ohio, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1560)honors the

			 memory of Lance Corporal Karl R. Linn, 20, of Chesterfield, Virginia, who died

			 on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1561)honors the

			 memory of Lance Corporal Fred L. Maciel, 20, of Spring, Texas, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1562)honors the

			 memory of Corporal Nathaniel K. Moore, 22, of Champaign, Illinois, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1563)honors the

			 memory of Corporal James Lee Moore, 24, of Roseburg, Oregon, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1564)honors the

			 memory of Lance Corporal Mourad Ragimov, 20, of San Diego, California, who died

			 on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1565)honors the

			 memory of Lance Corporal Rhonald Dain Rairdan, 20, of Castroville/San Antonio,

			 Texas, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1566)honors the

			 memory of Lance Corporal Hector Ramos, 20, of Aurora, Illinois, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1567)honors the

			 memory of Lance Corporal Gael Saintvil, 24, of Orlando/Orange, Florida, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1568)honors the

			 memory of Corporal Nathan A. Schubert, 22, of Cherokee, Iowa, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1569)honors the

			 memory of Lance Corporal Darrell J. Schumann, 25, of Hampton, Virginia, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1570)honors the

			 memory of First Lieutenant Dustin M. Shumney, 30, of Benicia/Vallejo,

			 California, who died on January 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1571)honors the

			 memory of Corporal Matthew R. Smith, 24, of West Valley City, Utah, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1572)honors the

			 memory of Lance Corporal Joseph B. Spence, 24, of Scotts Valley, California,

			 who died on January 26, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1573)honors the

			 memory of Lance Corporal Michael L. Starr, Jr., 21, of Baltimore, Maryland, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1574)honors the

			 memory of Sergeant Jesse W. Strong, 24, of Irasburg, Vermont, who died on

			 January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1575)honors the

			 memory of Corporal Christopher L. Weaver, 24, of Fredericksburg, Virginia, who

			 died on January 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1576)honors the

			 memory of Corporal Jonathan S. Beatty, 22, of Streator, Illinois, who died on

			 January 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1577)honors the

			 memory of Private First Class Kevin M. Luna, 26, of Oxnard, California, who

			 died on January 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1578)honors the

			 memory of Captain Orlando A. Bonilla, 27, of Killeen, Texas, who died on

			 January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1579)honors the

			 memory of Private First Class Stephen A. Castellano, 21, of Long Beach,

			 California, who died on January 28, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1580)honors the

			 memory of Specialist Michael S. Evans II, 22, of Marrero, Louisiana, who died

			 on January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1581)honors the

			 memory of Sergeant Andrew K. Farrar, Jr., 31, of Weymouth, Massachusetts, who

			 died on January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1582)honors the

			 memory of Chief Warrant Officer Charles S. Jones, 34, of Lawtey, Florida, who

			 died on January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1583)honors the

			 memory of Specialist Christopher J. Ramsey, 20, of Batchelor, Louisiana, who

			 died on January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1584)honors the

			 memory of Staff Sergeant Jonathan Ray Reed, 25, of Krotz Springs/Opelousa,

			 Louisiana, who died on January 28, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1585)honors the

			 memory of Staff Sergeant Joseph E. Rodriguez, 25, of Las Cruces, New Mexico,

			 who died on January 28, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1586)honors the

			 memory of Specialist Lyle W. Rymer II, 24, of Fort Smith, Arkansas, who died on

			 January 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1587)honors the

			 memory of Sergeant First Class Mickey E. Zaun, 27, of Brooklyn Park, Minnesota,

			 who died on January 28, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1588)honors the

			 memory of Civilian Barbara Heald, 60, of Stamford, Connecticut, who died on

			 January 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1589)honors the

			 memory of Lieutenant Commander Edward E. Jack, 51, of Detroit, Michigan, who

			 died on January 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1590)honors the

			 memory of Sergeant Lindsey T. James, 23, of Urbana, Missouri, who died on

			 January 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1591)honors the

			 memory of Lieutenant Commander Keith Edward Taylor, 47, of Irvine, California,

			 who died on January 29, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1592)honors the

			 memory of Private First Class James H. Miller IV, 22, of Cincinnati, Ohio, who

			 died on January 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1593)honors the

			 memory of Lance Corporal Nazario Serrano, 20, of Irving, Texas, who died on

			 January 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1594)honors the

			 memory of Lance Corporal Jason C. Redifer, 19, of Stuarts Draft, Virginia, who

			 died on January 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1595)honors the

			 memory of Lance Corporal Harry R. Swain IV, 21, of Cumberland, New Jersey, who

			 died on January 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1596)honors the

			 memory of Sergeant First Class Mark C. Warren, 44, of La Grande, Oregon, who

			 died on January 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1597)honors the

			 memory of Corporal Christopher E. Zimny, 27, of Cook, Illinois, who died on

			 January 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1598)honors the

			 memory of Specialist Robert T. Hendrickson, 24, of Broken Bow, Oklahoma, who

			 died on February 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1599)honors the

			 memory of Captain Sean Lee Brock, 29, of Redondo Beach, California, who died on

			 February 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1600)honors the

			 memory of Lance Corporal Sean P. Maher, 19, of Grayslake, Illinois, who died on

			 February 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1601)honors the

			 memory of Lance Corporal Richard C. Clifton, 19, of Milford, Delaware, who died

			 on February 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1602)honors the

			 memory of Sergeant First Class Sean Michael Cooley, 35, of Ocean Springs,

			 Mississippi, who died on February 3, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1603)honors the

			 memory of Sergeant Stephen R. Sherman, 27, of Neptune, New Jersey, who died on

			 February 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1604)honors the

			 memory of Staff Sergeant Steven G. Bayow, 42, of Colonia Yap, Fed. Sts. of

			 Micronesia, who died on February 4, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1605)honors the

			 memory of Sergeant Daniel Torres, 23, of Fort Worth, Texas, who died on

			 February 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1606)honors the

			 memory of Lance Corporal Travis M. Wichlacz, 22, of West Bend, Wisconsin, who

			 died on February 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1607)honors the

			 memory of Specialist Jeremy O. Allmon, 22, of Cleburne, Texas, who died on

			 February 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1608)honors the

			 memory of Staff Sergeant Zachary Ryan Wobler, 24, of Ottawa, Ohio, who died on

			 February 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1609)honors the

			 memory of Specialist Richard M. Crane, 25, of Independence, Missouri, who died

			 on February 8, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1610)honors the

			 memory of Specialist Jeffrey S. Henthorn, 25, of Choctaw, Oklahoma, who died on

			 February 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1611)honors the

			 memory of Sergeant Jessica M. Housby, 23, of Rock Island, Illinois, who died on

			 February 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1612)honors the

			 memory of Lance Corporal Richard A. Perez, Jr., 19, of Las Vegas, Nevada, who

			 died on February 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1613)honors the

			 memory of Staff Sergeant William T. Robbins, 31, of North Little Rock,

			 Arkansas, who died on February 10, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1614)honors the

			 memory of Specialist Robert A. McNail, 30, of Meridian, Mississippi, who died

			 on February 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1615)honors the

			 memory of Staff Sergeant Kristopher L. Shepherd, 26, of Lynchburg, Virginia,

			 who died on February 11, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1616)honors the

			 memory of Private First Class David J. Brangman, 20, of Lake Worth, Florida,

			 who died on February 13, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1617)honors the

			 memory of Specialist Dakotah L. Gooding, 21, of Des Moines, Iowa, who died on

			 February 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1618)honors the

			 memory of Sergeant Rene Knox, Jr., 22, of New Orleans, Louisiana, who died on

			 February 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1619)honors the

			 memory of Sergeant Chad W. Lake, 26, of Ocala, Florida, who died on February

			 13, 2005, in service to the United States in Operation Iraqi Freedom;

			(1620)honors the

			 memory of Staff Sergeant Ray Rangel, 29, of San Antonio, Texas, who died on

			 February 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1621)honors the

			 memory of Sergeant First Class David J. Salie, 34, of Columbus, Georgia, who

			 died on February 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1622)honors the

			 memory of Private First Class Michael A. Arciola, 20, of Elmsford, New York,

			 who died on February 15, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1623)honors the

			 memory of Specialist Katrina Lani Bell-Johnson, 32, of Orangeburg, South

			 Carolina, who died on February 16, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1624)honors the

			 memory of Specialist Justin B. Carter, 21, of Mansfield, Missouri, who died on

			 February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1625)honors the

			 memory of Staff Sergeant Jason R. Hendrix, 28, of Freedom, California, who died

			 on February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1626)honors the

			 memory of Sergeant Timothy R. Osbey, 34, of Magnolia, Mississippi, who died on

			 February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1627)honors the

			 memory of Sergeant Adam J. Plumondore, 22, of Gresham, Oregon, who died on

			 February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1628)honors the

			 memory of Sergeant Christopher M. Pusateri, 21, of Corning, New York, who died

			 on February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1629)honors the

			 memory of Specialist Joseph A. Rahaim, 22, of Laurel, Mississippi, who died on

			 February 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1630)honors the

			 memory of Sergeant Frank B. Hernandez, 21, of Phoenix, Arizona, who died on

			 February 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1631)honors the

			 memory of Sergeant Carlos J. Gil, 30, of Orlando, Florida, who died on February

			 18, 2005, in service to the United States in Operation Iraqi Freedom;

			(1632)honors the

			 memory of Corporal Kevin Michael Clarke, 21, of Tinley Park, Illinois, who died

			 on February 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1633)honors the

			 memory of Specialist Clinton R. Gertson, 26, of Houston, Texas, who died on

			 February 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1634)honors the

			 memory of First Lieutenant Adam Malson, 23, of Rochester Hills, Michigan, who

			 died on February 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1635)honors the

			 memory of Specialist Seth R. Trahan, 20, of Crowley, Louisiana, who died on

			 February 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1636)honors the

			 memory of Staff Sergeant David F. Day, 25, of Saint Louis Park, Minnesota, who

			 died on February 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1637)honors the

			 memory of Sergeant Jesse M. Lhotka, 24, of Alexandria, Minnesota, who died on

			 February 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1638)honors the

			 memory of Corporal John T. Olson, 21, of Elk Grove Village, Illinois, who died

			 on February 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1639)honors the

			 memory of First Lieutenant Jason G. Timmerman, 24, of Cottonwood/Tracy,

			 Minnesota, who died on February 21, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1640)honors the

			 memory of Lance Corporal Trevor D. Aston, 32, of Austin, Texas, who died on

			 February 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1641)honors the

			 memory of Sergeant Nicholas J. Olivier, 26, of Ruston, Louisiana, who died on

			 February 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1642)honors the

			 memory of Staff Sergeant Eric M. Steffeney, 28, of Waterloo, Iowa, who died on

			 February 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1643)honors the

			 memory of Staff Sergeant Alexander B. Crackel, 31, of Wilstead, nr. Bedford,

			 England, who died on February 24, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1644)honors the

			 memory of Specialist Michael S. Deem, 35, of Rockledge, Florida, who died on

			 February 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1645)honors the

			 memory of Staff Sergeant Daniel G. Gresham, 23, of Lincoln, Illinois, who died

			 on February 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1646)honors the

			 memory of Specialist Jacob C. Palmatier, 29, of Springfield, Illinois, who died

			 on February 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1647)honors the

			 memory of Specialist Adam Noel Brewer, 22, of Dewey/Bartlesville, Oklahoma, who

			 died on February 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1648)honors the

			 memory of Private First Class Colby M. Farnan, 22, of Weston, Missouri, who

			 died on February 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1649)honors the

			 memory of Private First Class Chassan S. Henry, 20, of West Palm Beach,

			 Florida, who died on February 25, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1650)honors the

			 memory of Specialist Jason L. Moski, 24, of Blackville/Wagener, South Carolina,

			 who died on February 25, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1651)honors the

			 memory of Private First Class Min-su Choi, 21, of River Vale, New Jersey, who

			 died on February 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1652)honors the

			 memory of Private Landon S. Giles, 19, of Indiana, Pennsylvania, who died on

			 February 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1653)honors the

			 memory of Lance Corporal Andrew W. Nowacki, 24, of South Euclid, Ohio, who died

			 on February 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1654)honors the

			 memory of Private First Class Danny L. Anderson, 29, of Corpus Christi, Texas,

			 who died on February 27, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1655)honors the

			 memory of Second Lieutenant Richard Brian Gienau, 29, of Longview, Iowa, who

			 died on February 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1656)honors the

			 memory of Sergeant Julio E. Negron, 28, of Pompano Beach, Florida, who died on

			 February 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1657)honors the

			 memory of Specialist Lizbeth Robles, 31, of Vega Baja, Puerto Rico, who died on

			 March 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1658)honors the

			 memory of Specialist Azhar Ali, 27, of Flushing, New York, who died on March 2,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1659)honors the

			 memory of Specialist Wai Pyoe Lwin, 27, of Queens, New York, who died on March

			 2, 2005, in service to the United States in Operation Iraqi Freedom;

			(1660)honors the

			 memory of Specialist Robert Shane Pugh, 25, of Meridian, Mississippi, who died

			 on March 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1661)honors the

			 memory of Sergeant First Class Michael D. Jones, 43, of Unity, Maine, who died

			 on March 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1662)honors the

			 memory of Sergeant First Class Donald W. Eacho, 38, of Black Creek, Wisconsin,

			 who died on March 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1663)honors the

			 memory of Sergeant Seth K. Garceau, 27, of Oelwein, Iowa, who died on March 4,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1664)honors the

			 memory of Captain Sean Grimes, 31, of Southfield, Michigan, who died on March

			 4, 2005, in service to the United States in Operation Iraqi Freedom;

			(1665)honors the

			 memory of Corporal Stephen M. McGowan, 26, of Newark, Delaware, who died on

			 March 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1666)honors the

			 memory of Specialist Adriana N. Salem, 21, of Elk Grove Village, Illinois, who

			 died on March 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1667)honors the

			 memory of Staff Sergeant Juan M. Solorio, 32, of Dallas, Texas, who died on

			 March 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1668)honors the

			 memory of Specialist Wade Michael Twyman, 27, of Vista, California, who died on

			 March 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1669)honors the

			 memory of Sergeant Andrew L. Bossert, 24, of Fountain City, Wisconsin, who died

			 on March 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1670)honors the

			 memory of Private First Class Michael W. Franklin, 22, of Coudersport,

			 Pennsylvania, who died on March 7, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1671)honors the

			 memory of Specialist Matthew A. Koch, 23, of West Henrietta, New York, who died

			 on March 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1672)honors the

			 memory of Petty Officer First Class Alec Mazur, 35, of Vernon, New York, who

			 died on March 9, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1673)honors the

			 memory of Staff Sergeant Donald D. Griffith, Jr., 29, of Mechanicsville, Iowa,

			 who died on March 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1674)honors the

			 memory of Specialist Nicholas E. Wilson, 21, of Glendale, Arizona, who died on

			 March 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1675)honors the

			 memory of Lance Corporal Joshua L. Torrence, 20, of Lexington, South Carolina,

			 who died on March 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1676)honors the

			 memory of Specialist Paul M. Heltzel, 39, of Baton Rouge, Louisiana, who died

			 on March 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1677)honors the

			 memory of Staff Sergeant Ricky A. Kieffer, 36, of Ovid, Michigan, who died on

			 March 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1678)honors the

			 memory of Staff Sergeant Shane M. Koele, 25, of Wayne, Nebraska, who died on

			 March 16, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1679)honors the

			 memory of Specialist Rocky D. Payne, 26, of Howell, Utah, who died on March 16,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1680)honors the

			 memory of Private First Class Lee A. Lewis, Jr., 28, of Norfolk, Virginia, who

			 died on March 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1681)honors the

			 memory of Specialist Jonathan A. Hughes, 21, of Lebanon, Kentucky, who died on

			 March 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1682)honors the

			 memory of Specialist Francisco G. Martinez, 20, of Fort Worth, Texas, who died

			 on March 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1683)honors the

			 memory of Sergeant Paul W. Thomason III, 37, of Talbot, Tennessee, who died on

			 March 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1684)honors the

			 memory of Lance Corporal Kevin S. Smith, 20, of Springfield, Ohio, who died on

			 March 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1685)honors the

			 memory of Specialist Travis R. Bruce, 22, of Rochester/Byron, Minnesota, who

			 died on March 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1686)honors the

			 memory of Corporal Bryan J. Richardson, 23, of Summersville, West Virginia, who

			 died on March 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1687)honors the

			 memory of Captain Michael T. Fiscus, 36, of Milford, Indiana, who died on March

			 26, 2005, in service to the United States in Operation Enduring Freedom;

			(1688)honors the

			 memory of Sergeant Lee M. Godbolt, 23, of New Orleans, Louisiana, who died on

			 March 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1689)honors the

			 memory of Specialist Brett M. Hershey, 23, of State College, Pennsylvania, who

			 died on March 26, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1690)honors the

			 memory of Master Sergeant Michael T. Hiester, 33, of Bluffton, Indiana, who

			 died on March 26, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1691)honors the

			 memory of Sergeant Isiah J. Sinclair, 31, of Natchitoches, Louisiana, who died

			 on March 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1692)honors the

			 memory of Private First Class Norman K. Snyder, 21, of Carlisle, Indiana, who

			 died on March 26, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1693)honors the

			 memory of Private First Class Samuel S. Lee, 19, of Anaheim, California, who

			 died on March 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1694)honors the

			 memory of Sergeant Kelly S. Morris, 24, of Boise, Idaho, who died on March 30,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1695)honors the

			 memory of Sergeant Kenneth L. Ridgley, 30, of Olney, Illinois, who died on

			 March 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1696)honors the

			 memory of Specialist Eric L. Toth, 21, of Edmonton, Kentucky, who died on March

			 30, 2005, in service to the United States in Operation Iraqi Freedom;

			(1697)honors the

			 memory of Warrant Officer Charles G. Wells, Jr., 32, of Montgomery, Alabama,

			 who died on March 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1698)honors the

			 memory of Sergeant First Class Robbie D. McNary, 42, of Lewistown, Montana, who

			 died on March 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1699)honors the

			 memory of Corporal Garrywesley Tan Rimes, 30, of Santa Maria, California, who

			 died on April 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1700)honors the

			 memory of Lance Corporal Tenzin Dengkhim, 19, of Falls Church, Virginia, who

			 died on April 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1701)honors the

			 memory of Staff Sergeant Ioasa F. Tavae, Jr., 29, of Pago Pago, American Samoa,

			 who died on April 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1702)honors the

			 memory of Corporal William D. Richardson, 23, of Moreno Valley, California, who

			 died on April 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1703)honors the

			 memory of Sergeant James Alexander Sherrill, 27, of Ekron, Kentucky, who died

			 on April 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1704)honors the

			 memory of Staff Sergeant Christopher W. Dill, 32, of Tonawanda, New York, who

			 died on April 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1705)honors the

			 memory of Sergeant First Class Stephen C. Kennedy, 35, of Oak Ridge, Tennessee,

			 who died on April 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1706)honors the

			 memory of Lance Corporal Jeremiah C. Kinchen, 22, of Salcha, Alaska, who died

			 on April 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1707)honors the

			 memory of Sergeant Javier J. Garcia, 25, of Crawfordville, Florida, who died on

			 April 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1708)honors the

			 memory of Specialist Glenn J. Watkins, 42, of Carlsbad, California, who died on

			 April 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1709)honors the

			 memory of Chief Warrant Officer David Ayala, 24, of New York, New York, who

			 died on April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1710)honors the

			 memory of Sergeant Major Barbaralien Banks, 41, of Harvey, Louisiana, who died

			 on April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1711)honors the

			 memory of Captain David S. Connolly, 37, of Boston, Massachusetts, who died on

			 April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1712)honors the

			 memory of Specialist Daniel J. Freeman, 20, of Cincinnati, Ohio, who died on

			 April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1713)honors the

			 memory of Sergeant Stephen C. High, 45, of Spartanburg, South Carolina, who

			 died on April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1714)honors the

			 memory of Sergeant James Shawn Lee, 26, of Mount Vernon, Indiana, who died on

			 April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1715)honors the

			 memory of Master Sergeant Edwin A. Matoscolon, 42, of Juana Diaz, Puerto Rico,

			 who died on April 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1716)honors the

			 memory of Major Edward J. Murphy, 36, of Mount Pleasant, South Carolina, who

			 died on April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1717)honors the

			 memory of Chief Warrant Officer Clint J. Prather, 32, of Cheney, Washington,

			 who died on April 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1718)honors the

			 memory of Staff Sergeant Charles R. Sanders, Jr., 29, of Charleston, Missouri,

			 who died on April 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1719)honors the

			 memory of Specialist Michael K. Spivey, 21, of Fayetteville, North Carolina,

			 who died on April 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1720)honors the

			 memory of Specialist Chrystal Gaye Stout, 23, of Travelers Rest, South

			 Carolina, who died on April 6, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1721)honors the

			 memory of Specialist Sascha Struble, 20, of Philadelphia, New York, who died on

			 April 6, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1722)honors the

			 memory of Private First Class Pendelton L. Sykes II, 25, of Chesapeake,

			 Virginia, who died on April 6, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1723)honors the

			 memory of Staff Sergeant Romanes L. Woodard, 30, of Hertford, North Carolina,

			 who died on April 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1724)honors the

			 memory of Lance Corporal Juan C. Venegas, 21, of Simi Valley, California, who

			 died on April 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1725)honors the

			 memory of Staff Sergeant Kevin Dewayne Davis, 41, of Lebanon, Oregon, who died

			 on April 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1726)honors the

			 memory of Private First Class Casey M. LaWare, 19, of Redding, California, who

			 died on April 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1727)honors the

			 memory of Corporal Tyler J. Dickens, 20, of Columbus, Georgia, who died on

			 April 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1728)honors the

			 memory of Specialist Manuel Lopez III, 20, of Cape Coral, Florida, who died on

			 April 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1729)honors the

			 memory of Specialist John W. Miller, 21, of West Burlington, Iowa, who died on

			 April 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1730)honors the

			 memory of Corporal Michael B. Lindemuth, 27, of Petoskey, Michigan, who died on

			 April 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1731)honors the

			 memory of Captain James C. Edge, 31, of Virginia Beach, Virginia, who died on

			 April 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1732)honors the

			 memory of Specialist Aleina Ramirezgonzalez, 33, of Hormigueros, Puerto Rico,

			 who died on April 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1733)honors the

			 memory of Private Aaron M. Hudson, 20, of Highland Village, Texas, who died on

			 April 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1734)honors the

			 memory of Sergeant Angelo L. Lozada, Jr., 36, of Brooklyn, New York, who died

			 on April 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1735)honors the

			 memory of Specialist Randy Lee Stevens, 21, of Swartz Creek, Michigan, who died

			 on April 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1736)honors the

			 memory of Sergeant Tromaine K. Toy, Sr., 24, of Eastville, Virginia, who died

			 on April 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1737)honors the

			 memory of Private Joseph L. Knott, 21, of Yuma, Arizona, who died on April 17,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1738)honors the

			 memory of Private First Class Steven F. Sirko, 20, of Portage, Indiana, who

			 died on April 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1739)honors the

			 memory of Private First Class Sam W. Huff, 18, of Tucson, Arizona, who died on

			 April 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1740)honors the

			 memory of Major Steven W. Thornton, 46, of Eugene, Oregon, who died on April

			 18, 2005, in service to the United States in Operation Iraqi Freedom;

			(1741)honors the

			 memory of Specialist Jacob M. Pfister, 27, of Buffalo, New York, who died on

			 April 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1742)honors the

			 memory of Private First Class Kevin S.K. Wessel, 20, of Newport, Oregon, who

			 died on April 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1743)honors the

			 memory of Corporal Kelly M. Cannan, 21, of Lowville, New York, who died on

			 April 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1744)honors the

			 memory of Lance Corporal Marty G. Mortenson, 22, of Flagstaff, Arizona, who

			 died on April 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1745)honors the

			 memory of Private First Class Robert A. Bobby Guy, 26, of

			 Willards, Maryland, who died on April 21, 2005, in service to the United States

			 in Operation Iraqi Freedom;

			(1746)honors the

			 memory of Private First Class Gavin J. Colburn, 20, of Frankfort, Ohio, who

			 died on April 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1747)honors the

			 memory of Sergeant Anthony J. Davis, Jr., 22, of Long Beach, California, who

			 died on April 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1748)honors the

			 memory of Seaman Aaron A. Kent, 28, of Portland, Oregon, who died on April 23,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1749)honors the

			 memory of Corporal Kevin William Prince, 22, of Plain City, Ohio, who died on

			 April 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1750)honors the

			 memory of Private Robert C. White III, 21, of Camden, New Jersey, who died on

			 April 23, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1751)honors the

			 memory of Specialist Robert W. Defazio, 21, of West Babylon, New York, who died

			 on April 24, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1752)honors the

			 memory of Specialist Gary W. Walters, Jr., 31, of Victoria, Texas, who died on

			 April 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1753)honors the

			 memory of First Sergeant Timmy J. Millsap, 39, of Wichita, Kansas, who died on

			 April 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1754)honors the

			 memory of Sergeant First Class Allen C. Johnson, 31, of Los Molinos,

			 California, who died on April 26, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1755)honors the

			 memory of Specialist David L. Rice, 22, of Sioux City, Iowa, who died on April

			 26, 2005, in service to the United States in Operation Iraqi Freedom;

			(1756)honors the

			 memory of Corporal Joseph S. Tremblay, 23, of New Windsor, New York, who died

			 on April 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1757)honors the

			 memory of First Lieutenant William A. Edens, 29, of Columbia, Missouri, who

			 died on April 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1758)honors the

			 memory of Sergeant Timothy Craig Kiser, 37, of Tehama, California, who died on

			 April 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1759)honors the

			 memory of Sergeant Eric Wayne Morris, 31, of Sparks, Nevada, who died on April

			 28, 2005, in service to the United States in Operation Iraqi Freedom;

			(1760)honors the

			 memory of Private First Class Robert W. Murray, Jr., 21, of Westfield, Indiana,

			 who died on April 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1761)honors the

			 memory of Specialist Ricky W. Rockholt, Jr., 28, of Winston, Oregon, who died

			 on April 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1762)honors the

			 memory of Private Charles S. Cooper, Jr., 19, of Jamestown, New York, who died

			 on April 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1763)honors the

			 memory of Private First Class Darren A. Deblanc, 20, of Evansville, Indiana,

			 who died on April 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1764)honors the

			 memory of Captain Stephen W. Frank, 29, of Lansing, Michigan, who died on April

			 29, 2005, in service to the United States in Operation Iraqi Freedom;

			(1765)honors the

			 memory of Second Lieutenant Clifford V. CC Gadsden, 25, of Red

			 Top, South Carolina, who died on April 29, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(1766)honors the

			 memory of Captain Ralph J. Jay Harting III, 28, of Union Lake,

			 Michigan, who died on April 29, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1767)honors the

			 memory of Staff Sergeant Juan de Dios Garcia-Arana, 27, of Los Angeles,

			 California, who died on April 30, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1768)honors the

			 memory of Sergeant Kenya A. Parker, 26, of Fairfield, Alabama, who died on

			 April 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1769)honors the

			 memory of Specialist Derrick Joseph Lutters, 24, of Burlington, Colorado, who

			 died on May 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1770)honors the

			 memory of Captain Kelly C. Hinz, 30, of Woodbury, Minnesota, who died on May 2,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1771)honors the

			 memory of Staff Sergeant Tommy S. Little, 47, of Aliceville, Alabama, who died

			 on May 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1772)honors the

			 memory of Sergeant John E. McGee, 36, of Columbus, Georgia, who died on May 2,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1773)honors the

			 memory of Major John C. Spahr, 42, of Cherry Hill, New Jersey, who died on May

			 2, 2005, in service to the United States in Operation Iraqi Freedom;

			(1774)honors the

			 memory of Staff Sergeant William J. Brooks, 30, of Birmingham, Alabama, who

			 died on May 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1775)honors the

			 memory of Sergeant Stephen P. Saxton, 24, of Temecula, California, who died on

			 May 3, 2005, in service to the United States in Operation Iraqi Freedom;

			(1776)honors the

			 memory of Sergeant Aaron N. Cepeda, Sr., 22, of San Antonio, Texas, who died on

			 May 7, 2005, in service to the United States in Operation Iraqi Freedom;

			(1777)honors the

			 memory of Lance Corporal Lance Tanner Graham, 26, of San Antonio, Texas, who

			 died on May 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1778)honors the

			 memory of Sergeant Michael A. Marzano, 28, of Greenville, Pennsylvania, who

			 died on May 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1779)honors the

			 memory of Lance Corporal Michael V. Postal, 21, of Glen Oaks, New York, who

			 died on May 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1780)honors the

			 memory of Petty Officer Third Class Jeffery L. Wiener, 32, of Louisville,

			 Kentucky, who died on May 7, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1781)honors the

			 memory of Corporal Dustin A. Derga, 24, of Columbus, Ohio, who died on May 8,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1782)honors the

			 memory of Sergeant Gary A. Andy Eckert, Jr., 24, of Sylvania,

			 Ohio, who died on May 8, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1783)honors the

			 memory of Specialist Steven Ray Givens, 26, of Mobile, Alabama, who died on May

			 8, 2005, in service to the United States in Operation Iraqi Freedom;

			(1784)honors the

			 memory of Staff Sergeant Thor H. Ingraham, 24, of Murrysville, Pennsylvania,

			 who died on May 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1785)honors the

			 memory of Lance Corporal Nicholas C. Kirven, 21, of Fairfax/Richmond, Virginia,

			 who died on May 8, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1786)honors the

			 memory of Private First Class Nicolas E. Messmer, 20, of Gahanna/Franklin,

			 Ohio, who died on May 8, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1787)honors the

			 memory of Lance Corporal Lawrence R. Philippon, 22, of Hartford, Connecticut,

			 who died on May 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1788)honors the

			 memory of Corporal Richard P. Schoener, 22, of Hayes, Louisiana, who died on

			 May 8, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1789)honors the

			 memory of Private First Class Stephen P. Baldwyn, 19, of Saltillo, Mississippi,

			 who died on May 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1790)honors the

			 memory of Staff Sergeant Anthony L. Goodwin, 33, of Mount Holly, New Jersey,

			 who died on May 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1791)honors the

			 memory of Lance Corporal Marcus Mahdee, 20, of Fort Walton Beach, Florida, who

			 died on May 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1792)honors the

			 memory of Lance Corporal Taylor B. Prazynski, 20, of Fairfield, Ohio, who died

			 on May 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1793)honors the

			 memory of First Sergeant Michael J. Bordelon, 37, of Morgan City, Louisiana,

			 who died on May 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1794)honors the

			 memory of Staff Sergeant Samuel Tyrone Castle, 26, of Naples, Texas, who died

			 on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1795)honors the

			 memory of Lance Corporal Wesley G. Davids, 20, of Dublin, Ohio, who died on May

			 11, 2005, in service to the United States in Operation Iraqi Freedom;

			(1796)honors the

			 memory of Private First Class Christopher R. Dixon, 18, of Columbus, Ohio, who

			 died on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1797)honors the

			 memory of Lance Corporal Nicholas B. Erdy, 21, of Williamsburg, Ohio, who died

			 on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1798)honors the

			 memory of Lance Corporal Jonathan Walter Grant, 23, of Santa Fe, New Mexico,

			 who died on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1799)honors the

			 memory of Lance Corporal Jourdan L. Grez, 24, of Harrisonburg, Virginia, who

			 died on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1800)honors the

			 memory of Staff Sergeant Kendall H. Ivy II, 28, of Galion/Crawford, Ohio, who

			 died on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1801)honors the

			 memory of Lance Corporal John T. Schmidt III, 21, of Brookfield, Connecticut,

			 who died on May 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1802)honors the

			 memory of Sergeant Andrew R. Jodon, 27, of Karthaus, Pennsylvania, who died on

			 May 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1803)honors the

			 memory of Sergeant John M. Smith, 22, of Wilmington, North Carolina, who died

			 on May 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1804)honors the

			 memory of Private First Class Kenneth E. Zeigler II, 22, of Dillsburg,

			 Pennsylvania, who died on May 12, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1805)honors the

			 memory of Private First Class Travis W. Anderson, 28, of Hooper, Colorado, who

			 died on May 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1806)honors the

			 memory of Sergeant Charles C. Gillican III, 35, of Brunswick, Georgia, who died

			 on May 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1807)honors the

			 memory of Sergeant Jacob M. Simpson, 24, of Hood River/Ashland, Oregon, who

			 died on May 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1808)honors the

			 memory of Private First Class Wesley R. Riggs, 19, of Baytown, Texas, who died

			 on May 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1809)honors the

			 memory of Sergeant Antwan L. Twan Walker, 22, of Tampa, Florida,

			 who died on May 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1810)honors the

			 memory of Private First Class Wyatt D. Eisenhauer, 26, of Pinckneyville,

			 Illinois, who died on May 19, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1811)honors the

			 memory of Sergeant Robin V. Fell, 22, of Shreveport, Louisiana, who died on May

			 19, 2005, in service to the United States in Operation Iraqi Freedom;

			(1812)honors the

			 memory of Specialist Bernard L. Sembly, 25, of Bossier City, Louisiana, who

			 died on May 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1813)honors the

			 memory of Sergeant Kurt D. Schamberg, 26, of Euclid, Ohio, who died on May 20,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1814)honors the

			 memory of Sergeant Brad A. Wentz, 21, of Gladwin, Michigan, who died on May 20,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1815)honors the

			 memory of Corporal Steven Charles Tucker, 19, of Grapevine, Texas, who died on

			 May 21, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1816)honors the

			 memory of Specialist Tyler L. Creamean, 21, of Jacksonville, Arkansas, who died

			 on May 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1817)honors the

			 memory of Sergeant Carl J. Morgain, 40, of Butler, Pennsylvania, who died on

			 May 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1818)honors the

			 memory of Sergeant Benjamin C. Morton, 24, of Wright, Kansas, who died on May

			 22, 2005, in service to the United States in Operation Iraqi Freedom;

			(1819)honors the

			 memory of Sergeant John B. Ogburn III, 45, of Fruitland, Idaho, who died on May

			 22, 2005, in service to the United States in Operation Iraqi Freedom;

			(1820)honors the

			 memory of Sergeant Kenneth J. Schall, 22, of Peoria, Arizona, who died on May

			 22, 2005, in service to the United States in Operation Iraqi Freedom;

			(1821)honors the

			 memory of First Lieutenant Aaron N. Seesan, 25, of Massillon, Ohio, who died on

			 May 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1822)honors the

			 memory of Sergeant Charles T. Wilkerson, 30, of Kansas City, Missouri, who died

			 on May 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1823)honors the

			 memory of Specialist Bryan Edward Barron, 26, of Biloxi, Mississippi, who died

			 on May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1824)honors the

			 memory of Specialist Joshua T. Brazee, 25, of Sand Creek, Michigan, who died on

			 May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1825)honors the

			 memory of Private First Class Kyle M. Hemauer, 21, of Chilton, Wisconsin, who

			 died on May 23, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1826)honors the

			 memory of Specialist Audrey Daron Lunsford, 29, of Sardis, Mississippi, who

			 died on May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1827)honors the

			 memory of Staff Sergeant Saburant Sabe Parker, 43, of Foxworth,

			 Mississippi, who died on May 23, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1828)honors the

			 memory of Sergeant Christopher S. Perez, 30, of Hutchinson, Kansas, who died on

			 May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1829)honors the

			 memory of Sergeant Daniel Ryan Varnado, 23, of Saucier, Mississippi, who died

			 on May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1830)honors the

			 memory of Staff Sergeant Russell J. Verdugo, 34, of Phoenix, Arizona, who died

			 on May 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1831)honors the

			 memory of Sergeant First Class Randy D. Collins, 36, of Long Beach, California,

			 who died on May 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1832)honors the

			 memory of Sergeant Charles A. Chuck Drier, 28, of Tuscola

			 County, Michigan, who died on May 24, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1833)honors the

			 memory of Specialist Dustin C. Fisher, 22, of Fort Smith, Arkansas, who died on

			 May 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1834)honors the

			 memory of Sergeant First Class Peter J. Hahn, 31, of Metairie, Louisiana, who

			 died on May 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1835)honors the

			 memory of Private First Class Jeffrey R. Wallace, 20, of Hoopeston, Illinois,

			 who died on May 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1836)honors the

			 memory of Sergeant Alfred Barton Siler, 33, of Duff, Tennessee, who died on May

			 25, 2005, in service to the United States in Operation Iraqi Freedom;

			(1837)honors the

			 memory of Sergeant David Neil Wimberg, 24, of Louisville, Kentucky, who died on

			 May 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1838)honors the

			 memory of Major Ricardo A. Crocker, 39, of Mission Viejo, California, who died

			 on May 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1839)honors the

			 memory of Chief Warrant Officer (CW4) Matthew Scott Lourey, 40, of East Bethel,

			 Minnesota, who died on May 27, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1840)honors the

			 memory of Sergeant Mark A. Maida, 22, of Madison, Wisconsin, who died on May

			 27, 2005, in service to the United States in Operation Iraqi Freedom;

			(1841)honors the

			 memory of Chief Warrant Officer (CW2) Joshua Michael Scott, 28, of Sun Prairie,

			 Wisconsin, who died on May 27, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1842)honors the

			 memory of First Sergeant Michael S. Barnhill, 39, of Folsom, California, who

			 died on May 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1843)honors the

			 memory of Specialist Phillip N. Sayles, 26, of Jacksonville, Arkansas, who died

			 on May 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1844)honors the

			 memory of Lieutenant Colonel Albert E. Smart, 41, of San Antonio, Texas, who

			 died on May 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1845)honors the

			 memory of Staff Sergeant Victor M. Cortes III, 29, of Erie, Pennsylvania, who

			 died on May 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1846)honors the

			 memory of Captain Derek Argel, 28, of Lompoc, California, who died on May 30,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1847)honors the

			 memory of Staff Sergeant Casey Crate, 26, of Spanaway, Washington, who died on

			 May 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1848)honors the

			 memory of Major William Downs, 40, of Winchester, Virginia, who died on May 30,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1849)honors the

			 memory of Captain Jeremy Fresques, 26, of Clarkdale, Arizona, who died on May

			 30, 2005, in service to the United States in Operation Iraqi Freedom;

			(1850)honors the

			 memory of Corporal Jeffrey B. Starr, 22, of Snohomish, Washington, who died on

			 May 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1851)honors the

			 memory of Sergeant First Class Steven M. Langmack, 33, of Seattle, Washington,

			 who died on May 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1852)honors the

			 memory of Sergeant Miguel A. Ramos, 39, of Mayaguez, Puerto Rico, who died on

			 May 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1853)honors the

			 memory of Staff Sergeant Virgil R. Case, 37, of Mountain Home, Idaho, who died

			 on June 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1854)honors the

			 memory of Specialist Phillip C. Edmundson, 22, of Wilson, North Carolina, who

			 died on June 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1855)honors the

			 memory of Private First Class Louis E. Niedermeier, 20, of Largo, Florida, who

			 died on June 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1856)honors the

			 memory of Staff Sergeant Leroy E. Alexander, 27, of Dale City, Virginia, who

			 died on June 3, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1857)honors the

			 memory of Corporal Antonio Mendoza, 21, of Santa Ana, California, who died on

			 June 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1858)honors the

			 memory of Captain Charles D. Robinson, 29, of Haddon Heights, New Jersey, who

			 died on June 3, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1859)honors the

			 memory of Civilian Linda J. Villar, 41, of Franklinton, Louisiana, who died on

			 June 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1860)honors the

			 memory of Specialist Carrie L. French, 19, of Caldwell, Idaho, who died on June

			 5, 2005, in service to the United States in Operation Iraqi Freedom;

			(1861)honors the

			 memory of Specialist Eric J. Poelman, 21, of Racine, Wisconsin, who died on

			 June 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1862)honors the

			 memory of Private First Class Brian Scott Scotty Ulbrich, 23, of

			 Chapmanville, West Virginia, who died on June 5, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(1863)honors the

			 memory of Staff Sergeant Justin L. Vasquez, 26, of Manzanola, Colorado, who

			 died on June 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1864)honors the

			 memory of Colonel Theodore S. Westhusing, 44, of Dallas, Texas, who died on

			 June 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1865)honors the

			 memory of Lance Corporal Robert T. Mininger, 21, of Sellersville, Pennsylvania,

			 who died on June 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1866)honors the

			 memory of Specialist Brian M. Romines, 20, of Simpson, Illinois, who died on

			 June 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1867)honors the

			 memory of Lance Corporal Jonathan L. Smith, 22, of Eva, Alabama, who died on

			 June 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1868)honors the

			 memory of Specialist Eric T. Burri, 21, of Wyoming, Michigan, who died on June

			 7, 2005, in service to the United States in Operation Iraqi Freedom;

			(1869)honors the

			 memory of Lieutenant Colonel Terrence K. Crowe, 44, of New York, New York, who

			 died on June 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1870)honors the

			 memory of First Lieutenant Louis E. Allen, 34, of Milford, Pennsylvania, who

			 died on June 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1871)honors the

			 memory of Sergeant Roberto Arizola, Jr., 31, of Laredo, Texas, who died on June

			 8, 2005, in service to the United States in Operation Iraqi Freedom;

			(1872)honors the

			 memory of Captain Phillip T. Esposito, 30, of Suffern, New York, who died on

			 June 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1873)honors the

			 memory of First Lieutenant Michael J. Fasnacht, 25, of Mankato, Minnesota, who

			 died on June 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1874)honors the

			 memory of Private First Class Emmanuel Hernandez, 22, of Yauco, Puerto Rico,

			 who died on June 8, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1875)honors the

			 memory of Private First Class Douglas E. Kashmer, 27, of Sharon, Pennsylvania,

			 who died on June 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1876)honors the

			 memory of Sergeant Michael J. Kelley, 26, of Scituate, Massachusetts, who died

			 on June 8, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1877)honors the

			 memory of Lance Corporal Marc Lucas Tucker, 24, of Pontotoc, Mississippi, who

			 died on June 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1878)honors the

			 memory of Lance Corporal Dustin V. Birch, 22, of Saint Anthony, Idaho, who died

			 on June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1879)honors the

			 memory of Lance Corporal Daniel Chavez, 20, of Seattle, Washington, who died on

			 June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1880)honors the

			 memory of Staff Sergeant Mark O. Edwards, 40, of Unicoi, Tennessee, who died on

			 June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1881)honors the

			 memory of Lance Corporal Thomas O. Keeling, 23, of Strongsville, Ohio, who died

			 on June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1882)honors the

			 memory of Sergeant David Joseph Murray, 23, of Felixville/Clinton, Louisiana,

			 who died on June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1883)honors the

			 memory of Lance Corporal Devon Paul Seymour, 21, of St. Louisville, Ohio, who

			 died on June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1884)honors the

			 memory of Corporal Brad D. Squires, 26, of Middleburg Heights, Ohio, who died

			 on June 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1885)honors the

			 memory of Lance Corporal Mario Alberto Castillo, 20, of Brownwood, Texas, who

			 died on June 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1886)honors the

			 memory of Sergeant First Class Victor H. Cervantes, 27, of Stockton,

			 California, who died on June 10, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1887)honors the

			 memory of Lance Corporal Andrew J. Kilpela, 22, of Fowlerville, Michigan, who

			 died on June 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1888)honors the

			 memory of Sergeant Larry R. Arnold, Sr., 46, of Carriere, Mississippi, who died

			 on June 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1889)honors the

			 memory of Specialist Casey Byers, 22, of Schleswig, Iowa, who died on June 11,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1890)honors the

			 memory of Corporal Stanley J. Lapinski, 35, of Las Vegas, Nevada, who died on

			 June 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1891)honors the

			 memory of Specialist Terrance D. Lee, Sr., 25, of Moss Point, Mississippi, who

			 died on June 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1892)honors the

			 memory of Sergeant First Class Neil A. Prince, 35, of Baltimore, Maryland, who

			 died on June 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1893)honors the

			 memory of Specialist Anthony D. Kinslow, 21, of Westerville, Ohio, who died on

			 June 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1894)honors the

			 memory of Sergeant Larry R. Kuhns, Jr., 24, of Austintown, Ohio, who died on

			 June 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1895)honors the

			 memory of Lance Corporal John J. Mattek, Jr., 24, of Stevens Point, Wisconsin,

			 who died on June 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1896)honors the

			 memory of Private First Class Nathan B. Clemons, 20, of Winchester, Tennessee,

			 who died on June 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1897)honors the

			 memory of Private First Class Michael Ray Hayes, 29, of Morgantown, Kentucky,

			 who died on June 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1898)honors the

			 memory of Sergeant Anthony G. Jones, 25, of Greenville, South Carolina, who

			 died on June 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1899)honors the

			 memory of Private First Class Joshua P. Klinger, 21, of Easton, Pennsylvania,

			 who died on June 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1900)honors the

			 memory of Petty Officer Second Class Cesar O. Baez, 37, of Pomona, California,

			 who died on June 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1901)honors the

			 memory of Lance Corporal Jonathan R. Flores, 18, of San Antonio, Texas, who

			 died on June 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1902)honors the

			 memory of Corporal Jesse Jaime, 22, of Henderson, Nevada, who died on June 15,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(1903)honors the

			 memory of Lance Corporal Chad B. Maynard, 19, of Montrose, Colorado, who died

			 on June 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1904)honors the

			 memory of Corporal Tyler S. Trovillion, 23, of Richardson, Texas, who died on

			 June 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1905)honors the

			 memory of Lance Corporal Dion M. Whitley, 21, of Los Angeles, California, who

			 died on June 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1906)honors the

			 memory of Specialist Anthony S. Cometa, 21, of Las Vegas, Nevada, who died on

			 June 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1907)honors the

			 memory of Lance Corporal Erik R. Heldt, 26, of Hermann, Missouri, who died on

			 June 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1908)honors the

			 memory of Captain John W. Maloney, 36, of Chicopee, Massachusetts, who died on

			 June 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1909)honors the

			 memory of Staff Sergeant Christopher N. Piper, 43, of Marblehead,

			 Massachusetts, who died on June 16, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1910)honors the

			 memory of Master Sergeant Robert M. Horrigan, 40, of Austin, Texas, who died on

			 June 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1911)honors the

			 memory of Master Sergeant Michael L. McNulty, 36, of Knoxville, Tennessee, who

			 died on June 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1912)honors the

			 memory of Lance Corporal Adam J. Crumpler, 19, of Charleston, West Virginia,

			 who died on June 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1913)honors the

			 memory of First Lieutenant Noah Harris, 23, of Ellijay, Georgia, who died on

			 June 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1914)honors the

			 memory of Corporal William A. Long, 26, of Lilburn, Georgia, who died on June

			 18, 2005, in service to the United States in Operation Iraqi Freedom;

			(1915)honors the

			 memory of Private First Class Christopher R. Kilpatrick, 18, of Columbus,

			 Texas, who died on June 20, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1916)honors the

			 memory of Specialist Christopher L. Hoskins, 21, of Danielson, Connecticut, who

			 died on June 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1917)honors the

			 memory of Specialist Nicholas R. Idalski, 23, of Crown Point, Indiana, who died

			 on June 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1918)honors the

			 memory of Sergeant James D. Stewart, 29, of Chattanooga, Tennessee, who died on

			 June 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1919)honors the

			 memory of Specialist Brian A. Vaughn, 23, of Pell City, Alabama, who died on

			 June 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1920)honors the

			 memory of Major Duane W. Dively, 43, of Rancho California, California, who died

			 on June 22, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1921)honors the

			 memory of Sergeant Arnold Duplantier II, 26, of Sacramento, California, who

			 died on June 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1922)honors the

			 memory of Lance Corporal Holly A. Charette, 21, of Cranston, Rhode Island, who

			 died on June 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1923)honors the

			 memory of Petty Officer First Class Regina R. Clark, 43, of Centralia,

			 Washington, who died on June 23, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1924)honors the

			 memory of Lance Corporal Veashna Muy, 20, of Los Angeles, California, who died

			 on June 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1925)honors the

			 memory of Sergeant First Class Christopher W. Phelps, 39, of Louisville,

			 Kentucky, who died on June 23, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1926)honors the

			 memory of Corporal Chad W. Powell, 22, of West Monroe, Louisiana, who died on

			 June 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1927)honors the

			 memory of Sergeant Joseph M. Tackett, 22, of Whitehouse, Kentucky, who died on

			 June 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1928)honors the

			 memory of Corporal Ramona M. Valdez, 20, of Bronx, New York, who died on June

			 23, 2005, in service to the United States in Operation Iraqi Freedom;

			(1929)honors the

			 memory of Corporal Carlos Pineda, 23, of Los Angeles, California, who died on

			 June 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1930)honors the

			 memory of Lance Corporal Kevin B. Joyce, 19, of Ganado, Arizona, who died on

			 June 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1931)honors the

			 memory of Specialist Charles A. Kaufman, 20, of Fairchild, Wisconsin, who died

			 on June 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1932)honors the

			 memory of Second Lieutenant Matthew S. Coutu, 23, of North Kingstown, Rhode

			 Island, who died on June 27, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(1933)honors the

			 memory of Chief Warrant Officer Keith R. Mariotti, 39, of Elkton, Maryland, who

			 died on June 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1934)honors the

			 memory of Chief Warrant Officer Steven E. Shepard, 30, of Purcell, Oklahoma,

			 who died on June 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1935)honors the

			 memory of Petty Officer Second Class Matthew G. Axelson, 29, of Cupertino,

			 California, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1936)honors the

			 memory of Specialist Rafael A. T.J. Carrillo, Jr., 21, of Boys

			 Ranch, Texas, who died on June 28, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1937)honors the

			 memory of Petty Officer Second Class Danny P. Dietz, 25, of Littleton,

			 Colorado, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1938)honors the

			 memory of Chief Petty Officer Jacques J. Fontan, 36, of New Orleans, Louisiana,

			 who died on June 28, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1939)honors the

			 memory of Staff Sergeant Shamus O. Goare, 29, of Danville, Ohio, who died on

			 June 28, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1940)honors the

			 memory of Chief Warrant Officer Corey J. Goodnature, 35, of Clarks Grove,

			 Minnesota, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1941)honors the

			 memory of Specialist Robert E. Hall, Jr., 30, of Pittsburgh, Pennsylvania, who

			 died on June 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1942)honors the

			 memory of Senior Chief Petty Officer Daniel R. Healy, 36, of Exeter, New

			 Hampshire, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1943)honors the

			 memory of Sergeant Manny Hornedo, 27, of Brooklyn, New York, who died on June

			 28, 2005, in service to the United States in Operation Iraqi Freedom;

			(1944)honors the

			 memory of Sergeant Kip A. Jacoby, 21, of Pompano Beach, Florida, who died on

			 June 28, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1945)honors the

			 memory of Lieutenant Commander Erik S. Kristensen, 33, of San Diego,

			 California, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1946)honors the

			 memory of Petty Officer First Class Jeffery A. Lucas, 33, of Corbett, Oregon,

			 who died on June 28, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1947)honors the

			 memory of Lieutenant Michael M. McGreevy, Jr., 30, of Portville, New York, who

			 died on June 28, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1948)honors the

			 memory of Sergeant First Class Marcus V. Muralles, 33, of Shelbyville, Indiana,

			 who died on June 28, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1949)honors the

			 memory of Lieutenant Michael P. Murphy, 29, of Patchogue, New York, who died on

			 June 28, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1950)honors the

			 memory of Petty Officer Second Class Eric Shane Patton, 22, of Boulder City,

			 Nevada, who died on June 28, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1951)honors the

			 memory of Master Sergeant James W. Tré Ponder III, 36, of

			 Franklin, Tennessee, who died on June 28, 2005, in service to the United States

			 in Operation Enduring Freedom;

			(1952)honors the

			 memory of Major Stephen C. Reich, 34, of Washington Depot, Connecticut, who

			 died on June 28, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1953)honors the

			 memory of Sergeant First Class Michael L. Russell, 31, of Stafford, Virginia,

			 who died on June 28, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(1954)honors the

			 memory of Chief Warrant Officer Chris J. Scherkenbach, 40, of Jacksonville,

			 Florida, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1955)honors the

			 memory of Petty Officer Second Class James Suh, 28, of Deerfield Beach,

			 Florida, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1956)honors the

			 memory of Petty Officer First Class Jeffrey S. Taylor, 30, of Midway, West

			 Virginia, who died on June 28, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(1957)honors the

			 memory of Sergeant Chad M. Mercer, 25, of Waycross, Georgia, who died on June

			 30, 2005, in service to the United States in Operation Iraqi Freedom;

			(1958)honors the

			 memory of Staff Sergeant Jeremy A. Brown, 26, of Mabscott, West Virginia, who

			 died on July 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1959)honors the

			 memory of Specialist Ryan J. Montgomery, 22, of Greensburg, Kentucky, who died

			 on July 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1960)honors the

			 memory of Staff Sergeant Scottie L. Bright, 36, of Montgomery, Alabama, who

			 died on July 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1961)honors the

			 memory of Corporal Lyle J. Cambridge, 23, of Shiprock, New Mexico, who died on

			 July 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1962)honors the

			 memory of Specialist Christopher W. Dickison, 26, of Seattle, Washington, who

			 died on July 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1963)honors the

			 memory of Private Anthony M. Mazzarella, 22, of Blue Springs, Missouri, who

			 died on July 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1964)honors the

			 memory of Sergeant Deyson K. Cariaga, 20, of Honolulu, Hawaii, who died on July

			 8, 2005, in service to the United States in Operation Iraqi Freedom;

			(1965)honors the

			 memory of Specialist Hoby F. Bradfield, Jr., 22, of The Woodlands, Texas, who

			 died on July 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1966)honors the

			 memory of Private First Class Eric Paul Woods, 26, of Omaha, Nebraska, who died

			 on July 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1967)honors the

			 memory of Staff Sergeant Joseph P. Goodrich, 32, of Allegheny, Pennsylvania,

			 who died on July 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1968)honors the

			 memory of Lance Corporal Ryan J. Kovacicek, 22, of Washington, Pennsylvania,

			 who died on July 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1969)honors the

			 memory of Sergeant Timothy J. Sutton, 22, of Springfield, Missouri, who died on

			 July 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1970)honors the

			 memory of Specialist Benyahmin B. Yahudah, 24, of Bogart, Georgia, who died on

			 July 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1971)honors the

			 memory of Private First Class Timothy J. Hines, Jr., 21, of Deer

			 Park/Fairfield, Ohio, who died on July 14, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(1972)honors the

			 memory of Staff Sergeant Tricia L. Jameson, 34, of Omaha, Nebraska, who died on

			 July 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1973)honors the

			 memory of Corporal Clifton Blake Mounce, 22, of Pontotoc, Mississippi, who died

			 on July 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1974)honors the

			 memory of Corporal Christopher D. Winchester, 23, of Flomaton, Alabama, who

			 died on July 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1975)honors the

			 memory of Specialist Jared D. Hartley, 22, of Newkirk, Oklahoma, who died on

			 July 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1976)honors the

			 memory of Sergeant Travis S. Cooper, 24, of Macon, Mississippi, who died on

			 July 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1977)honors the

			 memory of Staff Sergeant Jorge Luis Pena-Romero, 29, of Fallbrook, California,

			 who died on July 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1978)honors the

			 memory of Sergeant First Class Ronald T. Wood, 28, of Cedar City, Utah, who

			 died on July 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1979)honors the

			 memory of Lance Corporal Efrain Sanchez, Jr., 26, of Port Chester, New York,

			 who died on July 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1980)honors the

			 memory of Staff Sergeant Frank F. Tiai, 45, of Pago Pago, American Samoa, who

			 died on July 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1981)honors the

			 memory of Specialist Ronnie D. Williams, 26, of Erlanger, Kentucky, who died on

			 July 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1982)honors the

			 memory of Staff Sergeant Jefferey J. Farrow, 28, of Birmingham, Alabama, who

			 died on July 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1983)honors the

			 memory of Private Lavena L. Johnson, 19, of Florissant, Missouri, who died on

			 July 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1984)honors the

			 memory of Sergeant Arthur R. McGill, 25, of Gravette, Arkansas, who died on

			 July 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1985)honors the

			 memory of Corporal Steven P. Gill, 24, of Round Rock, Texas, who died on July

			 21, 2005, in service to the United States in Operation Iraqi Freedom;

			(1986)honors the

			 memory of Petty Officer Third Class Travis L. Youngblood, 26, of Surrency,

			 Georgia, who died on July 21, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1987)honors the

			 memory of Sergeant Bryan James Opskar, 32, of Princeton, Minnesota, who died on

			 July 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1988)honors the

			 memory of Sergeant Jason T. Palmerton, 25, of Auburn, Nebraska, who died on

			 July 23, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(1989)honors the

			 memory of Specialist Jacques Earl Gus Brunson, 30, of Americus,

			 Georgia, who died on July 24, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1990)honors the

			 memory of Specialist Ernest W. Dallas, Jr., 21, of Denton, Texas, who died on

			 July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1991)honors the

			 memory of Staff Sergeant Carl Ray Fuller, 44, of Covington, Georgia, who died

			 on July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1992)honors the

			 memory of Sergeant James Ondra Kinlow, 35, of Thompson, Georgia, who died on

			 July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1993)honors the

			 memory of Staff Sergeant Jason W. Montefering, 27, of Parkston, South Dakota,

			 who died on July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1994)honors the

			 memory of Sergeant Milton M. Monzon, Jr., 21, of Los Angeles, California, who

			 died on July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1995)honors the

			 memory of Sergeant Christopher J. Taylor, 22, of Opelika, Alabama, who died on

			 July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1996)honors the

			 memory of Sergeant John Frank Thomas, 33, of Valdosta, Georgia, who died on

			 July 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(1997)honors the

			 memory of Private First Class Ramon A. Villatoro, Jr., 19, of Bakersfield,

			 California, who died on July 24, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(1998)honors the

			 memory of Specialist Adam J. Harting, 21, of Portage, Indiana, who died on July

			 25, 2005, in service to the United States in Operation Iraqi Freedom;

			(1999)honors the

			 memory of Staff Sergeant Michael W. Schafer, 25, of Spring Hill, Florida, who

			 died on July 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2000)honors the

			 memory of Specialist Adrian J. Butler, 28, of East Lansing, Michigan, who died

			 on July 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2001)honors the

			 memory of Captain Benjamin D. Jansky, 28, of Oshkosh, Wisconsin, who died on

			 July 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2002)honors the

			 memory of Specialist Edward L. Myers, 21, of St. Joseph, Missouri, who died on

			 July 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2003)honors the

			 memory of Specialist John O. Tollefson, 22, of Fond du Lac, Wisconsin, who died

			 on July 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2004)honors the

			 memory of Lance Corporal Christopher P. Lyons, 24, of Mansfield/Shelby, Ohio,

			 who died on July 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2005)honors the

			 memory of Corporal Andre L. Williams, 23, of Galloway, Ohio, who died on July

			 28, 2005, in service to the United States in Operation Iraqi Freedom;

			(2006)honors the

			 memory of Private Ernesto R. Guerra, 20, of Long Beach, California, who died on

			 July 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2007)honors the

			 memory of Sergeant First Class Victor A. Anderson, 39, of Ellaville, Georgia,

			 who died on July 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2008)honors the

			 memory of Sergeant Jonathon C. Haggin, 26, of Kingsland, Georgia, who died on

			 July 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2009)honors the

			 memory of Staff Sergeant David R. Jones, Sr., 45, of Augusta, Georgia, who died

			 on July 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2010)honors the

			 memory of Private First Class Jason D. Scheuerman, 20, of Lynchburg, Virginia,

			 who died on July 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2011)honors the

			 memory of Sergeant Ronnie L. Rod Shelley, Sr., 34, of Valdosta,

			 Georgia, who died on July 30, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2012)honors the

			 memory of Private First Class Robert A. Swaney, 21, of West Jefferson, Ohio,

			 who died on July 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2013)honors the

			 memory of Specialist James D. Carroll, 23, of McKenzie, Tennessee, who died on

			 July 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2014)honors the

			 memory of Corporal Jeffrey A. Boskovitch, 25, of Seven Hills, Ohio, who died on

			 August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2015)honors the

			 memory of Lance Corporal Roger D. Castleberry, Jr., 26, of Austin, Texas, who

			 died on August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2016)honors the

			 memory of Sergeant David J. Coullard, 32, of Glastonbury, Connecticut, who died

			 on August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2017)honors the

			 memory of Lance Corporal Daniel Nathan Deyarmin, Jr., 22, of Tallmadge, Ohio,

			 who died on August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2018)honors the

			 memory of Sergeant James R. Graham III, 25, of Coweta, Oklahoma, who died on

			 August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2019)honors the

			 memory of Lance Corporal Brian P. Montgomery, 26, of Willoughby, Ohio, who died

			 on August 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2020)honors the

			 memory of Sergeant Nathaniel S. Rock, 26, of Toronto, Ohio, who died on August

			 1, 2005, in service to the United States in Operation Iraqi Freedom;

			(2021)honors the

			 memory of Petty Officer First Class Thomas C. Hull, 41, of Princeton, Illinois,

			 who died on August 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2022)honors the

			 memory of Staff Sergeant James D. McNaughton, 27, of Middle Village, New York,

			 who died on August 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2023)honors the

			 memory of Lance Corporal Timothy Michael Bell, Jr., 22, of West Chester, Ohio,

			 who died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2024)honors the

			 memory of Lance Corporal Eric J. Bernholtz, 23, of Grove City, Ohio, who died

			 on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2025)honors the

			 memory of Lance Corporal Nicholas William B. Bloem, 20, of Belgrade, Montana,

			 who died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2026)honors the

			 memory of Lance Corporal Michael J. Cifuentes, 25, of Fairfield, Ohio, who died

			 on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2027)honors the

			 memory of Lance Corporal Christopher Jenkins Dyer, 19, of Cincinnati, Ohio, who

			 died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2028)honors the

			 memory of Lance Corporal Grant B. Fraser, 22, of Anchorage, Alaska, who died on

			 August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2029)honors the

			 memory of Specialist Jerry Lewis Ganey, Jr., 29, of Folkston, Georgia, who died

			 on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2030)honors the

			 memory of Specialist Mathew V. Gibbs, 21, of Ambrose, Georgia, who died on

			 August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2031)honors the

			 memory of Sergeant Bradley J. Harper, 25, of Dresden, Ohio, who died on August

			 3, 2005, in service to the United States in Operation Iraqi Freedom;

			(2032)honors the

			 memory of Sergeant Justin F. Hoffman, 27, of Delaware, Ohio, who died on August

			 3, 2005, in service to the United States in Operation Iraqi Freedom;

			(2033)honors the

			 memory of Corporal David Kenneth J. Kreuter, 26, of Cincinnati, Ohio, who died

			 on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2034)honors the

			 memory of Lance Corporal Aaron H. Reed, 21, of Chillicothe, Ohio, who died on

			 August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2035)honors the

			 memory of Lance Corporal Edward August Schroeder II, 23, of Columbus, Ohio, who

			 died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2036)honors the

			 memory of Corporal David S. Stewart, 24, of Bogalusa, Louisiana, who died on

			 August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2037)honors the

			 memory of Lance Corporal Adam J. Strain, 20, of Smartville, California, who

			 died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2038)honors the

			 memory of Sergeant First Class Charles Houghton Warren, 36, of Duluth, Georgia,

			 who died on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2039)honors the

			 memory of Lance Corporal Kevin G. Waruinge, 22, of Tampa, Florida, who died on

			 August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2040)honors the

			 memory of Lance Corporal William Brett Wightman, 22, of Sabina, Ohio, who died

			 on August 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2041)honors the

			 memory of Gunnery Sergeant Theodore Clark, Jr., 31, of Emporia, Virginia, who

			 died on August 4, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2042)honors the

			 memory of Private First Class Damian J. Garza, 19, of Odessa, Texas, who died

			 on August 4, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2043)honors the

			 memory of Private John M. Henderson, Jr., 21, of Columbus, Georgia, who died on

			 August 4, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2044)honors the

			 memory of Staff Sergeant Chad J. Simon, 32, of Monona/Madison, Wisconsin, who

			 died on August 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2045)honors the

			 memory of Private First Class Nils George Thompson, 19, of Confluence,

			 Pennsylvania, who died on August 4, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2046)honors the

			 memory of Gunnery Sergeant Terry W. Ball, Jr., 36, of East Peoria, Illinois,

			 who died on August 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2047)honors the

			 memory of Sergeant First Class Robert V. Derenda, 42, of Ledbetter, Kentucky,

			 who died on August 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2048)honors the

			 memory of Sergeant First Class Brett Eugene Walden, 40, of Fort Walton Beach,

			 Florida, who died on August 5, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2049)honors the

			 memory of Lance Corporal Chase Johnson Comley, 21, of Lexington, Kentucky, who

			 died on August 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2050)honors the

			 memory of Sergeant Brahim J. Jeffcoat, 25, of Philadelphia, Pennsylvania, who

			 died on August 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2051)honors the

			 memory of Specialist Kurt E. Krout, 43, of Spinnerstown, Pennsylvania, who died

			 on August 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2052)honors the

			 memory of Private First Class Seferino J. Reyna, 20, of Phoenix, Arizona, who

			 died on August 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2053)honors the

			 memory of Staff Sergeant Christopher M. Falkel, 22, of Highlands Ranch,

			 Colorado, who died on August 8, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(2054)honors the

			 memory of Staff Sergeant Ramon E. Gonzales Cordova, 30, of Davie, Florida, who

			 died on August 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2055)honors the

			 memory of Specialist Anthony N. Kalladeen, 26, of Purchase, New York, who died

			 on August 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2056)honors the

			 memory of Private First Class Hernando Rios, 29, of Queens, New York, who died

			 on August 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2057)honors the

			 memory of Specialist Miguel Carrasquillo, 25, of River Grove, Illinois, who

			 died on August 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2058)honors the

			 memory of Private First Class Nathaniel E. Nate Detample, 19, of

			 Morrisville, Pennsylvania, who died on August 9, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2059)honors the

			 memory of Specialist Christopher M. Katzenberger, 25, of St. Louis, Missouri,

			 who died on August 9, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2060)honors the

			 memory of Specialist John Kulick, 35, of Harleysville, Pennsylvania, who died

			 on August 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2061)honors the

			 memory of Staff Sergeant Ryan S. Ostrom, 25, of Liberty, Pennsylvania, who died

			 on August 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2062)honors the

			 memory of Specialist Gennaro Pellegrini, Jr., 31, of Philadelphia,

			 Pennsylvania, who died on August 9, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2063)honors the

			 memory of Sergeant Francis J. Straub, Jr., 24, of Philadelphia, Pennsylvania,

			 who died on August 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2064)honors the

			 memory of Sergeant First Class Michael A. Benson, 40, of Winona, Minnesota, who

			 died on August 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2065)honors the

			 memory of Lance Corporal Evenor C. Herrera, 22, of Gypsum, Colorado, who died

			 on August 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2066)honors the

			 memory of Captain Jeremy A. Chandler, 30, of Clarksville, Tennessee, who died

			 on August 11, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2067)honors the

			 memory of Sergeant Edward R. Heselton, 23, of Easley, South Carolina, who died

			 on August 11, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2068)honors the

			 memory of Specialist Rusty W. Bell, 21, of Pocahontas, Arkansas, who died on

			 August 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2069)honors the

			 memory of First Lieutenant David L. Giaimo, 24, of Waukegan, Illinois, who died

			 on August 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2070)honors the

			 memory of Specialist Brian K. Derks, 21, of White Cloud, Michigan, who died on

			 August 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2071)honors the

			 memory of Specialist Toccara R. Green, 23, of Rosedale, Maryland, who died on

			 August 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2072)honors the

			 memory of Staff Sergeant Asbury F. Hawn II, 35, of Lebanon, Tennessee, who died

			 on August 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2073)honors the

			 memory of Specialist Gary L. Reese, Jr., 22, of Ashland City, Tennessee, who

			 died on August 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2074)honors the

			 memory of Sergeant Shannon D. Taylor, 30, of Smithville, Tennessee, who died on

			 August 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2075)honors the

			 memory of Specialist Joshua P. Dingler, 19, of Hiram, Georgia, who died on

			 August 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2076)honors the

			 memory of Specialist Jose L. Ruiz, 28, of Brentwood, New York, who died on

			 August 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2077)honors the

			 memory of Sergeant Paul A. Saylor, 21, of Norcross, Georgia, who died on August

			 15, 2005, in service to the United States in Operation Iraqi Freedom;

			(2078)honors the

			 memory of Sergeant Thomas J. Strickland, 27, of Douglasville, Georgia, who died

			 on August 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2079)honors the

			 memory of Specialist Michael J. Stokely, 23, of Sharpsburg, Georgia, who died

			 on August 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2080)honors the

			 memory of Sergeant Nathan K. Bouchard, 24, of Wildomar, California, who died on

			 August 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2081)honors the

			 memory of Sergeant Robert G. Davis, 23, of Jackson, Missouri, who died on

			 August 18, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2082)honors the

			 memory of Staff Sergeant Jeremy W. Doyle, 24, of Chesterton, Maryland, who died

			 on August 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2083)honors the

			 memory of Specialist Ray M. Fuhrmann II, 28, of Novato, California, who died on

			 August 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2084)honors the

			 memory of Lance Corporal Phillip C. George, 22, of Houston, Texas, who died on

			 August 18, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2085)honors the

			 memory of Private First Class Timothy J. Seamans, 20, of Jacksonville, Florida,

			 who died on August 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2086)honors the

			 memory of First Lieutenant Laura M. Walker, 24, of Texas, who died on August

			 18, 2005, in service to the United States in Operation Enduring Freedom;

			(2087)honors the

			 memory of Sergeant Willard Todd Partridge, 35, of Ferriday, Louisiana, who died

			 on August 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2088)honors the

			 memory of Private First Class Elden D. Arcand, 22, of White Bear Lake,

			 Minnesota, who died on August 21, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2089)honors the

			 memory of Second Lieutenant James J. Cathey, 24, of Reno, Nevada, who died on

			 August 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2090)honors the

			 memory of Specialist Blake W. Hall, 20, of East Prairie, Missouri, who died on

			 August 21, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2091)honors the

			 memory of First Lieutenant Joshua M. Hyland, 31, of Missoula, Montana, who died

			 on August 21, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2092)honors the

			 memory of Sergeant Michael R. Lehmiller, 23, of Anderson, South Carolina, who

			 died on August 21, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2093)honors the

			 memory of Staff Sergeant Brian Lee Morris, 38, of Centreville, Michigan, who

			 died on August 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2094)honors the

			 memory of Specialist Joseph C. Nurre, 22, of Wilton, California, who died on

			 August 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2095)honors the

			 memory of Private Christopher L. Palmer, 22, of Sacramento, California, who

			 died on August 21, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2096)honors the

			 memory of Sergeant Joseph Daniel Hunt, 27, of Sweetwater, Tennessee, who died

			 on August 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2097)honors the

			 memory of Specialist Hatim S. Kathiria, 23, of Fort Worth, Texas, who died on

			 August 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2098)honors the

			 memory of Staff Sergeant Victoir P. Lieurance, 34, of Seymour, Tennessee, who

			 died on August 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2099)honors the

			 memory of Private First Class Ramon Romero, 19, of Huntington Park, California,

			 who died on August 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2100)honors the

			 memory of Master Sergeant Chris S. Chapin, 39, of Proctor, Vermont, who died on

			 August 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2101)honors the

			 memory of First Lieutenant Carlos J. Diaz, 27, of Juana Diaz, Puerto Rico, who

			 died on August 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2102)honors the

			 memory of Sergeant First Class Trevor J. Diesing, 30, of Plum City, Wisconsin,

			 who died on August 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2103)honors the

			 memory of Master Sergeant Ivica Jerak, 42, of Houston, Texas, who died on

			 August 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2104)honors the

			 memory of Corporal Timothy M. Shea, 22, of Sonoma, California, who died on

			 August 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2105)honors the

			 memory of Staff Sergeant Damion G. Campbell, 23, of Baltimore, Maryland, who

			 died on August 26, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2106)honors the

			 memory of Specialist Joseph L. Martinez, 21, of Las Vegas, Nevada, who died on

			 August 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2107)honors the

			 memory of Sergeant First Class Obediah J. Kolath, 32, of Louisburg, Missouri,

			 who died on August 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2108)honors the

			 memory of Chief Warrant Officer Dennis P. Hay, 32, of Valdosta, Georgia, who

			 died on August 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2109)honors the

			 memory of Second Lieutenant Charles R. Rubado, 23, of Clearwater, Florida, who

			 died on August 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2110)honors the

			 memory of Major Gregory J. Fester, 41, of Grand Rapids, Michigan, who died on

			 August 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2111)honors the

			 memory of Specialist Jason E. Ames, 21, of Cerulean, Kentucky, who died on

			 August 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2112)honors the

			 memory of Captain Lowell T. Miller II, 35, of Flint, Michigan, who died on

			 August 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2113)honors the

			 memory of Sergeant Monta S. Ruth, 26, of Winston-Salem, North Carolina, who

			 died on August 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2114)honors the

			 memory of Sergeant George Ray Draughn, Jr., 29, of Decatur, Georgia, who died

			 on September 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2115)honors the

			 memory of First Lieutenant Derek S. Hines, 25, of Newburyport, Massachusetts,

			 who died on September 1, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2116)honors the

			 memory of Staff Sergeant Robert Lee Hollar, Jr., 35, of Griffin, Georgia, who

			 died on September 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2117)honors the

			 memory of Sergeant First Class Lonnie J. Parson, 39, of Norcross, Georgia, who

			 died on September 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2118)honors the

			 memory of Lance Corporal Ryan J. Nass, 21, of Franklin, Wisconsin, who died on

			 September 3, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2119)honors the

			 memory of Sergeant Matthew Charles Bohling, 22, of Eagle River, Alaska, who

			 died on September 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2120)honors the

			 memory of Specialist Luke C. Williams, 35, of Knoxville, Tennessee, who died on

			 September 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2121)honors the

			 memory of Specialist Jeffrey A. Williams, 20, of Warrenville, Illinois, who

			 died on September 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2122)honors the

			 memory of Staff Sergeant Jude R. Jonaus, 27, of Miami, Florida, who died on

			 September 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2123)honors the

			 memory of Hospitalman Robert N. Martens, 20, of Queen Creek, Arizona, who died

			 on September 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2124)honors the

			 memory of Sergeant Franklin R. Vilorio, 26, of Miami, Florida, who died on

			 September 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2125)honors the

			 memory of Staff Sergeant Christopher L. Everett, 23, of Huntsville, Texas, who

			 died on September 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2126)honors the

			 memory of Sergeant Kurtis Dean K. Arcala, 22, of Palmer, Alaska, who died on

			 September 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2127)honors the

			 memory of Specialist Jeremy M. Campbell, 21, of Middlebury, Pennsylvania, who

			 died on September 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2128)honors the

			 memory of Seaman Apprentice Robert D. Macrum, 22, of Sugarland, Texas, who died

			 on September 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2129)honors the

			 memory of Sergeant Alfredo B. Silva, 35, of Calexico, California, who died on

			 September 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2130)honors the

			 memory of Lance Corporal Shane C. Swanberg, 24, of Kirkland, Washington, who

			 died on September 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2131)honors the

			 memory of Sergeant Matthew L. Deckard, 29, of Elizabethtown, Kentucky, who died

			 on September 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2132)honors the

			 memory of Specialist David H. Ford IV, 20, of Ironton, Ohio, who died on

			 September 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2133)honors the

			 memory of First Sergeant Alan Nye Gifford, 39, of Tallahassee, Florida, who

			 died on September 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2134)honors the

			 memory of Staff Sergeant Regilio E. Nelom, 45, of Queens, New York, who died on

			 September 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2135)honors the

			 memory of First Lieutenant Mark H. Dooley, 27, of Wallkill, New York, who died

			 on September 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2136)honors the

			 memory of Sergeant Michael Egan, 36, of Pennsauken, New Jersey, who died on

			 September 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2137)honors the

			 memory of Specialist William L. Evans, 22, of Hallstead, Pennsylvania, who died

			 on September 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2138)honors the

			 memory of Specialist William V. Fernandez, 37, of Reading, Pennsylvania, who

			 died on September 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2139)honors the

			 memory of Sergeant First Class Lawrence E. Morrison, 45, of Yakima, Washington,

			 who died on September 19, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2140)honors the

			 memory of Staff Sergeant William Alvin Allers III, 28, of Leitchfield,

			 Kentucky, who died on September 20, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2141)honors the

			 memory of Sergeant Pierre A. Raymond, 28, of Lawrence, Massachusetts, who died

			 on September 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2142)honors the

			 memory of Sergeant Travis M. Arndt, 23, of Bozeman, Montana, who died on

			 September 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2143)honors the

			 memory of Specialist Kevin M. Jones, 21, of Washington, North Carolina, who

			 died on September 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2144)honors the

			 memory of Specialist Scott P. McLaughlin, 29, of Hardwick, Vermont, who died on

			 September 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2145)honors the

			 memory of Specialist Mike T. Sonoda, Jr., 34, of Fallbrook, California, who

			 died on September 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2146)honors the

			 memory of Sergeant Andrew Joseph Derrick, 25, of Columbia, South Carolina, who

			 died on September 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2147)honors the

			 memory of Sergeant Paul C. Neubauer, 40, of Oceanside, California, who died on

			 September 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2148)honors the

			 memory of Sergeant Brian E. Dunlap, 34, of Vista, California, who died on

			 September 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2149)honors the

			 memory of Staff Sergeant Daniel R. Schelle, 37, of Antioch, California, who

			 died on September 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2150)honors the

			 memory of Sergeant Tane T. Baum, 30, of Pendleton, Oregon, who died on

			 September 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2151)honors the

			 memory of Chief Warrant Officer John M. Flynn, 36, of Sparks, Nevada, who died

			 on September 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2152)honors the

			 memory of Sergeant Shawn A. Graham, 34, of Red Oak, Texas, who died on

			 September 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2153)honors the

			 memory of Sergeant Kenneth G. Ross, 24, of Peoria, Arizona, who died on

			 September 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2154)honors the

			 memory of Sergeant Patrick D. Stewart, 35, of Fernley, Nevada, who died on

			 September 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2155)honors the

			 memory of Warrant Officer Adrian B. Stump, 22, of Pendleton, Oregon, who died

			 on September 25, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2156)honors the

			 memory of Sergeant Howard P. Allen, 31, of Mesa, Arizona, who died on September

			 26, 2005, in service to the United States in Operation Iraqi Freedom;

			(2157)honors the

			 memory of Sergeant First Class Casey E. Howe, 32, of Philadelphia, New York,

			 who died on September 26, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2158)honors the

			 memory of Private Elijah M. Ortega, 19, of Oxnard, California, who died on

			 September 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2159)honors the

			 memory of Master Sergeant Tulsa T. Tuliau, 33, of Watertown, New York, who died

			 on September 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2160)honors the

			 memory of Lance Corporal Steven A. Valdez, 20, of McRea, Arkansas, who died on

			 September 26, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2161)honors the

			 memory of Sergeant Andrew P. Wallace, 25, of Oshkosh, Wisconsin, who died on

			 September 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2162)honors the

			 memory of Specialist Michael J. Wendling, 20, of Mayville, Wisconsin, who died

			 on September 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2163)honors the

			 memory of Staff Sergeant Robert F. White, 34, of Cross Lanes, West Virginia,

			 who died on September 26, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2164)honors the

			 memory of Staff Sergeant Jason A. Benford, 30, of Toledo, Ohio, who died on

			 September 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2165)honors the

			 memory of Staff Sergeant Daniel L. Arnold, 27, of Montrose, Pennsylvania, who

			 died on September 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2166)honors the

			 memory of Private First Class Oliver J. Brown, 19, of Carbondale, Pennsylvania,

			 who died on September 28, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2167)honors the

			 memory of Airman First Class Elizabeth Nicole Jacobson, 21, of Riviera Beach,

			 Florida, who died on September 28, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2168)honors the

			 memory of Sergeant Steve Morin, Jr., 34, of Arlington, Texas, who died on

			 September 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2169)honors the

			 memory of Staff Sergeant George A. Pugliese, 39, of Carbondale, Pennsylvania,

			 who died on September 28, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2170)honors the

			 memory of Sergeant Eric W. Slebodnik, 21, of Greenfield Township, Pennsylvania,

			 who died on September 28, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2171)honors the

			 memory of Specialist Lee A. Wiegand, 20, of Hallstead, Pennsylvania, who died

			 on September 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2172)honors the

			 memory of Staff Sergeant John G. Doles, 29, of Claremore, Oklahoma, who died on

			 September 30, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2173)honors the

			 memory of Sergeant First Class James J. Stoddard, Jr., 29, of Crofton,

			 Maryland, who died on September 30, 2005, in service to the United States in

			 Operation Enduring Freedom;

			(2174)honors the

			 memory of Specialist Joshua J. Kynoch, 23, of Santa Rosa, California, who died

			 on October 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2175)honors the

			 memory of Staff Sergeant Jens E. Schelbert, 31, of New Orleans, Louisiana, who

			 died on October 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2176)honors the

			 memory of Sergeant Marshall A. Westbrook, 43, of Farmington, New Mexico, who

			 died on October 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2177)honors the

			 memory of Staff Sergeant Timothy J. Roark, 29, of Houston, Texas, who died on

			 October 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2178)honors the

			 memory of Private First Class Roberto C. Baez, 19, of Tampa, Florida, who died

			 on October 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2179)honors the

			 memory of Sergeant Sean B. Berry, 26, of Mansfield, Texas, who died on October

			 3, 2005, in service to the United States in Operation Iraqi Freedom;

			(2180)honors the

			 memory of Sergeant Bryan W. Large, 31, of Cuyahoga Falls, Ohio, who died on

			 October 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2181)honors the

			 memory of Sergeant Larry Wayne Pankey, Jr., 34, of Morrison, Colorado, who died

			 on October 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2182)honors the

			 memory of Corporal John R. Stalvey, 22, of Conroe, Texas, who died on October

			 3, 2005, in service to the United States in Operation Iraqi Freedom;

			(2183)honors the

			 memory of Specialist Jacob T. Vanderbosch, 21, of Vadnais Heights, Minnesota,

			 who died on October 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2184)honors the

			 memory of Private First Class Andrew D. Bedard, 19, of Missoula, Montana, who

			 died on October 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2185)honors the

			 memory of Petty Officer Second Class Brian K. Joplin, 32, of Hugo, Oklahoma,

			 who died on October 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2186)honors the

			 memory of Sergeant First Class Moses E. Armstead, 44, of Rochester, New York,

			 who died on October 6, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2187)honors the

			 memory of Lance Corporal Shayne M. Cabino, 19, of Canton, Massachusetts, who

			 died on October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2188)honors the

			 memory of Corporal Nicholas O. Cherava, 21, of Ontonagon, Michigan, who died on

			 October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2189)honors the

			 memory of Private First Class Jason L. Frye, 19, of Landisburg, Pennsylvania,

			 who died on October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2190)honors the

			 memory of Lance Corporal Patrick Brian Kenny, 20, of Pittsburgh, Pennsylvania,

			 who died on October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2191)honors the

			 memory of Lance Corporal Daniel M. McVicker, 20, of Alliance, Ohio, who died on

			 October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2192)honors the

			 memory of Lance Corporal Carl L. Raines II, 20, of Coffee, Alabama, who died on

			 October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2193)honors the

			 memory of Specialist Jeremiah W. Robinson, 20, of Mesa, Arizona, who died on

			 October 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2194)honors the

			 memory of Sergeant Eric A. Fifer, 22, of Knoxville, Tennessee, who died on

			 October 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2195)honors the

			 memory of Private First Class Benny S. Franklin, 19, of Hammond, Louisiana, who

			 died on October 7, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2196)honors the

			 memory of Private First Class Nicholas J. Greer, 21, of Monroe, Michigan, who

			 died on October 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2197)honors the

			 memory of Lance Corporal Sergio H. Escobar, 18, of Pasadena, California, who

			 died on October 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2198)honors the

			 memory of Staff Sergeant Troy S. Ezernack, 39, of Lancaster, Pennsylvania, who

			 died on October 9, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2199)honors the

			 memory of Staff Sergeant Gary R. Harper, Jr., 29, of Virden, Illinois, who died

			 on October 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2200)honors the

			 memory of Staff Sergeant Jerry L. Bonifacio, Jr., 28, of Vacaville, California,

			 who died on October 10, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2201)honors the

			 memory of Specialist Jeremy M. Hodge, 20, of Ridgeway, Ohio, who died on

			 October 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2202)honors the

			 memory of Lieutenant Colonel Leon G. James II, 46, of Sackets Harbor, New York,

			 who died on October 10, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2203)honors the

			 memory of Sergeant Leon M. Johnson, 28, of Jacksonville, Florida, who died on

			 October 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2204)honors the

			 memory of Sergeant First Class Brandon K. Sneed, 33, of Norman, Oklahoma, who

			 died on October 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2205)honors the

			 memory of Staff Sergeant Matthew A. Kimmell, 30, of Paxton, Indiana, who died

			 on October 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2206)honors the

			 memory of Sergeant Donald D. Furman, 30, of Burton, South Carolina, who died on

			 October 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2207)honors the

			 memory of Specialist James T. Grijalva, 26, of Burbank, Illinois, who died on

			 October 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2208)honors the

			 memory of Master Sergeant Kenneth E. Hunt, Jr., 40, of Tucson, Arizona, who

			 died on October 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2209)honors the

			 memory of Sergeant Lorenzo Ponce Ruiz, 26, of El Paso, Texas, who died on

			 October 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2210)honors the

			 memory of Specialist Robert W. Tucker, 20, of Hilham, Tennessee, who died on

			 October 13, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2211)honors the

			 memory of Petty Officer First Class Howard E. Babcock IV, 33, of Houston,

			 Texas, who died on October 13, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2212)honors the

			 memory of Specialist Samuel M. Boswell, 20, of Elkridge, Maryland, who died on

			 October 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2213)honors the

			 memory of Specialist Bernard L. Ceo, 23, of Baltimore, Maryland, who died on

			 October 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2214)honors the

			 memory of Sergeant Brian R. Conner, 36, of Baltimore, Maryland, who died on

			 October 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2215)honors the

			 memory of Petty Officer Third Class Fabricio Moreno, 26, of Brooklyn, New York,

			 who died on October 14, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2216)honors the

			 memory of Specialist Scott J. Mullen, 22, of Tucson, Arizona, who died on

			 October 14, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2217)honors the

			 memory of Sergeant Mark P. Adams, 24, of Morrisville, North Carolina, who died

			 on October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2218)honors the

			 memory of Specialist Thomas H. Byrd, 21, of Tucson, Arizona, who died on

			 October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2219)honors the

			 memory of Specialist Jeffrey Corban, 28, of Elkhart, Indiana, who died on

			 October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2220)honors the

			 memory of Specialist Richard Allen Hardy, 24, of Bolivar, Ohio, who died on

			 October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2221)honors the

			 memory of Staff Sergeant Vincent Summers, 38, of Detroit, Michigan, who died on

			 October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2222)honors the

			 memory of Specialist Timothy D. Watkins, 24, of San Bernardino, California, who

			 died on October 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2223)honors the

			 memory of Private First Class Joseph Cruz, 22, of Whittier, California, who

			 died on October 16, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2224)honors the

			 memory of Lance Corporal Daniel Scott R. Bubb, 19, of Grottoes, Virginia, who

			 died on October 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2225)honors the

			 memory of Lance Corporal Chad R. Hildebrandt, 22, of Springer, New Mexico, who

			 died on October 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2226)honors the

			 memory of Chief Warrant Officer Paul J. Pillen, 28, of Keystone, South Dakota,

			 who died on October 17, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2227)honors the

			 memory of Lance Corporal Christopher M. Poston, 20, of Glendale, Arizona, who

			 died on October 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2228)honors the

			 memory of Specialist Lucas A. Frantz, 22, of Tonganoxie, Kansas, who died on

			 October 18, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2229)honors the

			 memory of Lance Corporal Norman W. Anderson III, 21, of Parkton, Maryland, who

			 died on October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2230)honors the

			 memory of Specialist Daniel D. Bartels, 22, of Huron, South Dakota, who died on

			 October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2231)honors the

			 memory of Staff Sergeant Tommy Ike Folks, Jr., 31, of Amarillo, Texas, who died

			 on October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2232)honors the

			 memory of Specialist Kendall K. Frederick, 21, of Randallstown, Maryland, who

			 died on October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2233)honors the

			 memory of Sergeant Arthur A. Mora, Jr., 23, of Pico Rivera, California, who

			 died on October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2234)honors the

			 memory of Specialist Russell H. Nahvi, 24, of Arlington, Texas, who died on

			 October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2235)honors the

			 memory of Specialist Jose E. Rosario, 20, of St. Croix, Virgin Islands, who

			 died on October 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2236)honors the

			 memory of Sergeant Jacob D. Dones, 21, of Dimmitt, Texas, who died on October

			 20, 2005, in service to the United States in Operation Iraqi Freedom;

			(2237)honors the

			 memory of Staff Sergeant Dennis P. Merck, 38, of Evans, Georgia, who died on

			 October 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2238)honors the

			 memory of Staff Sergeant Richard T. Pummill, 27, of Cincinnati, Ohio, who died

			 on October 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2239)honors the

			 memory of Lance Corporal Andrew D. Russoli, 21, of Greensboro, North Carolina,

			 who died on October 20, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2240)honors the

			 memory of Lance Corporal Steven W. Szwydek, 20, of Warfordsburg, Pennsylvania,

			 who died on October 20, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2241)honors the

			 memory of Lance Corporal Kenneth J. Butler, 19, of Rowan, North Carolina, who

			 died on October 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2242)honors the

			 memory of Corporal Benny Gray Cockerham III, 21, of Conover, North Carolina,

			 who died on October 21, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2243)honors the

			 memory of Corporal Seamus M. Davey, 25, of Lewis, New York, who died on October

			 21, 2005, in service to the United States in Operation Iraqi Freedom;

			(2244)honors the

			 memory of Captain Tyler B. Swisher, 35, of Cincinnati, Ohio, who died on

			 October 21, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2245)honors the

			 memory of Petty Officer Third Class Christopher W. Thompson, 25, of North

			 Wilkesboro, North Carolina, who died on October 21, 2005, in service to the

			 United States in Operation Iraqi Freedom;

			(2246)honors the

			 memory of Staff Sergeant George T. Alexander, Jr., 34, of Killeen, Texas, who

			 died on October 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2247)honors the

			 memory of Lance Corporal Jonathan R. Spears, 21, of Molino, Florida, who died

			 on October 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2248)honors the

			 memory of Corporal Benjamin D. Hoeffner, 21, of Wheat Ridge, Colorado, who died

			 on October 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2249)honors the

			 memory of Specialist Christopher T. Monroe, 19, of Kendallville, Indiana, who

			 died on October 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2250)honors the

			 memory of Sergeant Michael T. Robertson, 28, of Houston, Texas, who died on

			 October 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2251)honors the

			 memory of Sergeant First Class Ramon A. Acevedoaponte, 51, of Watertown, New

			 York, who died on October 26, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2252)honors the

			 memory of Staff Sergeant Lewis J. Gentry, 48, of Detroit, Michigan, who died on

			 October 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2253)honors the

			 memory of Sergeant Evan S. Parker, 25, of Arkansas City, Kansas, who died on

			 October 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2254)honors the

			 memory of Master Sergeant Thomas A. Wallsmith, 38, of Carthage, Missouri, who

			 died on October 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2255)honors the

			 memory of Sergeant James Witkowski, 32, of Surprise, Arizona, who died on

			 October 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2256)honors the

			 memory of Lance Corporal Robert F. Eckfield, Jr., 23, of Cleveland, Ohio, who

			 died on October 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2257)honors the

			 memory of Lance Corporal Jared J. Kremm, 24, of Hauppage, New York, who died on

			 October 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2258)honors the

			 memory of Staff Sergeant Daniel R. Lightner, Jr., 28, of Hollidaysburg,

			 Pennsylvania, who died on October 27, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2259)honors the

			 memory of Captain Michael J. Mackinnon, 30, of Helena, Montana, who died on

			 October 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2260)honors the

			 memory of Colonel William W. Wood, 44, of Panama City, Florida, who died on

			 October 27, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2261)honors the

			 memory of First Lieutenant Debra A. Banaszak, 35, of Bloomington, Illinois, who

			 died on October 28, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2262)honors the

			 memory of Private First Class Dillon M. Jutras, 20, of Fairfax Station,

			 Virginia, who died on October 28, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2263)honors the

			 memory of Sergeant Shaker T. Guy, 23, of Pomona, California, who died on

			 October 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2264)honors the

			 memory of Captain Raymond D. Hill II, 39, of Turlock, California, who died on

			 October 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2265)honors the

			 memory of Staff Sergeant Travis W. Nixon, 24, of St. John, Washington, who died

			 on October 29, 2005, in service to the United States in Operation Enduring

			 Freedom;

			(2266)honors the

			 memory of Private First Class Kenny D. Rojas, 21, of Pembroke Pines, Florida,

			 who died on October 29, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2267)honors the

			 memory of Staff Sergeant Joel P. Dameron, 27, of Ellabell, Georgia, who died on

			 October 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2268)honors the

			 memory of Sergeant Michael Paul Hodshire, 25, of North Adams, Michigan, who

			 died on October 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2269)honors the

			 memory of Specialist William J. Byler, 23, of Ballinger, Texas, who died on

			 October 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2270)honors the

			 memory of Specialist Derence W. Jack, 31, of Saipan, Northern Mariana Islands,

			 who died on October 31, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2271)honors the

			 memory of Private Adam R. A.J. Johnson, 22, of Clayton, Ohio,

			 who died on October 31, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2272)honors the

			 memory of Sergeant First Class Matthew R. Kading, 32, of Madison, Wisconsin,

			 who died on October 31, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2273)honors the

			 memory of Staff Sergeant Wilgene T. Lieto, 28, of Saipan, Northern Mariana

			 Islands, who died on October 31, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2274)honors the

			 memory of Private First Class David J. Martin, 21, of Edmond, Oklahoma, who

			 died on October 31, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2275)honors the

			 memory of First Lieutenant Robert C. Oneto-Sikorski, 33, of Bay St. Louis,

			 Mississippi, who died on October 31, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2276)honors the

			 memory of Sergeant First Class Jonathan Tessar, 36, of Simi Valley, California,

			 who died on October 31, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2277)honors the

			 memory of Petty Officer Second Class Allan M. Espiritu, 28, of Oxnard,

			 California, who died on November 1, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2278)honors the

			 memory of Sergeant Daniel A. Tsue, 27, of Honolulu, Hawaii, who died on

			 November 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2279)honors the

			 memory of Major Gerald M. Bloomfield II, 38, of Ypsilanti, Michigan, who died

			 on November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2280)honors the

			 memory of Specialist Dennis J. Ferderer, Jr., 20, of New Salem, North Dakota,

			 who died on November 2, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2281)honors the

			 memory of Private 1st Class Tyler R. MacKenzie, 20, of Evans, Colorado, who

			 died on November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2282)honors the

			 memory of Captain Michael D. Martino, 32, of Fairfax, Virginia, who died on

			 November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2283)honors the

			 memory of Specialist Joshua J. Munger, 22, of Maysville, Missouri, who died on

			 November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2284)honors the

			 memory of 2nd Lieutenant Mark J. Procopio, 28, of Stowe, Vermont, who died on

			 November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2285)honors the

			 memory of Specialist Benjamin A. Smith, 21, of Hudson, Wisconsin, who died on

			 November 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2286)honors the

			 memory of Specialist Darren D. Howe, 21, of Beatrice, Nebraska, who died on

			 November 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2287)honors the

			 memory of Sergeant 1st Class Daniel J. Pratt, 48, of Youngstown, Ohio, who died

			 on November 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2288)honors the

			 memory of Captain Jeffrey P. Toczylowski, 30, of Upper Moreland, Pennsylvania,

			 who died on November 3, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2289)honors the

			 memory of Staff Sergeant Kyle B. Wehrly, 28, of Galesburg, Illinois, who died

			 on November 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2290)honors the

			 memory of Specialist Timothy D. Brown, 23, of Cedar Springs, Michigan, who died

			 on November 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2291)honors the

			 memory of Staff Sergeant Jason A. Fegler, 24, of Virginia Beach, Virginia, who

			 died on November 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2292)honors the

			 memory of Captain James M. Gurbisz, 25, of Eatontown, New Jersey, who died on

			 November 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2293)honors the

			 memory of Private 1st Class Dustin A. Yancey, 22, of Goose Creek, South

			 Carolina, who died on November 4, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2294)honors the

			 memory of Lieutenant Colonel Thomas A. Wren, 44, of Lorton, Virginia, who died

			 on November 5, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2295)honors the

			 memory of Captain Joel Cahill, 34, of Omaha, Nebraska, who died on November 6,

			 2005, in service to the United States in Operation Iraqi Freedom;

			(2296)honors the

			 memory of Sergeant 1st Class James F. Hayes, 48, of Barstow, California, who

			 died on November 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2297)honors the

			 memory of Jeromy Tamburello, 19, of Adams County, Colorado, who died on

			 November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2298)honors the

			 memory of Lance Corporal Ryan J. Sorensen, 26, of Boca Raton, Florida, who died

			 on November 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2299)honors the

			 memory of Staff Sergeant Brian L. Freeman, 27, of Lucedale, Mississippi, who

			 died on November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2300)honors the

			 memory of Specialist Robert C. Pope II, 22, of East Islip, New York, who died

			 on November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2301)honors the

			 memory of Private 1st Class Mario A. Reyes, 19, of Las Cruces, New Mexico, who

			 died on November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2302)honors the

			 memory of 1st Lieutenant Justin S. Smith, 28, of Lansing, Michigan, who died on

			 November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2303)honors the

			 memory of Jeromy Tamburello, 19, of Adams County, Colorado, who died on

			 November 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2304)honors the

			 memory of Gunnery Sergeant Darrell W. Boatman, 38, of Fayetteville, North

			 Carolina, who died on November 4, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2305)honors the

			 memory of Sergeant 1st Class Alwyn C. Al Cashe, 35, of Oviedo,

			 Florida, who died on November 8, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2306)honors the

			 memory of Staff Sergeant Michael C. Parrott, 49, of Timnath, Colorado, who died

			 on November 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2307)honors the

			 memory of Lance Corporal Daniel Freeman Swaim, 19, of Yadkinville, North

			 Carolina, who died on November 10, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2308)honors the

			 memory of Sergeant Joshua A. Terando, 27, of Morris, Illinois, who died on

			 November 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2309)honors the

			 memory of Sergeant Tyrone L. Chisholm, 27, of Savannah, Georgia, who died on

			 November 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2310)honors the

			 memory of Corporal Donald E. Fisher II, 21, of Avon, Massachusetts, who died on

			 November 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2311)honors the

			 memory of Private 1st Class Antonio Tony Mendez Sanchez, 22, of

			 Rincon, Puerto Rico, who died on November 11, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2312)honors the

			 memory of Lance Corporal David A. Mendez Ruiz, 20, of Cleveland, Ohio, who died

			 on November 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2313)honors the

			 memory of Staff Sergeant Stephen J. Sutherland, 33, of West Deptford, New

			 Jersey, who died on November 12, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2314)honors the

			 memory of Lance Corporal Scott A. Zubowski, 20, of Manchester, Indiana, who

			 died on November 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2315)honors the

			 memory of Corporal John M. Longoria, 21, of Nixon, Texas, who died on November

			 14, 2005, in service to the United States in Operation Iraqi Freedom;

			(2316)honors the

			 memory of Lance Corporal Christopher M. McCrackin, 20, of Liverpool, Texas, who

			 died on November 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2317)honors the

			 memory of Major Ramon J. Mendoza, Jr., 37, of Columbus, Ohio, who died on

			 November 14, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2318)honors the

			 memory of Staff Sergeant James E. Estep, 26, of Leesburg, Florida, who died on

			 November 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2319)honors the

			 memory of Private 1st Class Travis J. Grigg, 24, of Inola, Oklahoma, who died

			 on November 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2320)honors the

			 memory of Specialist Matthew J. Holley, 21, of San Diego, California, who died

			 on November 15, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2321)honors the

			 memory of Sergeant 1st Class James S. Ochsner, 36, of Waukegan, Illinois, who

			 died on November 15, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2322)honors the

			 memory of Lance Corporal Nickolas David Schiavoni, 26, of Haverhill,

			 Massachusetts, who died on November 15, 2005, in service to the United States

			 in Operation Iraqi Freedom;

			(2323)honors the

			 memory of Lance Corporal Roger W. Deeds, 24, of Biloxi, Mississippi, who died

			 on November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2324)honors the

			 memory of Lance Corporal John A. JT Lucente, 19, of Grass

			 Valley, California, who died on November 16, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2325)honors the

			 memory of 2nd Lieutenant Donald R. McGlothin, 26, of Lebanon, Virginia, who

			 died on November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2326)honors the

			 memory of Sergeant Jeremy E. Murray, 27, of Atwater, Ohio, who died on November

			 16, 2005, in service to the United States in Operation Iraqi Freedom;

			(2327)honors the

			 memory of Private Dylan R. Paytas, 20, of Freedom, Pennsylvania, who died on

			 November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2328)honors the

			 memory of Corporal Jeffry A. Rogers, 21, of Oklahoma City, Oklahoma, who died

			 on November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2329)honors the

			 memory of Specialist Alexis Roman-Cruz, 33, of Brandon, Florida, who died on

			 November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2330)honors the

			 memory of Corporal Joshua J. Ware, 20, of Apache, Oklahoma, who died on

			 November 16, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2331)honors the

			 memory of Staff Sergeant Ivan Vargas Alarcon, 23, of Jerome, Idaho, who died on

			 November 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2332)honors the

			 memory of Specialist Vernon R. Widner, 34, of Redlands, California, who died on

			 November 17, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2333)honors the

			 memory of Private 1st Class Anthony Alexander Alex Gaunky, 19,

			 of Sparta, Wisconsin, who died on November 18, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2334)honors the

			 memory of Sergeant Luis R. Reyes, 26, of Aurora, Colorado, who died on November

			 18, 2005, in service to the United States in Operation Iraqi Freedom;

			(2335)honors the

			 memory of Private Christopher M. Alcozer, 21, of Villa Park/DeKalb, Illinois,

			 who died on November 19, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2336)honors the

			 memory of Corporal Jonathan F. Blair, 21, of Fort Wayne, Indiana, who died on

			 November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2337)honors the

			 memory of Specialist Dominic Joseph Hinton, 24, of Jacksonville, Texas, who

			 died on November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2338)honors the

			 memory of Specialist Michael J. Idanan, 21, of Chula Vista, California, who

			 died on November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2339)honors the

			 memory of Staff Sergeant Edward Karolasz, 25, of Powder Springs, New Jersey,

			 who died on November 19, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2340)honors the

			 memory of Lance Corporal Miguel Terrazas, 20, of El Paso, Texas, who died on

			 November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2341)honors the

			 memory of Lance Corporal Tyler J. Troyer, 21, of Tangent, Oregon, who died on

			 November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2342)honors the

			 memory of Master Sergeant Anthony R.C. Yost, 39, of Millington/Flint, Michigan,

			 who died on November 19, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2343)honors the

			 memory of 1st Lieutenant Dennis W. Zilinski, 23, of Freehold, New Jersey, who

			 died on November 19, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2344)honors the

			 memory of Sergeant Dominic J. Sacco, 32, of Albany, New York, who died on

			 November 20, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2345)honors the

			 memory of Petty Officer 3rd Class Emory J. Turpin, 23, of Dahlonega, Georgia,

			 who died on November 20, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2346)honors the

			 memory of Private 1st Class John Wilson J.W. Dearing, 21, of

			 Hazel Park, Michigan, who died on November 21, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2347)honors the

			 memory of Sergeant Denis J. Gallardo, 22, of St. Petersburg, Florida, who died

			 on November 22, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2348)honors the

			 memory of Specialist Matthew P. Steyart, 21, of Mount Shasta, California, who

			 died on November 22, 2005, in service to the United States in Operation

			 Enduring Freedom;

			(2349)honors the

			 memory of Staff Sergeant Aram J. Bass, 25, of Niagara Falls, New York, who died

			 on November 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2350)honors the

			 memory of Specialist Allen J. Knop, 22, of Willowick, Ohio, who died on

			 November 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2351)honors the

			 memory of Sergeant William B. Meeuwsen, 24, of Kingwood, Texas, who died on

			 November 23, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2352)honors the

			 memory of Private 1st Class Ryan D. Christensen, 22, of Spring Lake Heights,

			 New Jersey, who died on November 24, 2005, in service to the United States in

			 Operation Iraqi Freedom;

			(2353)honors the

			 memory of Private 1st Class Marc A. Delgado, 21, of Lithia, Florida, who died

			 on November 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2354)honors the

			 memory of Sergeant 1st Class Eric P. Pearrow, 40, of Peoria, Illinois, who died

			 on November 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2355)honors the

			 memory of Staff Sergeant Steven C. Reynolds, 32, of Jordan, New York, who died

			 on November 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2356)honors the

			 memory of Specialist Javier A. Villanueva, 25, of Temple, Texas, who died on

			 November 24, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2357)honors the

			 memory of Specialist Gregory L. Tull, 20, of Pocahontas, Iowa, who died on

			 November 25, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2358)honors the

			 memory of Master Sergeant Brett E. Angus, 40, of St. Paul, Minnesota, who died

			 on November 26, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2359)honors the

			 memory of Sergeant Donald J. Hasse, 28, of Wichita Falls, Texas, who died on

			 November 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2360)honors the

			 memory of Sergeant Jerry W. Mills, Jr., 23, of Arkansas City, Kansas, who died

			 on November 29, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2361)honors the

			 memory of Sergeant Grzegorz Jakoniuk, 25, of Schiller Park, Illinois, who died

			 on November 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2362)honors the

			 memory of Staff Sergeant William D. Richardson, 30, of Houston, Texas, who died

			 on November 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2363)honors the

			 memory of Corporal Joshua D. Snyder, 20, of Hampstead, Maryland, who died on

			 November 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2364)honors the

			 memory of Corporal William G. Taylor, 26, of Macon, Georgia, who died on

			 November 30, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2365)honors the

			 memory of Sergeant 1st Class Brent A. Adams, 40, of West View, Pennsylvania,

			 who died on December 1, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2366)honors the

			 memory of Staff Sergeant Daniel J. Clay, 27, of Pensacola, Florida, who died on

			 December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2367)honors the

			 memory of Lance Corporal John M. Holmason, 20, of Suprise, Arizona, who died on

			 December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2368)honors the

			 memory of Lance Corporal David A. Huhn, 24, of Portland, Michigan, who died on

			 December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2369)honors the

			 memory of Lance Corporal Adam Wade Kaiser, 19, of Naperville, Illinois, who

			 died on December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2370)honors the

			 memory of Lance Corporal Robert Alexander Martinez, 20, of Splendora, Texas,

			 who died on December 1, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2371)honors the

			 memory of Corporal Anthony T. McElveen, 20, of Little Falls, Minnesota, who

			 died on December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2372)honors the

			 memory of Lance Corporal Scott T. Modeen, 24, of Hennepin, Minnesota, who died

			 on December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2373)honors the

			 memory of Lance Corporal Andrew G. Patten, 19, of Byron, Illinois, who died on

			 December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2374)honors the

			 memory of Sergeant Andy A. Stevens, 29, of Tomah, Wisconsin, who died on

			 December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2375)honors the

			 memory of Lance Corporal Craig N. Watson, 21, of Union City, Michigan, who died

			 on December 1, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2376)honors the

			 memory of Sergeant Philip Allan Dodson, Jr., 42, of Forsyth, Georgia, who died

			 on December 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2377)honors the

			 memory of Specialist Marcus S. Futrell, 20, of Macon, Georgia, who died on

			 December 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2378)honors the

			 memory of Staff Sergeant Philip L. Travis, 41, of Snellville, Georgia, who died

			 on December 2, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2379)honors the

			 memory of Corporal Jimmy Lee Shelton, 21, of Lehigh Acres, Florida, who died on

			 December 3, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2380)honors the

			 memory of Staff Sergeant Daniel M. Cuka, 27, of Yankton, South Dakota, who died

			 on December 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2381)honors the

			 memory of Sergeant 1st Class Richard L. Schild, 40, of Tabor, South Dakota, who

			 died on December 4, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2382)honors the

			 memory of Private 1st Class Thomas C. Siekert, 20, of Lovelock, Nevada, who

			 died on December 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2383)honors the

			 memory of Specialist Brian A. Wright, 19, of Keensburg, Illinois, who died on

			 December 6, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2384)honors the

			 memory of Corporal Joseph P. Bier, 22, of Centralia, Washington, who died on

			 December 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2385)honors the

			 memory of Sergeant Michael C. Taylor, 23, of Hockley, Texas, who died on

			 December 7, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2386)honors the

			 memory of Sergeant Spencer C. Akers, 35, of Traverse City, Michigan, who died

			 on December 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2387)honors the

			 memory of Staff Sergeant Milton Rivera-Vargas, 55, of Boqueron, Puerto Rico,

			 who died on December 8, 2005, in service to the United States in Operation

			 Iraqi Freedom;

			(2388)honors the

			 memory of 1st Lieutenant Kevin J. Smith, 28, of Brandon, Florida, who died on

			 December 8, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2389)honors the

			 memory of Sergeant Adrian N. Orosco, 26, of Corcoran, California, who died on

			 December 9, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2390)honors the

			 memory of Sergeant Julia V. Atkins, 22, of Bossier City, Louisiana, who died on

			 December 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2391)honors the

			 memory of Sergeant Kenith Casica, 32, of Virginia Beach, Virginia, who died on

			 December 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2392)honors the

			 memory of Sergeant Clarence L. Floyd, Jr., 28, of Manhattan, New York, who died

			 on December 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2393)honors the

			 memory of Staff Sergeant Travis L. Nelson, 41, of Anniston, Alabama, who died

			 on December 10, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2394)honors the

			 memory of Staff Sergeant Keith A. Bennett, 32, of Holtwood, Pennsylvania, who

			 died on December 11, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2395)honors the

			 memory of Sergeant 1st Class James S. Shawn Moudy, 37, of

			 Newark, Delaware, who died on December 11, 2005, in service to the United

			 States in Operation Iraqi Freedom;

			(2396)honors the

			 memory of Specialist Jared William Kubasak, 25, of Rocky Mount, Virginia, who

			 died on December 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2397)honors the

			 memory of Staff Sergeant Curtis A. Mitchell, 28, of Evansville, Indiana, who

			 died on December 12, 2005, in service to the United States in Operation Iraqi

			 Freedom;

			(2398)honors the

			 memory of Specialist Lex S. Nelson, 21, of Salt Lake City, Utah, who died on

			 December 12, 2005, in service to the United States in Operation Iraqi Freedom;

			 and

			(2399)will continue

			 to honor the memory of all members of the Armed Forces of the United States who

			 may fall in future service in Operation Enduring Freedom and Operation Iraqi

			 Freedom.

			

